UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 100 Fund Semiannual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. The fund is not expected to outperform during periods of market rallies. 4 Interview with your fund’s portfolio manager Could you provide us with an update on financial markets for the semiannual period? In the first half of the fund’s fiscal year, we saw greater confidence in markets as macroeconomic risks receded. This was especially evident from December through March. Three major concerns that had gripped markets in 2011 — a double-dip recession in the United States, sovereign debt risk in Europe, and a hard landing for China’s economy — seemed less menacing. The U.S. economy expanded and created new jobs from the end of last summer through the end of the period. In addition, the European Central Bank’s Long-Term Refinancing Operation [LTRO], initiated in December and expanded in February, eased short-term funding fears afflicting the European banking system. The orderliness of Greece’s debt restructuring in February, and a resolution for related credit default swaps, helped to resolve great uncertainty in the bond market. In addition, China’s economy has so far avoided an abrupt slowdown of economic growth. These factors helped the performance of many sectors of the fixed-income markets in which the fund invests. Volatility increased late in the period. Are we at risk of experiencing a repeat of 2010 and 2011? The market retreat in April bears some similarities in timing and causes to events that we experienced in each of the past two This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on pages 15–16. 5 years. Worries about unresolved problems in Europe’s sovereign debt market and a drop-off in U.S. economic data appear to be contributing to the volatility. Should markets turn more volatile, the fund’s absolute return mandate provides a number of tools that we can implement to reduce market risk. What areas of the portfolio have exhibited the most strength? For the semiannual period, the fund’s class A shares delivered an 0.85% return before sales charges. A major contribution to these results came from the performance of commercial mortgage-backed securities [CMBS]. In this area, we have favored AAA-CMBS and seasoned mezzanine CMBS. These issues are senior in the capital structure, which means they are well protected from weakness in commercial real estate according to our research. Demand for these securities has been more solid during the semiannual period, and our positions benefited. Positions in corporate credit also added to returns. The impressive fundamental performance of U.S. corporations during the period was a source of strength for these holdings. Most of the portfolio securities in this sector are investment-grade bonds. We had seen lackluster performance in 2011 because fears of economic weakness translated into concern that credit quality would weaken. When the economic expansion showed resilience instead, it provided a more supportive environment for corporate securities. Collateralized mortgage obligations [CMOs] also contributed positive results in the first half of the current fiscal year. Much of our strategy in this sector involves interest-only Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 4/30/12. Cash and net other assets represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. 6 [IO] securities, which tend to be sensitive to mortgage prepayment rates because they are the cash flows from the interest component of residential mortgage payments. They also typically perform well when low prepayment rates keep existing streams of interest payments steady. Mortgage refinancings interrupt this stream. We have built and maintained the CMO IO strategy with the view that prepayments would remain below historical norms because two trends are discouraging refinancings — generally low loan-to-value ratios and stricter lending standards. Market trends have generally played out as we expected. To limit the risk in our strategy, we have also favored CMO IOs with relatively lower coupons. Mortgage-holders who already enjoy relatively low interest rates have less opportunity and likelihood to seek refinancings. We also sought to reduce risk in this strategy by favoring bonds backed by mortgages securitized after the eligibility deadline of the federal government’s Home Affordable Refinance Program [HARP]. This program allows certain “underwater” borrowers who are current on their payments to refinance their loans at market rates. This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/12. Short-term holdings, derivatives, and TBA commitments are excluded. Holdings will vary over time. 7 Where have you seen disappointments? Our term-structure strategy had subpar results. We prepared for the risk of rising interest rates, especially among longer-maturity securities, establishing a slight bias toward a steepening curve, which would be the consequence of long-term interest rates moving higher. We did not see either attractive return potential or prudent risk in pursuing returns from a further decline in interest rates because rates are already at historically low levels, and current accommodative monetary policy creates inflation risk. We managed the portfolio’s overall duration — a measure of interest-rate sensitivity — with a number of derivatives. Options allow us to hedge duration and convexity, and set exposure to interest-rate risk. We also use Treasury futures contracts and interest-rate swaps for similar purposes. In addition, we can hedge interest-rate risk with interest-rate swaps and futures contracts. For the overall period, this strategy detracted from the fund’s results. In both the early and later months of the period, long-term rates moved lower. In addition, fund results were also hurt because rates in the intermediate part of the curve fell more than short-term rates. What are some of the prominent risks today, and what strategies have you put in place seeking to mitigate them? There is increased fear in the markets today, because of the situation in Europe, and we have adjusted the portfolio to take a more defensive posture. Spain’s economy is in recession, which exacerbates the difficulty of dealing with its budget deficit and the This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 burden of debt coming due this year. Higher yields on sovereign bonds of both Spain and Italy signal markets once again doubt the ability of sovereign nations to bring debt to acceptable levels. Many of the fund’s sector strategies remain in place, and we continue to maintain a large position in cash and short-term securities as a source of stability. We have also shifted to a moderately more defensive posture in response to the recent jump in market volatility. For example, our yield structure strategy has focused on opportunities in the front end of the curve, in high-quality securities with maturities between 30 days and 2 years. After relatively strong results in the first half of the fiscal year, we see somewhat less return potential in many of the strategies, and believe there is less opportunity cost in moderating our stances. Bill, thanks for giving us this update today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy; MichaelV. Salm; Paul D. Scanlon, CFA; and RamanSrivastava, CFA. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional fixed income risks and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable to pay. Putnam monitors the counterparty risks we assume. Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties in which collateral is posted on a regular basis to cover the developing gain or loss of open swaps and forward contracts. See pages 70–72 for more information on the types of derivatives used. 9 IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthemost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 4.82% 3.78% 3.66% 3.66% 2.31% 2.31% 4.53% 3.71% 3.97% 5.67% Annual average 1.41 1.11 1.08 1.08 0.68 0.68 1.33 1.09 1.17 1.66 3 years 4.17 3.15 3.24 3.24 1.89 1.89 3.89 3.07 3.43 4.92 Annual average 1.37 1.04 1.07 1.07 0.63 0.63 1.28 1.01 1.13 1.61 1 year –1.76 –2.79 –1.94 –2.90 –2.42 –3.39 –1.81 –2.56 –1.99 –1.51 6 months 0.85 –0.13 0.78 –0.21 0.50 –0.50 0.81 0.02 0.73 0.90 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased class A or M shares prior to this date received a lower after-sales-charge return. Also effective April 5, 2010, the contingent deferred sales charge (CDSC) for class B shares was lowered. Investors who purchased class B shares prior to this date, would pay a CDSC of 3% for shares redeemed in the first year, declining over time to 1% for shares redeemed in the fourth year, and no CDSC thereafter. Effective April 5, 2010, class B share returns after the CDSC reflect the applicable CDSC, which is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 11 Comparative index returns For periods ended 4/30/12 BofA (Bank of America) Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 0.67% 23.76% Annual average 0.20 6.57 3 years 0.55 22.70 Annual average 0.18 7.06 1 year 0.08 7.54 6 months 0.02 2.44 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.154 $0.137 $0.069 $0.150 $0.122 $0.179 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $10.15 $10.25 $10.11 $10.03 $10.13 $10.21 $10.09 $10.20 4/30/12 10.08 10.18 10.05 10.01 10.06 10.14 10.04 10.11 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 5.03% 3.99% 3.86% 3.86% 2.51% 2.51% 4.74% 3.91% 4.17% 5.88% Annual average 1.51 1.20 1.16 1.16 0.76 0.76 1.43 1.18 1.26 1.76 3 years 4.80 3.76 3.75 3.75 2.50 2.50 4.62 3.79 4.05 5.54 Annual average 1.58 1.24 1.23 1.23 0.83 0.83 1.52 1.25 1.33 1.81 1 year –1.19 –2.13 –1.36 –2.33 –1.94 –2.92 –1.23 –1.99 –1.41 –0.94 6 months 1.15 0.16 1.08 0.08 0.80 –0.20 1.11 0.32 1.03 1.30 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/11* 0.67% 0.87% 1.42% 0.72% 0.92% 0.42% Total annual operating expenses for the fiscal year ended 10/31/11 0.97% 1.17% 1.72% 1.02% 1.22% 0.72% Annualized expense ratio for the six-month period ended 4/30/12 0.65% 0.85% 1.40% 0.70% 0.90% 0.40% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.25 $4.24 $6.98 $3.49 $4.49 $2.00 Ending value (after expenses) $1,008.50 $1,007.80 $1,005.00 $1,008.10 $1,007.30 $1,009.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $3.27 $4.27 $7.02 $3.52 $4.52 $2.01 Ending value (after expenses) $1,021.63 $1,020.64 $1,017.90 $1,021.38 $1,020.39 $1,022.87 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their 15 differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 17 The fund’s portfolio 4/30/12 (Unaudited) MORTGAGE-BACKED SECURITIES (23.8%)* Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $758,584 $92,452 FRB Ser. 07-1, Class GA1A, 0.399s, 2047 2,992,290 1,615,837 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.837s, 2049 212,046 214,127 Ser. 04-3, Class D, 5.791s, 2039 626,000 595,163 Ser. 07-2, Class A2, 5.634s, 2049 F 804,609 828,393 Ser. 06-5, Class A2, 5.317s, 2047 1,431,763 1,438,982 Ser. 06-6, Class A2, 5.309s, 2045 1,218,556 1,224,947 Ser. 04-4, Class D, 5.073s, 2042 479,000 452,655 Ser. 07-1, Class XW, IO, 0.466s, 2049 1,471,224 14,562 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 553,000 556,086 Ser. 04-4, Class XC, IO, 1.04s, 2042 1,445,067 18,909 Ser. 02-PB2, Class XC, IO, 0.731s, 2035 2,404,327 2,101 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.823s, 2046 3,448,894 142,267 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 10,266,996 440,454 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 8,752,365 224,936 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 8,996,195 230,303 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,507,626 39,198 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 927,942 19,487 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 2,024,125 37,446 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 1,080,659 15,129 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 700,000 655,648 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 586,000 630,243 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 103,310 103,182 Ser. 05-LP5, Class B, 5.105s, 2043 F 1,114,000 1,047,428 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.967s, 2039 966,947 965,648 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 F 1,147,000 1,158,472 FRB Ser. 04-C2, Class D, 5.575s, 2036 529,000 529,000 Ser. 02-CP5, Class E, 5.339s, 2035 753,000 755,415 Ser. 05-C6, Class AJ, 5.23s, 2040 F 1,438,000 1,420,239 Ser. 05-C5, Class AJ, 5.1s, 2038 F 1,285,000 1,304,016 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 458,281 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 636,468 685,002 FRB Ser. 03-CK2, Class G, 5.744s, 2036 857,000 854,139 Ser. 03-C3, Class AX, IO, 1.937s, 2038 18,407,300 201,744 Ser. 04-C4, Class AX, IO, 1.189s, 2039 1,520,669 23,353 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B3, 6.04s, 2031 496,843 516,251 18 MORTGAGE-BACKED SECURITIES (23.8%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.539s, 2035 $49,527 $78,747 IFB Ser. 3835, Class SN, 15.524s, 2041 3,829,450 5,328,105 IFB Ser. 3859, Class SG, IO, 6.46s, 2039 639,541 93,514 IFB Ser. 3727, Class PS, IO, 6.46s, 2038 3,107,335 401,950 IFB Ser. 3835, Class SC, IO, 6.41s, 2038 3,884,447 714,466 IFB Ser. 3856, Class PS, IO, 6.36s, 2040 706,069 114,523 IFB Ser. 3708, Class SA, IO, 6.21s, 2040 6,451,400 945,259 IFB Ser. 3934, Class SA, IO, 6.16s, 2041 338,866 59,291 IFB Ser. 3852, Class TB, 5.76s, 2041 891,859 933,732 IFB Ser. 3752, Class PS, IO, 5.76s, 2040 5,569,365 950,746 Ser. 3632, Class CI, IO, 5s, 2038 102,195 8,302 Ser. 3626, Class DI, IO, 5s, 2037 66,900 3,141 Ser. 3736, Class QI, IO, 4s, 2034 314,035 14,917 Ser. 3751, Class MI, IO, 4s, 2034 254,170 12,815 Ser. T-8, Class A9, IO, 0.428s, 2028 210,944 1,714 Ser. T-59, Class 1AX, IO, 0.275s, 2043 482,907 4,225 Ser. T-48, Class A2, IO, 0.212s, 2033 691,065 4,319 FRB Ser. T-54, Class 2A, IO, zero %, 2043 278,974 44 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.645s, 2031 420,223 584,061 IFB Ser. 06-86, Class SY, 23.141s, 2036 278,693 395,743 IFB Ser. 05-75, Class GS, 19.534s, 2035 573,519 820,883 IFB Ser. 11-4, Class CS, 12.423s, 2040 868,549 1,007,517 IFB Ser. 11-67, Class BS, IO, 6.261s, 2041 3,314,025 531,901 IFB Ser. 404, Class S13, IO, 6.161s, 2040 133,050 18,496 Ser. 397, Class 2, IO, 5s, 2039 89,754 13,842 Ser. 398, Class C5, IO, 5s, 2039 229,334 21,993 Ser. 12-30, Class PI, IO, 4s, 2042 2,123,538 372,256 Ser. 406, Class 2, IO, 4s, 2041 290,362 44,106 Ser. 406, Class 1, IO, 4s, 2041 180,301 29,083 Ser. 03-W10, Class 1, IO, 1.431s, 2043 113,638 5,362 Ser. 98-W2, Class X, IO, 0.997s, 2028 1,316,969 61,733 Ser. 03-W1, Class 2A, IO, zero %, 2042 596,485 47 Ser. 98-W5, Class X, IO, zero %, 2028 379,913 15,553 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 468,000 469,404 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 1,055,384 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 F 894,000 885,143 Ser. 05-C2, Class XC, IO, 0.157s, 2043 9,107,940 67,217 Ser. 05-C3, Class XC, IO, 0.132s, 2045 70,615,629 296,444 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 710,000 689,771 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.504s, 2041 2,034,656 3,134,652 IFB Ser. 10-158, Class SD, 14.281s, 2040 377,000 528,603 IFB Ser. 11-70, Class WS, 9.221s, 2040 1,272,000 1,437,017 IFB Ser. 11-72, Class SE, 7.084s, 2041 2,689,000 2,755,214 IFB Ser. 11-56, Class MS, 6.831s, 2041 1,842,209 2,011,453 19 MORTGAGE-BACKED SECURITIES (23.8%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 11-56, Class SG, 6.831s, 2041 $1,033,698 $1,134,897 IFB Ser. 11-61, Class CS, IO, 6.44s, 2035 2,272,491 343,966 IFB Ser. 10-85, Class SD, IO, 6.41s, 2038 3,086,042 519,257 IFB Ser. 10-120, Class SB, IO, 5.96s, 2035 325,041 34,581 IFB Ser. 10-20, Class SC, IO, 5.91s, 2040 84,616 14,284 IFB Ser. 11-70, Class SN, IO, 5.66s, 2041 2,891,000 851,804 IFB Ser. 11-70, Class SH, IO, 5.65s, 2041 3,615,000 1,069,534 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 142,914 24,452 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 3,669,566 506,415 Ser. 11-70, PO, zero %, 2041 4,883,005 3,832,133 Ser. 10-151, Class KO, PO, zero %, 2037 692,479 629,761 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 1,042,272 36,792 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 F 727,000 730,310 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 626,000 610,832 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 236,575 242,896 GSMPS Mortgage Loan Trust 144A Ser. 98-2, IO, 0.446s, 2027 57,124 4 Ser. 98-3, IO, 0.31s, 2027 69,481 1,295 Ser. 99-2, IO, zero %, 2027 102,778 1,337 Ser. 98-4, IO, zero %, 2026 80,289 2,625 JPMorgan Alternative Loan Trust FRB Ser. 07-A1, Class 1A3A, 0.389s, 2037 395,039 209,371 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.853s, 2041 F 803,000 767,170 FRB Ser. 02-C2, Class E, 5.518s, 2034 576,000 575,067 Ser. 02-C3, Class D, 5.314s, 2035 866,000 875,414 FRB Ser. 05-LDP1, Class C, 5.251s, 2046 F 740,000 734,089 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 907,403 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 496,000 497,052 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 3,106 3,105 Ser. 06-C7, Class A2, 5.3s, 2038 461,762 461,762 Ser. 05-C7, Class A2, 5.103s, 2030 8,923 8,923 Ser. 03-C5, Class F, 4.843s, 2037 380,000 359,290 Ser. 07-C2, Class XW, IO, 0.712s, 2040 1,337,890 21,746 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 913,000 913,548 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, 0.8s, 2047 1,284,266 40,936 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.032s, 2050 1,229,000 1,276,517 FRB Ser. 07-C1, Class A2, 5.928s, 2050 290,904 291,171 Ser. 03-KEY1, Class C, 5.373s, 2035 463,000 463,199 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 362,960 Ser. 05-MCP1, Class XC, IO, 0.257s, 2043 55,391,410 570,587 20 MORTGAGE-BACKED SECURITIES (23.8%)* cont. Principal amount Value Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 $61,479 $61,570 FRB Ser. 06-4, Class A2FL, 0.36s, 2049 579,847 574,048 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.249s, 2049 F 66,863,379 856,166 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.782s, 2049 F 223,528 227,758 Ser. 06-HQ9, Class A2, 5.618s, 2044 127,824 127,791 Ser. 07-IQ14, Class A2, 5.61s, 2049 736,970 756,219 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.237s, 2041 F 704,000 708,006 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 783,000 774,364 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5 7/8s, 2035 513,000 488,633 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.854s, 2043 F 574,000 593,882 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 258,000 269,778 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 1,310,915 68,168 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 1,015,910 32,509 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 627,000 647,067 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 2,075,860 78,675 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 720,131 15,483 Ser. 06-AR8, Class X, IO, 0.4s, 2036 3,226,602 43,559 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 294,000 47,040 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.656s, 2039 F 974,000 1,027,811 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 62,642 62,642 Ser. 06-C28, Class A3, 5.679s, 2048 455,000 490,268 Ser. 07-C30, Class A3, 5.246s, 2043 307,810 312,066 Ser. 06-C29, IO, 0.55s, 2048 40,640,216 666,093 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.415s, 2047 92,832,132 797,776 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 F 151,000 152,110 Total mortgage-backed securities (cost $72,155,130) CORPORATE BONDS AND NOTES (15.2%)* Principal amount Value Basic materials (0.7%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $255,000 $261,199 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 355,000 400,102 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 335,918 Sealed Air Corp. sr. notes 7 7/8s, 2017 265,000 286,776 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 180,000 206,347 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 825,000 880,748 21 CORPORATE BONDS AND NOTES (15.2%)* cont. Principal amount Value Capital goods (0.4%) Caterpillar Financial Services Corp. sr. unsec. notes FRN 0.774s, 2013 $650,000 $653,085 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 505,000 572,243 Communication services (0.9%) BellSouth Corp. sr. unsec. unsub notes 4 3/4s, 2012 300,000 306,676 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 610,000 621,038 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 510,671 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 605,000 656,425 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 653,632 Consumer cyclicals (0.8%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 504,525 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 315,000 341,399 QVC, Inc. 144A sr. notes 7 1/8s, 2017 215,000 230,050 Toyota Motor Credit Corp. sr. unsec. unsub notes FRN Ser. MTN, 0.667s, 2013 700,000 700,631 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 360,000 389,545 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 333,937 Consumer staples (1.6%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 565,000 627,552 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 3s, 2012 (Belgium) 600,000 606,727 Coca-Cola Co. (The) sr. unsec. unsub. notes FRN 0.553s, 2012 200,000 200,032 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 452,000 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 730,000 743,437 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/4s, 2012 200,000 200,898 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 400,000 461,000 Yum! Brands, Inc. sr. unsec. unsub. notes 7.7s, 2012 1,700,000 1,720,203 Energy (0.1%) Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 250,000 253,414 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 253,125 Financials (8.1%) American Express Centurion Bank sr. unsec. unsub notes 5.55s, 2012 800,000 817,969 American Honda Finance Corp. 144A sr. unsec. notes FRN Ser. MTN, 0.897s, 2012 400,000 400,533 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes FRN 0.669s, 2012 (Australia) 300,000 300,083 Bank of America Corp. sr. unsec. unsub notes FRN 0.974s, 2012 700,000 699,555 Bank One Corp. unsec. sub. notes 5 1/4s, 2013 377,000 388,339 Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.674s, 2017 (United Kingdom) 552,000 540,303 22 CORPORATE BONDS AND NOTES (15.2%)* cont. Principal amount Value Financials cont. BB&T Corp. sr. unsec. unsub. notes 3.85s, 2012 $311,000 $313,500 Boston Properties, Inc. sr. unsec. notes 6 1/4s, 2013 R 1,300,000 1,345,811 Camden Property Trust sr. unsec. unsub notes 5 7/8s, 2012 R 900,000 922,710 Citigroup, Inc. sr. unsec. notes FRN 2.51s, 2013 700,000 703,707 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 650,000 658,805 Countrywide Financial Corp. company guaranty sr. unsec. unsub. notes FRN Ser. MTN, 0.906s, 2012 800,000 799,938 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 390,000 394,143 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 445,000 451,590 GATX Corp. notes 4 3/4s, 2012 180,000 182,603 General Electric Capital Corp. sr. unsec. unsub. notes FRN Ser. MTNA, 1.393s, 2013 275,000 277,399 Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 194,000 195,162 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 235,000 246,750 ING Bank NV 144A bonds 2 1/2s, 2016 129,000 131,719 ING Bank NV 144A sr. unsec. notes FRN 1.524s, 2013 (Netherlands) 250,000 250,385 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 612,463 Jackson National Life Global Funding, Co. 144A sr. notes Ser. GMTN, 6 1/8s, 2012 550,000 552,031 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 845,000 848,169 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 510,000 529,508 Mass Mutual Global Funding II 144A sr. sec. unsub. notes 3 5/8s, 2012 650,000 653,686 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 270,000 272,086 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 100,000 108,107 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 100,000 104,042 MetLife Institutional Funding II 144A FRN 0.869s, 2012 200,000 200,072 Monumental Global Funding, Ltd. 144A sr. unsub. notes 5 1/4s, 2014 550,000 582,166 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 690,000 698,290 Nationwide Building Society 144A bank guaranty sr. notes 5 1/2s, 2012 (United Kingdom) 600,000 605,820 New York Life Global Funding 144A notes 3s, 2015 930,000 980,412 ProLogis LP company guaranty sr. unsec. notes 5 1/2s, 2013 1,600,000 1,650,195 Prudential Covered Trust 2012-1 144A company guaranty notes 2.997s, 2015 470,000 476,533 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 325,000 328,843 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 430,000 442,435 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 45,000 45,030 23 CORPORATE BONDS AND NOTES (15.2%)* cont. Principal amount Value Financials cont. Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) $200,000 $201,240 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 700,000 773,553 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 70,000 74,750 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 685,000 691,329 SunTrust Bank/Atlanta GA sr. unsec. notes FRN 0.603s, 2012 1,650,000 1,650,015 Svenska Handelsbanken AB 144A sr. unsec. unsub notes FRN 1.474s, 2012 (Sweden) 500,000 500,310 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 1,420,000 1,436,591 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 208,926 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 720,000 726,754 Technology (0.5%) Hewlett-Packard Co. sr. unsec. unsub notes 0.599s, 2012 300,000 299,906 Motorola Solutions, Inc. sr. unsec. unsub notes 5 3/8s, 2012 250,000 256,112 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 466,000 525,415 Xerox Corp. sr. unsec. notes 5 1/2s, 2012 700,000 701,060 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 128,762 137,775 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 125,893 132,817 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 600,000 600,083 Utilities and power (1.8%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 270,851 CenterPoint Energy Resources Corp. sr. unsec. unsub. notes 7 7/8s, 2013 1,570,000 1,668,125 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.417s, 2013 130,000 129,350 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 631,000 642,097 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 490,000 496,738 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 600,000 597,860 Pacific Gas & Electric Co. sr. unsec. unsub notes FRN 0.943s, 2012 1,000,000 1,002,693 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 654,000 871,829 Total corporate bonds and notes (cost $47,965,960) 24 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (10.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.0%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, May 1, 2042 $2,000,000 $2,163,125 3 1/2s, TBA, May 1, 2042 1,000,000 1,052,500 U.S. Government Agency Mortgage Obligations (9.4%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, June 1, 2042 10,000,000 10,356,250 3 1/2s, TBA, May 1, 2042 19,000,000 19,730,313 Total U.S. government and agency mortgage obligations (cost $32,984,102) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%)* Principal amount Value Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 $392,000 $392,919 Total U.S. government agency obligations (cost $392,145) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $56,000 $60,349 Total U.S. treasury obligations (cost $52,818) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $51,678 $4,002 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 51,678 2,984 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 12,342,000 1,020,066 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 12,342,000 624,382 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 7,474,000 918,555 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,185,000 322,270 25 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 $4,185,000 $313,833 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 7,474,000 265,327 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,185,000 74,367 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 4,185,000 73,066 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 7,494,000 1,110,611 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 7,494,000 212,830 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 7,494,000 1,142,565 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA July 2026. Jul-16/4.74 7,494,000 205,163 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 6,386,000 64,843 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 11,298,000 1,101,329 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 11,298,000 139,078 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 11,298,000 1,111,949 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 11,298,000 128,006 26 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $10,630,000 $1,062,256 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 10,630,000 1,032,598 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 10,630,000 130,749 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 10,630,000 129,346 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 525,000 51,902 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 525,000 5,885 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 2,354,000 273,535 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 2,354,000 72,032 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 4,204,800 1,135,422 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 4,204,800 195,439 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 4,204,800 1,190,000 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 4,204,800 181,647 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 1,116,000 11,327 27 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 $1,116,000 $10,836 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 712,000 21,168 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 712,000 15,109 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 3,236,000 103,714 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 3,236,000 86,142 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 2,022,000 40,137 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,139,000 64,092 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,139,000 62,337 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 1,116,000 10,111 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 1,116,000 9,363 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 712,000 20,064 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 712,000 13,692 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 3,236,000 98,601 28 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 $3,236,000 $81,029 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 2,022,000 36,881 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 1,116,000 8,638 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 3,236,000 91,999 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 3,236,000 75,010 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 712,000 18,683 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 712,000 12,090 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 2,903,000 61,921 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 2,022,000 32,514 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 712,000 17,401 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 712,000 10,566 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 2,022,000 28,470 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,139,000 48,954 29 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 $1,139,000 $47,713 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 2,903,000 55,157 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 7,803,000 65,935 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 712,000 15,728 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 712,000 8,729 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 10,135,800 592,640 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 10,135,800 29,191 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 2,022,000 23,799 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 2,903,000 47,987 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,905,963 567,473 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 4,905,963 1,226 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 4,088,302 529,435 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 4,088,302 469,623 30 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 $4,088,302 $940 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 4,088,302 450 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,635,321 210,417 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,635,321 164 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 4,088,302 537,775 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 1,020,000 18,523 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 4,088,302 327 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,658,044 1,010,249 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 7,658,044 536 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 4,069,003 518,432 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 4,069,003 326 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 1,451 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 1,451 31 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $1,116,000 $1,451 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 1,451 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,116,000 1,451 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 712,000 13,905 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 712,000 6,586 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 4,943,000 65,989 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 4,943,000 65,989 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 4,943,000 68,263 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 3,009,000 31,474 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 2,903,000 39,626 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,116,000 636 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,116,000 636 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,116,000 636 32 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.4%)* cont. strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $1,116,000 $636 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 1,116,000 636 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 712,000 11,947 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 712,000 4,365 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 3,009,000 21,725 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,139,000 25,707 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,139,000 25,571 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 2,903,000 29,698 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 712,000 9,256 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 712,000 1,495 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 3,009,000 7,616 Total purchased options outstanding (cost $20,880,198) FOREIGN GOVERNMENT BONDS AND NOTES (0.7%)* Principal amount Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 $1,340,000 $1,209,350 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 200,000 202,627 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 300,000 313,179 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 600,000 604,879 Total foreign government bonds and notes (cost $2,405,891) 33 SHORT-TERM INVESTMENTS (62.0%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% e 33,154,510 $33,154,510 SSgA Prime Money Market Fund 0.12% P 5,298,000 5,298,000 ABN AMRO Funding USA, LLC commercial paper 144A with an effective yield of 0.475%, May 29, 2012 $1,675,000 1,674,375 Alpine Securitization Corp. commercial paper with an effective yield of 0.493%, August 22, 2012 (Switzerland) 2,300,000 2,297,364 AXA Financial, Inc. commercial paper 144A with an effective yield of 0.704%, August 16, 2012 1,650,000 1,647,416 Bank of Montreal/Chicago, IL certificates of deposit FRN 0.666%, October 25, 2012 (Canada) 1,300,000 1,300,176 Bank of Montreal/Chicago, IL certificates of deposit FRN 0.703%, August 15, 2013 (Canada) 500,000 500,193 Bank of Nova Scotia/Houston certificates of deposit 0.56%, June 21, 2012 2,000,000 2,000,000 Bank of Tokyo — Mitsubishi UFJ, Ltd./NY certificates of deposit FRN 0.83%, September 4, 2012 (Japan) 860,000 859,135 BMW U.S. Capital, LLC commercial paper 144A with an effective yield of 0.020%, July 25, 2012 1,700,000 1,699,169 BNP Paribas Finance, Inc. commercial paper with an effective yield of 0.704%, July 9, 2012 1,675,000 1,673,850 BP Capital Markets PLC commercial paper with an effective yield of 0.527%, August 7, 2012 (United Kingdom) 1,670,000 1,669,270 British Telecommunications PLC commercial paper with an effective yield of 1.095%, October 29, 2012 (United Kingdom) 1,675,000 1,666,329 Canadian Imperial Holdings, Inc. commercial paper with an effective yield of 0.398%, May 15, 2012 2,000,000 1,999,689 CIESCO-LP commercial paper with an effective yield of 0.428%, June 15, 2012 1,700,000 1,697,153 COFCO Capital Corp. commercial paper with an effective yield of 0.363%, May 15, 2012 (Rabobank Nederland, NY branch (LOC)) 2,000,000 1,999,704 Comcast Corp. commercial paper with an effective yield of 0.491%, June 19, 2012 1,000,000 999,319 Commonwealth Bank of Australia certificates of deposit FRN 1.716%, January 7, 2014 (Australia) 650,000 660,001 CRC Funding, LLC commercial paper with effective yields ranging from 0.527% to 0.616%, July 17, 2012 1,490,000 1,488,676 Daimler Finance North America, LLC commercial paper with an effective yield of 0.603%, May 8, 2012 1,700,000 1,699,798 Danske Corp. commercial paper with an effective yield of 0.292%, May 31, 2012 (Denmark) 1,650,000 1,649,588 Devon Energy Corp. commercial paper with an effective yield of 0.493%, June 7, 2012 1,650,000 1,649,152 DnB NOR Bank ASA commercial paper with an effective yield of 0.357%, August 30, 2012 (Norway) 1,800,000 1,798,066 Florida Power & Light Co. commercial paper with an effective yield of 0.238%, May 8, 2012 1,590,000 1,589,920 Ford Motor Credit Co., Inc. commercial paper with an effective yield of 0.859%, May 15, 2012 1,625,000 1,624,431 GATX Corp. commercial paper 144A with an effective yield of 0.488%, June 4, 2012 1,600,000 1,599,244 34 SHORT-TERM INVESTMENTS (62.0%)* cont. Principal amount/shares Value Goldman Sachs Group, Inc. (The) commercial paper with an effective yield of 0.540%, June 1, 2012 $650,000 $649,692 Jupiter Securitization Co., LLC commercial paper with an effective yield of 0.188%, June 7, 2012 1,200,000 1,199,766 Liberty Mutual Group, Inc. commercial paper with an effective yield of 0.467%, May 7, 2012 1,600,000 1,599,867 Louis Dreyfus Commodities, LLC commercial paper with an effective yield of 0.551%, May 18, 2012 (Barclays Bank PLC (LOC)) 2,000,000 1,999,462 Macquarie Bank, Ltd. commercial paper 144A with an effective yield of 0.652%, June 5, 2012 (Australia) 2,150,000 2,148,579 Mizuho Corporate Bank/New York certificate of deposit 0.6%, July 20, 2012 (Japan) 2,230,000 2,230,492 National Australia Bank/NY certificates of deposit 0.49%, May 2, 2012 (Australia) 700,000 700,000 Nisource Finance Corp. commercial paper with an effective yield of 1.145%, May 16, 2012 300,000 299,853 Nissan Motor Acceptance Corp. commercial paper with an effective yield of 0.422%, May 24, 2012 1,575,000 1,574,557 Nordea Bank Finland PLC/NY certificates of deposit FRN 0.909%, April 5, 2013 1,825,000 1,825,126 Nordea Bank Finland PLC/NY certificates of deposit FRN 1.011%, February 6, 2013 1,000,000 1,001,116 NSTAR LLC commercial paper with an effective yield of 0.379%, May 18, 2012 575,000 574,891 PB Finance Delaware, Inc. commercial paper with an effective yield of 0.600%, May 4, 2012 1,540,000 1,539,913 Prudential PLC commercial paper with an effective yield of 0.776%, July 30, 2012 (United Kingdom) 350,000 349,598 Sheffield Receivables Corp. commercial paper with an effective yield of 0.406%, May 9, 2012 (United Kingdom) 1,675,000 1,674,847 Skandinaviska Enskilda Banken commercial paper with an effective yield of 0.504%, June 25, 2012 1,650,000 1,648,714 Societe Generale North America commercial paper with an effective yield of 0.473%, June 1, 2012 1,150,000 1,149,505 Standard Chartered Bank/New York commercial paper with an effective yield of 0.597%, May 31, 2012 2,000,000 1,999,000 Straight-A Funding, LLC 144A Ser. 1 commercial paper with an effective yield of 0.178%, July 13, 2012 3,000,000 2,999,085 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 24, 2012 6,736,000 6,735,225 Sumitomo Mitsui Banking Corp. commercial paper with an effective yield of 0.527%, July 19, 2012 1,950,000 1,948,193 Suncorp Group, Ltd. commercial paper 144A with an effective yield of 0.594%, July 5, 2012 (Australia) 1,650,000 1,648,881 Swedbank AB commercial paper with an effective yield of 0.524%, May 11, 2012 (Sweden) 1,700,000 1,699,750 Swedbank AB commercial paper with an effective yield of 0.564%, May 3, 2012 (Sweden) 1,700,000 1,699,946 TransCanada PipeLines, Ltd. commercial paper with an effective yield of 0.455%, May 9, 2012 (Canada) 1,650,000 1,649,828 U.S. Treasury Bills with an effective yield of 0.071%, July 26, 2012 ## 10,222,000 10,219,741 35 SHORT-TERM INVESTMENTS (62.0%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.093%, September 20, 2012 ## $3,000,000 $2,998,491 U.S. Treasury Bills with an effective yield of 0.099%, August 23, 2012 8,000,000 7,997,280 U.S. Treasury Bills with an effective yield of 0.110%, October 18, 2012 # ## 30,000,000 29,979,679 U.S. Treasury Bills with an effective yield of 0.119%, May 3, 2012 # ## 900,000 899,994 U.S. Treasury Bills with an effective yield of 0.132%, January 10, 2013 # ## 21,000,000 20,977,425 UBS AG/Stamford, CT certificate of deposit FRN 0.736%, July 23, 2012 750,000 749,975 Viacom, Inc. commercial paper with an effective yield of 0.398%, May 1, 2012 1,650,000 1,650,000 Vodafone Group PLC commercial paper with an effective yield of 1.044%, July 9, 2012 (United Kingdom) 1,700,000 1,698,403 Volvo Group Treasury NA commercial paper with an effective yield of 0.643%, June 7, 2012 (Sweden) 1,675,000 1,673,881 Westar Energy, Inc. commercial paper with an effective yield of 0.430%, May 21, 2012 600,000 599,849 Windmill Funding I Corp. commercial paper with an effective yield of 0.462%, May 22, 2012 (United Kingdom) 250,000 249,931 Total short-term investments (cost $198,118,570) TOTAL INVESTMENTS Total investments (cost $374,954,814) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won PLN Polish Zloty SEK Swedish Krona ZAR South African Rand 36 Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company LOC Letter of Credit MTN Medium Term Notes MTNA Medium Term Notes Class A OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $319,717,541. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $110,141,560 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. 37 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $2,529,869) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. British Pound Buy 5/16/12 $266,457 $262,907 $3,550 Barclay’s Bank, PLC Australian Dollar Buy 5/16/12 21,952 21,903 49 Citibank, N.A. Australian Dollar Sell 5/16/12 225,350 224,792 (558) British Pound Buy 5/16/12 6,329 6,244 85 Canadian Dollar Buy 5/16/12 30,359 30,229 130 Euro Sell 5/16/12 56,657 56,331 (326) Swedish Krona Buy 5/16/12 8,625 8,608 17 Credit Suisse AG British Pound Sell 5/16/12 361,064 356,263 (4,801) Euro Buy 5/16/12 185,327 186,151 (824) Japanese Yen Sell 5/16/12 4,872 4,759 (113) Deutsche Bank AG British Pound Sell 5/16/12 39,271 38,762 (509) Goldman Sachs International Euro Buy 5/16/12 156,866 157,779 (913) Swedish Krona Buy 5/16/12 6,796 6,918 (122) HSBC Bank USA, National Association Canadian Dollar Sell 5/16/12 2,530 2,514 (16) Euro Buy 5/16/12 39,581 39,245 336 Euro Sell 5/16/12 39,581 39,757 176 Japanese Yen Buy 5/16/12 665 647 18 JPMorgan Chase Bank, N.A. Canadian Dollar Sell 5/16/12 170,619 169,260 (1,359) Royal Bank of Scotland PLC (The) Euro Buy 5/16/12 45,538 45,756 (218) Euro Sell 5/16/12 45,538 45,151 (387) Japanese Yen Sell 5/16/12 77,023 74,900 (2,123) Swedish Krona Buy 5/16/12 32,373 32,928 (555) State Street Bank and Trust Co. Australian Dollar Buy 5/16/12 143,367 143,060 307 Swedish Krona Sell 5/16/12 195,203 198,701 3,498 UBS AG Euro Buy 5/16/12 239,734 240,818 (1,084) Swiss Franc Buy 5/16/12 134,983 135,486 (503) Total 38 FUTURES CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 63 $7,865,309 Jun-12 $(127,547) Canadian Government Bond 10 yr (Long) 4 534,697 Jun-12 2,371 Euro-Swiss Franc 3 Month (Short) 15 4,128,243 Jun-12 (41,919) Euro-Swiss Franc 3 Month (Short) 15 4,129,483 Dec-12 (57,758) Japanese Government Bond 10 yr Mini (Short) 54 9,672,520 Jun-12 (35,405) U.K. Gilt 10 yr (Short) 51 9,568,796 Jun-12 5,357 U.S. Treasury Bond 30 yr (Long) 84 13,256,250 Jun-12 136,340 U.S. Treasury Bond 30 yr (Short) 53 7,572,375 Jun-12 (85,812) U.S. Treasury Note 10 yr (Short) 242 32,012,063 Jun-12 (326,749) Total WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $14,261,957) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $4,204,800 Aug-15/4.375 $201,015 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.375 1,191,022 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.46 186,857 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 4,204,800 Aug-15/4.46 1,248,128 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 12,330,841 Aug-16/3.625 648,602 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 12,330,841 Aug-16/3.625 1,044,422 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 1,481,037 Aug-16/4.35 189,608 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 1,979,672 Aug-16/4.17 35,436 39 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $14,261,957) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. $1,979,672 Aug-16/4.17 $148,673 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,747,076 Aug-16/4.28 245,587 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 6,747,076 Aug-16/4.28 834,141 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,609,555 Aug-16/4.68 73,589 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 2,609,555 Aug-16/4.68 386,736 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.67 61,542 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 2,174,629 Jul-16/4.67 320,975 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 869,852 Jul-16/4.80 22,790 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 869,852 Jul-16/4.80 136,045 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,073,428 Jul-16/4.79 104,516 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 4,073,428 Jul-16/4.79 653,142 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,164,363 Jul-16/4.74 57,035 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 2,164,363 Jul-16/4.74 339,963 40 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $14,261,957) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. $1,738,940 Jun-16/5.86 $25,902 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 1,738,940 Jun-16/4.86 280,498 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 3,006,194 Jun-16/5.12 32,575 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 2,958,171 Jun-16/4.89 34,315 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,939,389 Jun-16/4.575 39,041 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 3,006,194 Jun-16/4.12 226,381 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 2,958,171 Jun-16/4.39 250,557 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 2,939,389 Jun-16/4.575 276,823 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 2,354,000 Sep-15/4.04 70,392 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 2,354,000 Sep-15/4.04 279,851 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 625,000 Jan-13/2.3625 19,944 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 625,000 Dec-12/2.355 19,688 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 625,000 Dec-12/2.345 19,225 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 625,000 Nov-12/2.335 18,744 41 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $14,261,957) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. $625,000 Nov-12/2.32 $18,188 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 2,233,000 Oct-12/2.443 81,058 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 2,233,000 Sep-12/2.419 76,525 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 5,381,000 Aug-12/2.4475 194,954 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 11,940,600 Aug-12/2.855 24,478 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 11,940,600 Aug-12/2.855 824,976 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA August 2022. 10,135,800 Aug-12/2.73 29,191 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 10,135,800 Aug-12/2.73 592,640 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 2,233,000 Aug-12/2.394 71,880 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 579,000 Jul-12/2.6825 31,851 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 9,170 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 9,170 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 9,170 42 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $14,261,957) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. $536,000 Jul-12/2.1714 $9,170 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 536,000 Jul-12/2.1714 9,170 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.6075 199,291 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.6075 199,291 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 4,083,000 Jul-12/2.61875 203,088 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 2,233,000 Jul-12/2.372 66,856 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 8,474 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 8,474 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 8,474 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 8,474 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 525,000 Jun-12/2.183 8,474 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 712,000 Jun-12/2.195 4,365 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 712,000 Jun-12/2.195 11,947 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 2,233,000 Jun-12/2.346 61,452 43 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $14,261,957) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. $712,000 May-12/2.17 $1,495 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. 712,000 May-12/2.17 9,256 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. 3,009,000 May-12/2.005 7,613 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 2,233,000 May-12/2.324 57,522 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,313,926 May-16/5.11 35,830 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 3,569,888 May-16/4.86 41,268 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,552,121 May-16/4.60 44,366 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,313,926 May-16/4.11 248,690 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 3,569,888 May-16/4.36 298,514 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,552,121 May-16/4.60 325,801 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,400,199 May-16/4.765 72,514 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 6,400,199 May-16/4.765 629,908 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,448,392 May-16/4.7575 56,050 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,793,157 May-16/4.745 82,877 44 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $14,261,957) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. $16,982,891 May-16/4.77 $212,286 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 4,448,392 May-16/4.7575 446,174 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 6,793,157 May-16/4.745 671,164 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 16,982,891 May-16/4.77 1,711,876 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/12 (proceeds receivable $10,342,187) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, May 1, 2042 $10,000,000 5/14/12 $10,384,375 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $12,700,000 $— 3/23/14 3 month USD- LIBOR-BBA 0.643% $25,718 2,769,000 — 3/23/42 3 month USD- LIBOR-BBA 3.0995% 170,759 1,816,000 — 3/29/22 2.24312% 3 month USD- LIBOR-BBA (38,939) 6,554,000 — 4/18/17 1.14% 3 month USD- LIBOR-BBA (18,112) CAD 810,000 — 4/20/14 1.58% 3 month CAD- BA-CDOR 226 CAD 1,376,000 — 4/20/17 1.98% 3 month CAD- BA-CDOR (1,337) CAD 344,000 — 4/20/22 2.56% 3 month CAD- BA-CDOR (326) Barclay’s Bank, PLC $1,388,000 25,914 4/18/22 2.3475% 3 month USD- LIBOR-BBA (15,170) 639,000 — 4/16/22 2.15% 3 month USD- LIBOR-BBA (7,273) 809,000 — 4/17/22 2.104% 3 month USD- LIBOR-BBA (5,717) 45 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $3,559,000 $— 4/17/14 3 month USD- LIBOR-BBA 0.569% $1,673 500,000 — 4/19/17 3 month USD- LIBOR-BBA 1.145% 1,483 257,000 — 4/20/14 3 month USD- LIBOR-BBA 0.56% 69 1,274,000 — 4/25/22 2.059% 3 month USD- LIBOR-BBA (2,975) 819,000 — 4/25/14 3 month USD- LIBOR-BBA 0.569% 350 1,176,000 — 4/27/14 0.5725% 3 month USD- LIBOR-BBA (567) 543,000 — 4/27/22 3 month USD- LIBOR-BBA 2.1225% 4,384 904,000 — 4/27/14 0.5725% 3 month USD- LIBOR-BBA (436) 422,000 — 4/27/22 3 month USD- LIBOR-BBA 2.115% 3,112 1,204,000 — 4/27/14 3 month USD- LIBOR-BBA 0.57% 520 1,323,000 — 4/27/22 2.12625% 3 month USD- LIBOR-BBA (11,146) 666,482 — 5/2/22 2.047% 3 month USD- LIBOR-BBA (400) 3,930,000 112,005 4/12/22 2.4275% 3 month USD- LIBOR-BBA (35,266) 3,757,000 — 4/4/17 3 month USD- LIBOR-BBA 1.255% 34,039 1,853,000 — 4/5/22 2.261% 3 month USD- LIBOR-BBA (41,811) 390,000 — 4/11/42 3.06% 3 month USD- LIBOR-BBA (20,315) 1,370,000 — 4/11/17 3 month USD- LIBOR-BBA 1.29625% 14,713 418,000 — 4/12/22 2.12% 3 month USD- LIBOR-BBA (3,746) 712,000 2,919 4/18/22 2.15% 3 month USD- LIBOR-BBA (5,118) AUD 734,000 — 4/16/14 3 month AUD- BBR-BBSW 3.84% 1,900 AUD 525,000 — 4/16/17 6 month AUD- BBR-BBSW 4.22% 2,771 AUD 446,000 — 4/18/22 6 month AUD- BBR-BBSW 4.595% 4,650 AUD 1,040,000 — 4/5/22 6 month AUD- BBR-BBSW 4.73% 22,940 46 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. EUR 5,172,000 $— 4/25/14 1.045% 6 month EUR- EURIBOR- REUTERS $(15,575) EUR 2,648,000 — 4/25/17 1.51% 6 month EUR- EURIBOR- REUTERS (15,294) EUR 1,278,000 — 4/25/22 2.215% 6 month EUR- EURIBOR- REUTERS (5,630) EUR 158,000 — 4/25/42 6 month EUR- EURIBOR- REUTERS 2.475% (857) GBP 1,313,000 — 4/18/17 6 month GBP- LIBOR-BBA 1.645% (3,412) GBP 516,000 — 4/18/22 2.43% 6 month GBP- LIBOR-BBA (500) GBP 244,000 — 4/18/42 6 month GBP- LIBOR-BBA 3.21% (124) GBP 777,000 — 4/30/22 6 month GBP- LIBOR-BBA 2.43% 404 JPY 244,095,000 — 4/13/17 0.45625% 6 month JPY- LIBOR-BBA (5,962) AUD 1,715,000 — 3/20/17 6 month AUD- BBR-BBSW 4.52% 32,125 AUD 1,257,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (36,648) AUD 1,773,000 — 3/20/14 4.205% 3 month AUD- BBR-BBSW (15,910) AUD 729,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (21,254) AUD 4,633,000 — 3/20/17 4.52% 6 month AUD- BBR-BBSW (86,783) AUD 1,651,000 — 3/16/17 6 month AUD- BBR-BBSW 4.71% 45,669 AUD 682,000 — 3/16/22 6 month AUD- BBR-BBSW 5.0175% 31,306 GBP 910,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (86,544) GBP 412,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (59,492) GBP 1,380,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 140,378 JPY 425,798,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 19,799 JPY 212,899,000 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% 8,175 47 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. JPY 425,798,000 $— 2/17/17 6 month JPY- LIBOR-BBA 0.44125% $9,333 JPY 1,624,800,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (2,670) JPY 656,200,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA (25,702) JPY 1,232,000,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (2,134) JPY 164,200,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (8,001) Citibank, N.A. $363,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 1,917 3,930,000 110,040 4/12/22 2.4275% 3 month USD- LIBOR-BBA (37,231) 2,023,000 — 3/23/22 2.4285% 3 month USD- LIBOR-BBA (79,079) 864,000 — 3/23/42 3 month USD- LIBOR-BBA 3.1348% 59,664 2,548,000 — 3/23/22 2.42875% 3 month USD- LIBOR-BBA (99,678) 220,000 — 3/23/14 3 month USD- LIBOR-BBA 0.643% 450 29,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (502) 113,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (4,191) 908,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA (19,820) Credit Suisse International 2,066,000 — 4/30/22 3 month USD- LIBOR-BBA 2.068% 5,980 1,565,000 — 4/30/22 3 month USD- LIBOR-BBA 2.068% 4,530 5,224,000 — 4/30/14 3 month USD- LIBOR-BBA 0.56% 897 1,122,000 — 4/30/22 2.07% 3 month USD- LIBOR-BBA (3,450) 663,000 — 4/30/22 2.077% 3 month USD- LIBOR-BBA (2,469) 3,930,000 111,416 4/12/22 2.4275% 3 month USD- LIBOR-BBA (35,856) 463,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 13,603 1,321,000 — 4/5/22 3 month USD- LIBOR-BBA 2.25% 28,449 264,155,000 — 4/13/14 0.5925% 3 month USD- LIBOR-BBA (238,765) 48 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $2,490,000 $— 4/17/42 2.8375% 3 month USD- LIBOR-BBA $(13,003) CAD 6,088,000 — 4/20/14 1.58% 3 month CAD- BA-CDOR 1,698 CAD 218,000 — 4/20/17 3 month CAD- BA-CDOR 1.98% 212 CAD 530,000 — 4/20/22 3 month CAD- BA-CDOR 2.56% 502 CAD 5,193,000 — 4/26/14 1.71% 3 month CAD- BA-CDOR (11,321) CAD 1,142,000 — 4/26/22 3 month CAD- BA-CDOR 2.61875% 6,727 CAD 1,036,000 — 4/30/22 3 month CAD- BA-CDOR 2.55% (581) CHF 453,000 — 4/23/22 1.11% 6 month CHF- LIBOR-BBA (2,116) CHF 1,480,000 — 4/23/14 0.15% 6 month CHF- LIBOR-BBA 1,069 CHF 789,000 — 4/27/17 0.49125% 6 month CHF- LIBOR-BBA (1,186) CHF 11,841,000 — 3/14/14 6 month CHF- LIBOR-BBA 0.17% 80 CHF 2,515,000 — 3/14/17 6 month CHF- LIBOR-BBA 0.43% 622 CHF 3,280,000 — 3/19/14 0.2575% 6 month CHF- LIBOR-BBA (6,208) CHF 1,625,000 — 3/19/17 0.5525% 6 month CHF- LIBOR-BBA (11,187) CHF 1,356,000 — 3/19/22 6 month CHF- LIBOR-BBA 1.1675% 17,676 CHF 5,741,000 — 3/22/14 6 month CHF- LIBOR-BBA 0.2275% 6,813 CHF 333,000 — 3/22/22 1.2275% 6 month CHF- LIBOR-BBA (6,500) CHF 286,000 — 3/22/17 6 month CHF- LIBOR-BBA 0.58% 2,380 CHF 1,580,000 — 3/27/22 6 month CHF- LIBOR-BBA 1.1275% 12,891 CHF 797,000 — 3/29/22 6 month CHF- LIBOR-BBA 1.15% 8,429 CHF 731,000 — 4/5/22 1.1725% 6 month CHF- LIBOR-BBA (9,202) CHF 1,985,000 — 4/11/14 0.17% 6 month CHF- LIBOR-BBA 237 CHF 334,000 — 4/11/22 6 month CHF- LIBOR-BBA 1.12% 1,754 CHF 7,345,000 — 4/16/14 0.15125% 6 month CHF- LIBOR-BBA 4,928 49 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 2,468,000 $— 4/19/14 0.14% 6 month CHF- LIBOR-BBA $2,319 CHF 1,029,000 — 4/19/17 0.4825% 6 month CHF- LIBOR-BBA (1,268) CHF 505,000 — 4/19/22 1.125% 6 month CHF- LIBOR-BBA (2,895) EUR 3,644,000 — 4/24/14 6 month EUR- EURIBOR- REUTERS 1.063% 12,645 EUR 723,000 — 4/24/17 6 month EUR- EURIBOR- REUTERS 1.539% 5,581 EUR 1,389,000 — 4/24/22 6 month EUR- EURIBOR- REUTERS 2.248% 11,761 EUR 747,000 — 4/27/17 6 month EUR- EURIBOR- REUTERS 1.533% 5,443 GBP 910,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 77,044 GBP 1,129,000 — 4/18/17 1.6475% 6 month GBP- LIBOR-BBA 3,224 GBP 557,000 — 4/18/22 2.4275% 6 month GBP- LIBOR-BBA (330) SEK 4,410,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 8,467 SEK 4,410,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 1,043 SEK 4,410,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (7,991) SEK 2,073,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE (751) SEK 2,696,000 — 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE (708) SEK 4,620,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 1,121 SEK 470,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 91 SEK 6,713,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (3,883) SEK 5,308,000 — 3/13/22 2.43% 3 month SEK- STIBOR-SIDE 6,161 SEK 9,272,000 — 3/22/14 3 month SEK- STIBOR-SIDE 2.03% (218) SEK 3,490,000 — 3/22/17 2.33% 3 month SEK- STIBOR-SIDE (3,327) SEK 4,047,000 — 3/22/22 2.72% 3 month SEK- STIBOR-SIDE (10,639) 50 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. SEK 28,239,000 $— 4/12/14 1.97% 3 month SEK- STIBOR-SIDE $4,281 SEK 6,269,000 — 4/12/22 3 month SEK- STIBOR-SIDE 2.4575% (5,281) Deutsche Bank AG $82,547,000 — 5/2/14 3 month USD- LIBOR-BBA 0.553% 4,953 5,201,000 — 5/2/22 2.046% 3 month USD- LIBOR-BBA (2,652) 6,986,000 — 5/2/42 2.8115% 3 month USD- LIBOR-BBA 9,152 666,482 — 5/2/22 3 month USD- LIBOR-BBA 2.05% 587 184,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 848 EUR 3,420,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (497,230) KRW 1,285,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (2,480) PLN 2,234,000 — 4/12/17 4.99% 6 month PLN- WIBOR-WIBO (2,156) PLN 2,234,000 — 4/13/17 4.99% 6 month PLN- WIBOR-WIBO (2,202) PLN 2,234,000 — 4/16/17 5.01% 6 month PLN- WIBOR-WIBO (2,777) ZAR 4,828,000 — 4/17/17 3 month ZAR- JIBAR-SAFEX 6.76% (380) ZAR 4,933,000 — 4/10/17 3 month ZAR- JIBAR-SAFEX 6.95% 5,080 ZAR 4,933,000 — 4/11/17 3 month ZAR- JIBAR-SAFEX 6.92% 4,217 Goldman Sachs International $1,442,100 — 4/23/22 2.10375% 3 month USD- LIBOR-BBA (9,466) 3,930,000 110,826 4/12/22 2.4275% 3 month USD- LIBOR-BBA (36,445) 3,930,000 112,005 4/13/22 2.498% 3 month USD- LIBOR-BBA (60,658) 797,000 23,185 4/27/22 2.60% 3 month USD- LIBOR-BBA (18,512) 1,020,000 (18,870) 4/27/22 3 month USD- LIBOR-BBA 2.35% 10,862 5,318,900 — 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% 7,619 51 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $1,430,000 $— 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 $(2,144) 104,768,000 — 3/22/14 3 month USD- LIBOR-BBA 0.6345% 196,706 3,107,000 — 4/12/22 2.09542% 3 month USD- LIBOR-BBA (20,750) 5,274,000 — 4/13/14 0.594% 3 month USD- LIBOR-BBA (5,119) 894,918 — 4/13/22 2.1375% 3 month USD- LIBOR-BBA (9,410) 1,653,000 — 4/13/22 2.137% 3 month USD- LIBOR-BBA (17,297) 2,132,000 — 4/18/42 2.834375% 3 month USD- LIBOR-BBA (9,605) AUD 1,000,000 — 4/20/14 3 month AUD- BBR-BBSW 3.8025% 1,923 AUD 730,000 — 4/20/17 6 month AUD- BBR-BBSW 4.185% 2,907 AUD 130,000 — 4/20/22 6 month AUD- BBR-BBSW 4.565% 1,041 AUD 700,000 — 3/21/22 5.0175% 6 month AUD- BBR-BBSW (32,087) AUD 372,000 — 4/16/22 6 month AUD- BBR-BBSW 4.575% 3,272 CHF 3,576,000 — 3/15/14 6 month CHF- LIBOR-BBA 0.18% 494 CHF 2,488,000 — 3/15/22 1.06% 6 month CHF- LIBOR-BBA (2,104) CHF 1,318,000 — 3/26/17 6 month CHF- LIBOR-BBA 0.575% 10,405 CHF 792,000 — 3/29/17 6 month CHF- LIBOR-BBA 0.53% 4,206 CHF 2,088,000 — 4/5/17 0.5225% 6 month CHF- LIBOR-BBA (9,625) CHF 4,243,000 — 4/13/14 0.1125% 6 month CHF- LIBOR-BBA 6,452 CHF 732,000 — 4/13/17 6 month CHF- LIBOR-BBA 0.425% (772) CHF 431,000 — 4/13/22 6 month CHF- LIBOR-BBA 1.0725% 216 EUR 449,000 — 4/24/17 1.53% 6 month EUR- EURIBOR- REUTERS (3,069) EUR 112,000 — 4/24/22 2.24% 6 month EUR- EURIBOR- REUTERS (838) 52 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 125,000 $— 4/24/42 2.51% 6 month EUR- EURIBOR- REUTERS $(565) EUR 3,400,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 226,771 GBP 244,000 — 4/18/42 3.21% 6 month GBP- LIBOR-BBA 124 GBP 781,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 8,822 GBP 412,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 8,302 GBP 741,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (2,754) GBP 5,703,000 — 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% (7,141) GBP 6,183,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (10,238) GBP 710,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (50,227) GBP 710,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (43,463) GBP 2,547,200 — 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND (86) GBP 2,788,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND 261 GBP 2,785,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 4,800 GBP 784,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (738) GBP 4,549,800 — 4/4/14 0.5525% 1 month GBP- WMBA-SONIA- COMPOUND 4,543 GBP 707,000 — 4/18/17 1.6475% 6 month GBP- LIBOR-BBA 1,680 GBP 850,000 — 4/18/22 6 month GBP- LIBOR-BBA 2.4325% 1,144 SEK 7,234,000 — 2/13/17 2.15% 3 month SEK- STIBOR-SIDE 2,541 SEK 7,234,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (10,063) SEK 23,015,100 — 2/21/14 3 month SEK- STIBOR-SIDE 1.895% (10,789) 53 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 5,114,400 $— 2/21/22 2.485% 3 month SEK- STIBOR-SIDE $2,162 SEK 6,934,000 — 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE 1,731 SEK 2,710,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% 347 SEK 5,398,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (2,977) SEK 5,280,000 — 3/29/22 3 month SEK- STIBOR-SIDE 2.6325% 7,847 JPMorgan Chase Bank NA $1,630,700 — 4/19/22 2.107% 3 month USD- LIBOR-BBA (11,785) 84,000 — 4/20/22 3 month USD- LIBOR-BBA 2.085% 430 8,476,000 — 4/27/14 0.568% 3 month USD- LIBOR-BBA (3,088) 1,289,000 — 4/27/17 1.159% 3 month USD- LIBOR-BBA (4,211) 3,214,000 — 4/27/22 3 month USD- LIBOR-BBA 2.11% 22,217 694,000 — 4/27/42 2.858% 3 month USD- LIBOR-BBA (6,125) 5,224,000 — 5/1/14 3 month USD- LIBOR-BBA 0.56% 946 1,122,000 — 5/1/22 2.08% 3 month USD- LIBOR-BBA (4,174) 3,930,000 111,072 4/12/22 2.4275% 3 month USD- LIBOR-BBA (36,199) 189,400 9,195 4/12/22 4.8675% 3 month USD- LIBOR-BBA (40,759) CAD 7,004,000 — 4/20/14 3 month CAD- BA-CDOR 1.58% (1,933) CAD 1,155,000 — 4/20/17 3 month CAD- BA-CDOR 1.98% 1,122 CAD 191,000 — 4/20/22 2.56% 3 month CAD- BA-CDOR (181) CAD 5,193,000 — 4/27/14 1.67% 3 month CAD- BA-CDOR (6,964) CAD 1,142,000 — 4/27/22 3 month CAD- BA-CDOR 2.57% 1,563 CAD 590,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 4,513 EUR 913,000 — 3/23/14 1 month EUR- EONIA-OIS- COMPOUND 0.506% 4,549 54 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. EUR 1,499,000 $— 3/23/17 1 month EUR- EONIA-OIS- COMPOUND 1.147% $30,270 EUR 38,000 — 3/23/42 2.65% 6 month EUR- EURIBOR- REUTERS (1,721) GBP 512,000 — 3/7/17 6 month GBP- LIBOR-BBA 1.54% (4,722) GBP 224,000 — 3/7/22 6 month GBP- LIBOR-BBA 2.354% (1,287) JPY 274,543,000 — 2/20/22 6 month JPY- LIBOR-BBA 0.965% 24,954 JPY 8,800,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 3,801 JPY 11,800,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (80) JPY 229,100,000 — 3/6/22 1.0175% 6 month JPY- LIBOR-BBA (33,605) UBS AG CHF 9,043,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (134,799) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $961,377 $(5,859) 1/12/41 (4.50%) 1 month Synthetic TRS $2,741 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Barclay’s Bank, PLC 753,573 — 1/12/41 5.00% (1 month Synthetic MBX 2,000 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 1,642,280 — 1/12/40 4.50% (1 month Synthetic MBX 10,350 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 4,296,816 — 1/12/38 (6.50%) 1 month Synthetic MBX (26,878) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 55 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $2,756,724 $— 1/12/40 5.00% (1 month Synthetic MBX $9,047 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,169,152 — 1/12/41 5.00% (1 month Synthetic MBX 8,132 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,147,736 — 1/12/38 (6.50%) 1 month Synthetic MBX (69,737) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,475,348 — 1/12/41 5.00% (1 month Synthetic MBX 28,024 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,530,266 — 1/12/41 5.00% (1 month Synthetic MBX 5,737 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,005,214 — 1/12/41 4.50% (1 month Synthetic TRS (7,374) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 213,891 — 1/12/41 4.50% (1 month Synthetic TRS (1,569) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 9,613,780 — 1/12/38 (6.50%) 1 month Synthetic MBX (60,141) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,140,220 — 1/12/41 5.00% (1 month Synthetic MBX 26,768 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,760,118 — 1/12/40 4.00% (1 month Synthetic MBX 16,240 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 322,401 — 1/12/40 4.00% (1 month Synthetic TRS (232) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 800,000 — 4/7/16 (2.63%) USA Non Revised (11,231) Consumer Price Index-Urban (CPI-U) 56 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $1,684,678 $— 1/12/41 4.50% (1 month Synthetic TRS $(12,358) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 639,407 — 1/12/41 4.50% (1 month Synthetic TRS (4,690) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,147,537 — 1/12/38 (6.50%) 1 month Synthetic MBX (13,434) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,815,728 — 1/12/40 4.00% (1 month Synthetic MBX 16,567 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,057,703 — 1/12/38 (6.50%) 1 month Synthetic MBX (25,384) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 582,722 — 1/12/41 4.50% (1 month Synthetic TRS (4,275) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,853,333 — 1/12/40 4.50% (1 month Synthetic MBX 11,680 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,231,213 — 1/12/41 5.00% (1 month Synthetic MBX 19,611 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,891,690 — 1/12/41 (4.50%) 1 month Synthetic TRS 21,212 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 386,214 — 1/12/41 4.50% (1 month Synthetic MBX 2,313 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 159,400 — 1/12/40 5.00% (1 month Synthetic MBX 523 USD-LIBOR) Index 5.00% year Fannie Mae pools 516,096 — 1/12/40 5.00% (1 month Synthetic MBX 1,694 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 57 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $374,140 $— 1/12/40 5.00% (1 month Synthetic MBX $1,228 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 543,244 — 1/12/41 5.00% (1 month Synthetic MBX 2,037 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,476,466 — 1/12/40 5.00% (1 month Synthetic TRS (12,679) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 746,432 — 1/12/40 5.00% (1 month Synthetic TRS (1,430) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,990,534 — 1/12/38 (6.50%) 1 month Synthetic MBX (12,452) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 386,214 1,388 1/12/41 (4.50%) 1 month Synthetic MBX (652) USD-LIBOR Index 4.50% 30 year Fannie Mae pools Deutsche Bank AG 1,990,534 — 1/12/38 (6.50%) 1 month Synthetic MBX (12,452) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 749,187 468 1/12/38 6.50% (1 month Synthetic TRS 1,660 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,625,514 (2,051) 1/12/38 6.50% (1 month Synthetic TRS 1,184 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,025,617 (4,431) 1/12/38 6.50% (1 month Synthetic TRS (1,935) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,281,836 (8,813) 1/12/41 (4.50%) 1 month Synthetic TRS 2,653 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 58 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $460,000 $— 3/1/16 2.47% USA Non Revised $1,757 Consumer Price Index-Urban (CPI-U) 345,000 — 3/3/16 2.45% USA Non Revised 956 Consumer Price Index-Urban (CPI-U) 4,850,942 — 1/12/41 5.00% (1 month Synthetic MBX 18,186 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,346,585 — 1/12/38 (6.50%) 1 month Synthetic MBX (20,935) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,257,271 — 1/12/38 (6.50%) 1 month Synthetic MBX (7,865) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,584,199 — 1/12/38 (6.50%) 1 month Synthetic MBX (28,675) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 235,191 — 1/12/40 (5.00%) 1 month Synthetic TRS 450 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 187,359 — 1/12/38 (6.50%) 1 month Synthetic MBX (1,172) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 499,873 — 1/12/38 (6.50%) 1 month Synthetic MBX (3,127) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,166,931 — 1/12/40 (5.00%) 1 month Synthetic TRS 2,235 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,157,885 — 1/12/41 4.50% (1 month Synthetic TRS (8,494) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 4,629,828 — 1/12/40 (5.00%) 1 month Synthetic TRS 8,867 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,058,000 — 4/3/17 2.3225% USA Non Revised (2,793) Consumer Price Index-Urban (CPI-U) 59 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,058,000 $— 4/4/17 2.35% USA Non Revised $(1,217) Consumer Price Index-Urban (CPI-U) 1,058,000 — 4/5/17 2.355% USA Non Revised (878) Consumer Price Index-Urban (CPI-U) 1,058,000 — 4/5/22 2.66% USA Non Revised 4,888 Consumer Price Index-Urban (CPI-U) 1,190,949 (372) 1/12/40 (5.00%) 1 month Synthetic TRS 1,881 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 2,826,060 (8,390) 1/12/38 6.50% (1 month Synthetic TRS 1,747 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools EUR 2,294,000 — 10/18/13 (1.7775%) Eurostat Eurozone (23,928) HICP excluding tobacco GBP 660,000 — 3/30/17 (3.0925%) GBP Non-revised (502) UK Retail Price Index GBP 660,000 — 4/2/17 (3.085%) GBP Non-revised (3,374) UK Retail Price Index GBP 660,000 — 4/3/17 (3.09%) GBP Non-revised (3,653) UK Retail Price Index GBP 660,000 — 4/3/22 (3.21%) GBP Non-revised (4,724) UK Retail Price Index JPMorgan Chase Bank NA EUR 1,227,000 — 4/2/13 (1.98%) Eurostat Eurozone (439) HICP excluding tobacco Total 60 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(1,513) $170,000 12/20/19 (100 bp) $33,181 Deutsche Bank AG France, Gov’t of, 4.25%, 04/25/2019 — 1,870 2,000,000 6/20/15 (100 bp) 29,724 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2012. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $48,670,406 $— Foreign government bonds and notes — 2,330,035 — Mortgage-backed securities — 76,240,150 — Purchased options outstanding — 20,579,308 — U.S. Government Agency Obligations — 392,919 — U.S. Government and Agency Mortgage Obligations — 33,302,188 — U.S. Treasury Obligations — 60,349 — Short-term investments 38,452,510 159,682,553 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(6,245) $— Futures contracts (531,122) — — Written options — (17,457,215) — TBA sale commitments — (10,384,375) — Interest rate swap contracts — (1,575,376) — Total return swap contracts — (130,251) — Credit default contracts — 62,548 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 61 Statement of assets and liabilities 4/30/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $341,800,304) $346,555,908 Affiliated issuers (identified cost $33,154,510) (Notes 1 and 6) 33,154,510 Cash 1,664,710 Interest and other receivables 1,145,523 Receivable for shares of the fund sold 410,843 Receivable for investments sold 860,529 Receivable for sales of delayed delivery securities (Note 1) 5,212,569 Unrealized appreciation on swap contracts (Note 1) 1,828,838 Unrealized appreciation on forward currency contracts (Note 1) 8,166 Receivable from Manager (Note 2) 52,861 Premium paid on swap contracts (Note 1) 50,299 Total assets LIABILITIES Payable to custodian 315 Payable for variation margin (Note 1) 16,308 Payable for investments purchased 3,520,505 Payable for purchases of delayed delivery securities (Note 1) 27,883,914 Payable for shares of the fund repurchased 2,880,119 Payable for investor servicing fees (Note 2) 39,647 Payable for custodian fees (Note 2) 37,355 Payable for Trustee compensation and expenses (Note 2) 12,521 Payable for administrative services (Note 2) 3,893 Payable for distribution fees (Note 2) 86,066 Unrealized depreciation on forward currency contracts (Note 1) 14,411 Written options outstanding, at value (premiums received $14,261,957) (Notes 1 and 3) 17,457,215 Premium received on swap contracts (Note 1) 732,303 Unrealized depreciation on swap contracts (Note 1) 2,789,913 TBA sale commitments, at value (proceeds receivable $10,342,187) (Note 1) 10,384,375 Collateral on certain derivative contracts, at value (Note 1) 5,298,000 Other accrued expenses 70,355 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $329,741,455 Undistributed net investment income (Note 1) 1,635,560 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (11,674,164) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 14,690 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 62 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($194,714,930 divided by 19,316,848 shares) $10.08 Offering price per class A share (100/99.00 of $10.08)* $10.18 Net asset value and offering price per class B share ($2,902,109 divided by 288,874 shares)** $10.05 Net asset value and offering price per class C share ($51,404,347 divided by 5,136,893 shares)** $10.01 Net asset value and redemption price per class M share ($3,218,650 divided by 319,934 shares) $10.06 Offering price per class M share (100/99.25 of $10.06)* $10.14 Net asset value, offering price and redemption price per class R share ($305,536 divided by 30,444 shares) $10.04 Net asset value, offering price and redemption price per class Y share ($67,171,969 divided by 6,640,924 shares) $10.11 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 63 Statement of operations Six months ended 4/30/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $1,130) (including interest income of $5,989 from investments in affiliated issuers) (Note 6) $4,338,537 Total investment income EXPENSES Compensation of Manager (Note 2) 867,758 Investor servicing fees (Note 2) 263,724 Custodian fees (Note 2) 47,908 Trustee compensation and expenses (Note 2) 15,044 Administrative services (Note 2) 6,706 Distribution fees — Class A (Note 2) 273,660 Distribution fees — Class B (Note 2) 6,875 Distribution fees — Class C (Note 2) 282,585 Distribution fees — Class M (Note 2) 5,030 Distribution fees — Class R (Note 2) 791 Other 94,926 Fees waived and reimbursed by Manager (Note 2) (578,592) Total expenses Expense reduction (Note 2) (217) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (4,142,237) Net realized loss on swap contracts (Note 1) (5,630,598) Net realized gain on futures contracts (Note 1) 295,868 Net realized loss on foreign currency transactions (Note 1) (55,395) Net realized gain on written options (Notes 1 and 3) 632,947 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (4,335) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 8,294,092 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 64 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/12* Year ended 10/31/11 Operations: Net investment income $3,052,339 $8,321,877 Net realized loss on investments and foreign currency transactions (8,899,415) (5,806,666) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 8,289,757 (7,391,377) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (3,613,370) (2,216,226) Class B (43,331) (25,047) Class C (410,377) (379,540) Class M (53,093) (36,496) Class R (3,861) (3,804) Class Y (1,386,125) (974,559) Net realized short-term gain on investments Class A — (88,648) Class B — (1,376) Class C — (33,293) Class M — (1,484) Class R — (167) Class Y — (33,839) From net realized long-term gain on investments Class A — (1,418,361) Class B — (22,019) Class C — (532,687) Class M — (23,737) Class R — (2,670) Class Y — (541,421) Increase (decrease) from capital share transactions (Note 4) (77,363,794) 94,869,839 Total increase (decrease) in net assets NET ASSETS Beginning of period 400,148,811 316,490,512 End of period (including undistributed net investment income of $1,635,560 and $4,093,378, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 65 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2012** .09 (.01) (.15) — — * .33 * d .89 * d 151 * e October 31, 2011 .23 (.30) (.13) (.09) — .67 d 2.27 d 186 e October 31, 2010 .20 (.05) (.03) — f — f 1.01 1.92 199 e October 31, 2009 † .16 .16 — f — — f — f * 1.03 * d 1.51 * d 44 * Class B April 30, 2012** .08 — f (.14) — — * .42 * d .79 * d 151 * e October 31, 2011 .22 (.32) (.09) (.09) — .87 d 2.10 d 186 e October 31, 2010 .16 (.04) — — f — f — f 1.35 1.58 199 e October 31, 2009 † .11 .16 — f — — f — f * 1.54 * d 1.03 * d 44 * Class C April 30, 2012** .05 — f (.07) — — * .70 * d .52 * d 151 * e October 31, 2011 .16 (.31) (.06) (.09) — 1.42 d 1.58 d 186 e October 31, 2010 .12 (.04) (.01) — f — f 1.76 1.17 199 e October 31, 2009 † .11 .15 — f — — f — f * 1.67 * d 1.04 * d 44 * Class M April 30, 2012** .09 (.01) (.15) — — * .35 * d .87 * d 151 * e October 31, 2011 .23 (.31) (.12) (.09) — .72 d 2.22 d 186 e October 31, 2010 .19 (.05) (.03) — f — f 1.08 1.87 199 e October 31, 2009 † .15 .16 — f — — f — f * 1.16 * d 1.47 * d 44 * Class R April 30, 2012** .08 (.01) (.12) — — * .45 * d .76 * d 151 * e October 31, 2011 .21 (.31) (.11) (.09) — .92 d 2.06 d 186 e October 31, 2010 .18 (.06) (.03) — f — f 1.26 1.71 199 e October 31, 2009 † .11 .19 — f — — f — f * 14 1.24 * d 1.10 * d 44 * Class Y April 30, 2012** .10 (.01) (.18) — — * .20 * d 1.02 * d 151 * e October 31, 2011 .26 (.31) (.14) (.09) — .42 d 2.55 d 186 e October 31, 2010 .23 (.05) (.04) — f — f .76 2.17 199 e October 31, 2009 † .20 .14 — f — — f — f * .81 * d 1.87 * d 44 * * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2012 0.16% October 31, 2011 0.29 October 31, 2009 0.44 e Portfolio turnover excludes TBA roll transactions. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 66 67 Notes to financial statements 4/30/12 (Unaudited) Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from November 1, 2011 through April 30, 2012. Putnam Absolute Return 100 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to earn a positive total return that exceeds the rate of inflation by 100 basis points (or 1.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets: (b) corporate credit: investment grade debt, high yield debt (sometimes referred to as junk bonds), bank loans, convertible bonds and structured credit: and (c) securitized assets: mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the funds strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. Prior to April 5, 2010 classB shares were subject to a contingent deferred sales charge if these shares were redeemed within four years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine 68 valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market 69 prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average of approximately 505 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $3,900,000 on forward currency contracts for the reporting period. 70 Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $1,286,000,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and 71 liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $4,200,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $3,069,067 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,548,757 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $6,520,320. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. 72 Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2011, the fund had a capital loss carryover of $1,493,071 available to the extent allowed by the Code to offset future net capital gain, if any. Within this amount, $1,493,071 of the capital loss carryover is considered to be short-term and no monies are long-term. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $375,463,822, resulting in gross unrealized appreciation and depreciation of $8,291,326 and $4,044,730, respectively, or net unrealized appreciation of $4,246,596. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 73 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.630% of the first $5 billion, 0.580% of the next $5 billion, 0.530% of the next $10 billion, 0.480% of the next $10 billion, 0.430% of the next $50 billion, 0.410% of the next $50 billion, 0.400% of the next $100 billion and 0.395% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 1.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.04%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.241% of the fund’s average net assets before an increase of $5,507 (0.002% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each fund’s distribution plans) will not exceed an annual rate of 0.40% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $578,592 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 74 The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the funds average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $217 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $254, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $7,772 and $39 from the sale of classA and classM shares, respectively, and received $5,518 and $5,385 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,240 and no monies on classA and classM redemptions, respectively. 75 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $245,723,317 and $263,599,851, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,991,875 and $1,989,219, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 417,206,524 $19,500,128 beginning of the reporting period CHF 2,290,000 $3,074 Options opened USD 45,081,000 1,082,212 CHF — — Options exercised USD (80,862,185) (2,422,725) CHF — — Options expired USD — — CHF — — Options closed USD (91,064,934) (3,897,658) CHF (2,290,000) (3,074) Written options outstanding at the USD 290,360,405 $14,261,957 end of the reporting period CHF — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 3,112,024 $31,314,227 21,173,324 $219,259,807 Shares issued in connection with reinvestment of distributions 284,112 2,821,231 279,907 2,877,439 3,396,136 34,135,458 21,453,231 222,137,246 Shares repurchased (8,678,510) (87,111,340) (13,076,179) (134,930,729) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 54,998 $551,472 129,565 $1,332,250 Shares issued in connection with reinvestment of distributions 3,627 35,946 3,635 37,297 58,625 587,418 133,200 1,369,547 Shares repurchased (73,389) (735,576) (125,159) (1,289,185) Net increase (decrease) 76 Six months ended 4/30/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 479,863 $4,779,956 2,587,429 $26,514,914 Shares issued in connection with reinvestment of distributions 31,807 314,576 67,946 695,086 511,670 5,094,532 2,655,375 27,210,000 Shares repurchased (1,615,082) (16,089,400) (3,006,781) (30,757,702) Net decrease Six months ended 4/30/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 10,517 $105,797 205,652 $2,131,531 Shares issued in connection with reinvestment of distributions 4,841 47,979 5,934 60,947 15,358 153,776 211,586 2,192,478 Shares repurchased (48,418) (483,110) (116,831) (1,209,367) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 1,493 $14,919 23,821 $245,668 Shares issued in connection with reinvestment of distributions 390 3,861 649 6,641 1,883 18,780 24,470 252,309 Shares repurchased (2,819) (28,319) (22,112) (227,464) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 3,463,658 $34,844,543 7,425,045 $77,055,475 Shares issued in connection with reinvestment of distributions 91,083 907,189 109,629 1,130,273 3,554,741 35,751,732 7,534,674 78,185,748 Shares repurchased (4,839,349) (48,657,745) (6,570,471) (68,063,042) Net increase (decrease) 77 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $62,548 Payables $— Foreign exchange contracts Receivables 8,166 Payables 14,411 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 22,535,692* (depreciation) 21,650,348* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(4,420) $(4,420) Foreign exchange contracts — — (44,479) — $(44,479) Interest rate contracts (3,825,670) 295,868 — (5,644,842) $(9,174,644) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $3,525 $3,525 Foreign exchange contracts — — 8,979 — $8,979 Interest rate contracts (877,445) (1,300,171) — 4,426,860 $2,249,244 Total 78 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $5,989 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $174,910,211 and $146,045,443, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 79 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 80 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 81 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 82 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 83 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Mark C. Trenchard Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Elizabeth T. Kennan Boston, MA 02109 Kenneth R. Leibler Robert T. Burns Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens James P. Pappas London, England SW1A 1LD Vice President Officers Investment Sub-Advisor Robert L. Reynolds Judith Cohen The Putnam Advisory President Vice President, Clerk and Company, LLC Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Michael Higgins Principal Executive Vice President, Senior Associate Marketing Services Officer, Treasurer and Treasurer and Assistant Clerk Putnam Retail Management Compliance Liaison One Post Office Square Nancy E. Florek Boston, MA 02109 Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Custodian Principal Financial Officer Proxy Manager State Street Bank and Trust Company Janet C. Smith Susan G. Malloy Vice President, Assistant Vice President and Legal Counsel Treasurer and Principal Assistant Treasurer Ropes & Gray LLP Accounting Officer Trustees Robert R. Leveille Jameson A. Baxter, Chair Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of Putnam Absolute Return 100 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 84 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300 Fund Semiannual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. The fund is not expected to outperform during periods of market rallies. 4 Interview with your fund’s portfolio manager Can you give us an update on financial markets in the semiannual period? In the first half of the fund’s fiscal year, we saw greater confidence in markets as macroeconomic risks receded. This was especially evident from December through March. Three major concerns that had gripped markets in 2011 — a double-dip recession in the United States, sovereign debt risk in Europe, and a hard landing for China’s economy — seemed less menacing. The U.S. economy expanded and created new jobs from the end of last summer through the end of the period. In addition, the European Central Bank’s Long-Term Refinancing Operation [LTRO], initiated in December and expanded in February, eased short-term funding fears afflicting the European banking system. The orderliness of Greece’s debt restructuring in February, and a resolution for related credit default swaps, helped to resolve great uncertainty in the bond market. In addition, China’s economy has so far avoided an abrupt slowdown of economic growth. These factors helped the performance of many sectors of the fixed-income markets in which the fund invests. Volatility increased late in the period. Are we at risk of experiencing a repeat of 2010 and 2011? The market retreat in April bears some similarities in timing and causes to events that we experienced in each of the past two This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. 5 years. Worries about unresolved problems in Europe’s sovereign debt market and a drop-off in U.S. economic data appear to be contributing to the volatility. Should markets turn more volatile, the fund’s absolute return mandate gives us a number of tools that we can implement to reduce market risk. How have you modified the fund’s strategies during the period? We have made small, tactical adjustments to positions that were already part of the portfolio. For example, at the beginning of the period last November we found attractive valuation opportunities in the non-agency residential mortgage-backed securities [RMBS], and we increased this weighting. Toward the end of the period, after strong results from this sector, we began to pare back the exposure to reduce risk. We also took a stance in currency markets that was more aligned with a positive view on the global economic cycle. That meant more exposure to emerging-market currencies and to the Australian dollar, for example. These markets generally enjoy stronger export demand when the global economy is expanding. At the same time, we favored underweights to the euro and the yen. As the period progressed, and economic indicators became less encouraging, we shifted to a more defensive posture by reducing exposure to emerging-market currencies, for example. We pursue currency strategies as a source of diversification, because they are not highly correlated with the credit and mortgage-backed sectors of the fixed-income market. We manage currency exposures with forward currency contracts, a type of derivative. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 4/30/12. Cash and net other assets represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. 6 What areas of the portfolio have shown the most strength? For the semiannual period, the fund’s class A shares delivered a 1.51% return before sales charges. As I mentioned, non-agency RMBS contributed to these results in the period, rewarding what we considered the attractive fundamentals of these securities. The fund’s position did not fare well during the fund’s previous fiscal year, when the market feared a large increase in the supply of these securities from sales by the Federal Reserve [Fed] and from banks in Europe. By contrast, in the first quarter of 2012, investors showed a much greater appetite for these securities. The Fed completed an auction of its portfolio of securities in this sector, and prices held firm. Many of the worries about supply overwhelming demand began to ease. Commercial mortgage-backed securities [CMBS] also performed well. In this area, we have favored AAA-CMBS and seasoned mezzanine CMBS. These issues are very senior in the capital structure, which means they are well protected from weakness in commercial real estate, according to our research. During the semiannual period they outperformed Treasuries with similar interest-rate sensitivity, or duration. Interest-only collateralized mortgage obligations [CMO IOs] also contributed positive results in the first half of the current fiscal year. These securities tend to be This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/12. Short-term holdings, derivatives securities, and TBA commitments are excluded. Holdings will vary over time. 7 sensitive to mortgage prepayment rates because they are comprised of the cash flows from the interest component of residential mortgage payments. They also typically perform well when low prepayment rates keep existing streams of interest payments steady. Mortgage refinancings interrupt this stream. We have built and maintained the CMO IO strategy with the view that prepayments would remain below historical norms because two trends are discouraging refinancings — generally low loan-to-value ratios and stricter lending standards. Market trends have generally played out as we expected. To limit the risk that our view might be in error, we have favored CMO IOs with relatively lower coupons. Mortgage-holders who already enjoy relatively low interest rates have less opportunity and likelihood to seek refinancings. We also sought to reduce risk in this strategy by favoring bonds backed by mortgages securitized after the eligibility deadline of the federal government’s Home Affordable Refinance Program. This program allows certain “underwater” borrowers who are current on their payments to refinance their loans at market rates. Outside the mortgage-backed sectors, strategies in investment-grade corporate bonds also boosted returns. The impressive fundamental performance of U.S. corporations during the period was a source of strength for these holdings. We had seen lackluster performance in 2011 because fears of economic weakness translated into concern that credit quality would weaken. When the economic expansion showed resilience instead, it provided a more supportive environment for corporate securities. In managing sector exposures, we implement derivatives strategies. Total return swaps allow us to both gain exposure and hedge risks. We can use options strategies to isolate prepayment risk, or to hedge against changes in security values. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for classification purposes. Holdings will vary over time. 8 Where have you seen disappointments? Our term-structure strategy had subpar results. We established a slight bias toward a steepening curve, on the expectation that long-term interest rates might move higher. We considered it more risky to expect interest rates to fall, because rates were already at historically low levels and current accommodative monetary policy creates inflation risk. For the period as a whole, this strategy detracted from the fund’s results. Early in the period and again late in the period, long-term rates moved lower. In addition, fund results were also hurt by the fact that rates in the intermediate part of the curve fell more than short-term rates. We managed the portfolio’s overall duration —a measure of interest-rate sensitivity — with a number of derivatives. Options allow us to hedge duration and convexity, and set exposure to interest-rate risk. We also use Treasury futures contracts and interest-rate swaps for similar purposes. In addition, we can hedge interest-rate risk with interest-rate swaps and futures contracts. What are some of the prominent risks today, and what strategies have you put in place seeking to mitigate them? There is increased fear in the markets today because of the situation in Europe, and we have adjusted the portfolio to take a more defensive posture. Spain’s economy is in recession, which exacerbates the difficulty of dealing with its budget deficit and the burden of debt coming due this year. Higher yields on sovereign bonds of both Spain and Italy signal markets once again have doubts about the ability of sovereign nations to bring debts to acceptable levels. We have trimmed some of our risk exposures in response. Now that we have seen a significant rally during the period, we do not believe we are giving up as much return potential in making this shift. At the same time, we still believe that markets A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional fixed income risks and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable to pay. Putnam monitors the counterparty risks we assume. Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties in which collateral is posted on a regular basis to cover the developing gain or loss of open swaps and forward contracts. See pages 78-80 for more information on the types of derivatives used. 9 continue to offer opportunities for the funds to pursue their absolute return objectives over time. In the near to intermediate term, we may see opportunities to add risk positions at more attractive valuation levels. Bill, thanks for giving us this update today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Kevin F. Murphy; MichaelV. Salm; Paul D. Scanlon, CFA; and Raman Srivastava, CFA. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthemost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 10.01% 8.92% 8.65% 8.65% 7.20% 7.20% 9.58% 8.71% 8.99% 10.87% Annual average 2.89 2.58 2.51 2.51 2.10 2.10 2.77 2.52 2.60 3.13 3 years 8.68 7.62 7.56 7.56 6.13 6.13 8.36 7.51 7.78 9.43 Annual average 2.81 2.48 2.46 2.46 2.00 2.00 2.71 2.44 2.53 3.05 1 year –3.87 –4.82 –4.09 –5.04 –4.72 –5.67 –3.95 –4.64 –4.12 –3.70 6 months 1.51 0.54 1.40 0.40 1.05 0.05 1.44 0.66 1.35 1.56 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Effective April 5, 2010, the sales charges for class A and M shares were lowered from 3.25% and 2.00%, respectively. Investors who purchased class A or M shares prior to this date received a lower after-sales-charge return. Also effective April 5, 2010, the contingent deferred sales charge (CDSC) for class B shares was lowered. Investors who purchased class B shares prior to April 5, 2010, would pay a CDSC of 3% for shares redeemed in the first year, declining over time to 1% for shares redeemed in the fourth year, and no CDSC thereafter. Effective April 5, 2010, class B share returns after the CDSC reflect the applicable CDSC, which is 1% in the first year, declining to 0.5% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 11 Comparative index returns For periods ended 4/30/12 BofA (Bank of America) Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 0.67% 23.76% Annual average 0.20 6.57 3 years 0.55 22.70 Annual average 0.18 7.06 1 year 0.08 7.54 6 months 0.02 2.44 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.103 $0.082 $0.027 $0.096 $0.077 $0.129 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $10.38 $10.48 $10.32 $10.24 $10.35 $10.43 $10.34 $10.43 4/30/12 10.43 10.54 10.38 10.32 10.40 10.48 10.40 10.46 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 10.32% 9.23% 8.97% 8.97% 7.62% 7.62% 9.89% 9.02% 9.30% 11.09% Annual average 3.05 2.74 2.66 2.66 2.27 2.27 2.92 2.67 2.76 3.27 3 years 9.64 8.56 8.52 8.52 7.18 7.18 9.33 8.46 8.74 10.29 Annual average 3.12 2.78 2.76 2.76 2.34 2.34 3.02 2.74 2.83 3.32 1 year –2.97 –3.94 –3.28 –4.23 –3.82 –4.78 –3.14 –3.84 –3.32 –2.90 6 months 2.29 1.31 2.09 1.09 1.84 0.84 2.22 1.44 2.03 2.25 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/11* 0.87% 1.07% 1.62% 0.92% 1.12% 0.62% Total annual operating expenses for the fiscal year ended 10/31/11 1.05% 1.25% 1.80% 1.10% 1.30% 0.80% Annualized expense ratio for the six-month period ended 4/30/12† 0.84% 1.04% 1.59% 0.89% 1.09% 0.59% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. † Includes a decrease of 0.01% from annualizing the performance fee adjustment for the six months ended 4/30/12. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.21 $5.21 $7.95 $4.46 $5.46 $2.96 Ending value (after expenses) $1,015.10 $1,014.00 $1,010.50 $1,014.40 $1,013.50 $1,015.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.22 $5.22 $7.97 $4.47 $5.47 $2.97 Ending value (after expenses) $1,020.69 $1,019.69 $1,016.96 $1,020.44 $1,019.44 $1,021.93 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines from a 1% maximum during the first year to 0.5% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their 15 differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The fund’s portfolio 4/30/12 (Unaudited) MORTGAGE-BACKED SECURITIES (37.0%)* Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $4,689,178 $571,494 FRB Ser. 07-1, Class GA1A, 0.399s, 2047 21,998,784 11,879,343 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A2, 5.837s, 2049 870,334 878,875 Ser. 04-3, Class D, 5.791s, 2039 2,832,319 2,692,799 Ser. 07-2, Class A2, 5.634s, 2049 F 4,868,626 5,012,541 Ser. 06-5, Class A2, 5.317s, 2047 7,862,392 7,902,034 Ser. 06-6, Class A2, 5.309s, 2045 4,260,511 4,282,857 Ser. 04-4, Class D, 5.073s, 2042 1,827,000 1,726,515 Ser. 07-1, Class XW, IO, 0.466s, 2049 8,012,979 79,312 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 1,954,000 1,964,903 Ser. 04-4, Class XC, IO, 1.04s, 2042 6,860,514 89,770 Ser. 02-PB2, Class XC, IO, 0.731s, 2035 9,667,754 8,450 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.823s, 2046 44,046,758 1,816,929 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 103,573,012 4,443,282 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 116,940,714 3,005,376 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 120,151,035 3,075,867 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 1,867,000 1,825,366 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 19,241,701 500,284 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 11,810,061 248,011 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 25,839,111 478,024 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 13,792,898 193,101 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 2,520,000 2,360,333 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 07-AR1, Class A3, 0.459s, 2037 2,154,431 1,152,621 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 980,720 990,824 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 1,914,000 2,058,507 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 1,280,795 1,279,213 Ser. 05-LP5, Class B, 5.105s, 2043 F 4,064,000 3,821,139 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.589s, 2035 3,068,868 1,841,321 FRB Ser. 07-OA4, Class A1, 0.409s, 2047 6,344,650 3,933,683 FRB Ser. 07-OA3, Class 1A1, 0.379s, 2047 5,049,081 3,244,034 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.967s, 2039 3,287,331 3,282,913 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C2, Class D, 5.575s, 2036 2,196,000 2,196,000 Ser. 05-C5, Class AJ, 5.1s, 2038 F 3,154,000 3,200,674 Ser. 03-CPN1, Class E, 4.891s, 2035 1,849,000 1,834,116 18 MORTGAGE-BACKED SECURITIES (37.0%)* cont. Principal amount Value CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 $2,315,151 $2,491,695 Ser. 03-C3, Class AX, IO, 1.937s, 2038 65,608,898 719,074 Ser. 04-C4, Class AX, IO, 1.189s, 2039 6,635,645 101,904 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.569s, 2036 4,961,720 2,108,731 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.444s, 2031 2,057,000 2,150,208 Ser. 98-CF2, Class B3, 6.04s, 2031 3,692,007 3,836,226 Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.539s, 2035 227,351 361,488 IFB Ser. 3072, Class SM, 22.916s, 2035 624,703 964,937 IFB Ser. 3072, Class SB, 22.769s, 2035 559,715 860,848 IFB Ser. 3249, Class PS, 21.482s, 2036 506,994 747,882 IFB Ser. 2990, Class LB, 16.332s, 2034 1,358,016 1,867,584 IFB Ser. 3835, Class SN, 15.524s, 2041 28,726,275 39,968,302 IFB Ser. 3859, Class SG, IO, 6.46s, 2039 4,265,147 623,650 IFB Ser. 3727, Class PS, IO, 6.46s, 2038 31,264,799 4,044,267 IFB Ser. 3835, Class SC, IO, 6.41s, 2038 24,799,038 4,561,287 IFB Ser. 3856, Class PS, IO, 6.36s, 2040 4,709,906 763,935 IFB Ser. 3708, Class SQ, IO, 6.31s, 2040 20,172,057 3,016,126 IFB Ser. 3907, Class KS, IO, 6.31s, 2040 10,006,067 1,843,663 IFB Ser. 3708, Class SA, IO, 6.21s, 2040 40,444,311 5,925,900 IFB Ser. 3934, Class SA, IO, 6.16s, 2041 2,258,805 395,223 IFB Ser. 3852, Class NT, 5.76s, 2041 12,119,064 12,674,239 IFB Ser. 3852, Class TB, 5.76s, 2041 2,074,564 2,171,964 IFB Ser. 3752, Class PS, IO, 5.76s, 2040 20,472,456 3,494,853 Ser. 3632, Class CI, IO, 5s, 2038 671,147 54,524 Ser. 3626, Class DI, IO, 5s, 2037 440,069 20,661 Ser. 3747, Class HI, IO, 4 1/2s, 2037 821,137 96,731 Ser. 3748, Class NI, IO, 4s, 2034 10,577,459 955,568 Ser. 3736, Class QI, IO, 4s, 2034 22,123,769 1,050,879 Ser. 3751, Class MI, IO, 4s, 2034 1,693,028 85,362 Ser. T-8, Class A9, IO, 0.428s, 2028 603,403 4,903 Ser. T-59, Class 1AX, IO, 0.275s, 2043 1,381,145 12,085 Ser. T-48, Class A2, IO, 0.212s, 2033 1,976,865 12,355 FRB Ser. T-54, Class 2A, IO, zero %, 2043 798,084 125 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.645s, 2031 2,054,007 2,854,829 IFB Ser. 05-74, Class NK, 26.306s, 2035 139,555 247,776 IFB Ser. 07-53, Class SP, 23.325s, 2037 543,742 845,598 IFB Ser. 06-86, Class SY, 23.141s, 2036 1,421,923 2,019,130 IFB Ser. 05-75, Class GS, 19.534s, 2035 602,368 862,175 IFB Ser. 11-4, Class CS, 12.423s, 2040 6,044,665 7,011,811 IFB Ser. 12-3, Class SD, IO, 6.271s, 2042 6,646,504 1,258,649 IFB Ser. 11-67, Class BS, IO, 6.261s, 2041 20,612,770 3,308,350 IFB Ser. 404, Class S13, IO, 6.161s, 2040 886,768 123,272 IFB Ser. 10-35, Class SG, IO, 6.161s, 2040 16,109,499 2,603,617 Ser. 397, Class 2, IO, 5s, 2039 591,261 91,184 Ser. 398, Class C5, IO, 5s, 2039 1,724,538 165,383 Ser. 12-30, Class PI, IO, 4s, 2042 12,245,967 2,146,718 19 MORTGAGE-BACKED SECURITIES (37.0%)* cont. Principal amount Value Federal National Mortgage Association Ser. 406, Class 2, IO, 4s, 2041 $1,934,639 $293,872 Ser. 406, Class 1, IO, 4s, 2041 1,203,725 194,161 Ser. 03-W10, Class 1, IO, 1.431s, 2043 576,456 27,202 Ser. 98-W2, Class X, IO, 0.997s, 2028 3,767,316 176,593 Ser. 03-W1, Class 2A, IO, zero %, 2042 1,706,181 133 Ser. 07-44, Class CO, PO, zero %, 2037 196,511 175,445 Ser. 98-W5, Class X, IO, zero %, 2028 1,086,798 44,491 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 2,410,000 2,417,230 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 1,999,167 1,999,167 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 3,126,000 3,390,678 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 F 2,606,000 2,403,301 Ser. 05-C2, Class XC, IO, 0.157s, 2043 40,865,670 301,589 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 2,958,000 2,873,724 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C2, Class H, 6.756s, 2038 F 1,713,000 1,723,629 FRB Ser. 03-C2, Class F, 5.652s, 2040 1,472,000 1,421,688 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.504s, 2041 14,838,455 22,860,569 IFB Ser. 10-158, Class SD, 14.281s, 2040 2,479,000 3,475,880 IFB Ser. 11-70, Class WS, 9.221s, 2040 10,522,271 11,887,325 IFB Ser. 11-72, Class SE, 7.084s, 2041 7,375,000 7,556,602 IFB Ser. 11-56, Class MS, 6.831s, 2041 2,602,634 2,841,738 IFB Ser. 11-56, Class SG, 6.831s, 2041 1,254,396 1,377,201 IFB Ser. 11-37, Class SB, IO, 6.46s, 2038 2,427,769 334,785 IFB Ser. 11-61, Class CS, IO, 6.44s, 2035 20,301,317 3,072,828 IFB Ser. 10-85, Class SD, IO, 6.41s, 2038 1,092,690 183,856 IFB Ser. 11-37, Class SD, IO, 6.41s, 2038 3,123,446 426,925 IFB Ser. 10-120, Class SB, IO, 5.96s, 2035 2,169,478 230,811 IFB Ser. 10-20, Class SC, IO, 5.91s, 2040 564,623 95,314 IFB Ser. 11-70, Class SN, IO, 5.66s, 2041 10,626,000 3,130,845 IFB Ser. 11-70, Class SH, IO, 5.65s, 2041 13,288,000 3,931,388 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 954,264 163,269 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 12,660,753 1,747,235 Ser. 11-70, PO, zero %, 2041 19,804,190 15,542,131 Ser. 10-151, Class KO, PO, zero %, 2037 4,154,875 3,778,568 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 13,304,441 469,647 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 2,233,000 2,178,895 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 891,819 915,648 GSMPS Mortgage Loan Trust 144A Ser. 98-2, IO, 0.446s, 2027 163,462 13 Ser. 98-3, IO, 0.31s, 2027 198,692 3,702 Ser. 99-2, IO, zero %, 2027 293,885 3,823 Ser. 98-4, IO, zero %, 2026 229,722 7,511 20 MORTGAGE-BACKED SECURITIES (37.0%)* cont. Principal amount Value IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.419s, 2037 $13,315,756 $7,057,351 JPMorgan Alternative Loan Trust FRB Ser. 06-A7, Class 1A1, 0.399s, 2036 10,587,981 5,056,587 FRB Ser. 07-A1, Class 1A3A, 0.389s, 2037 5,032,204 2,667,068 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.853s, 2041 F 3,181,000 3,039,062 FRB Ser. 02-C2, Class E, 5.518s, 2034 2,251,000 2,247,353 Ser. 07-LDPX, Class A3S, 5.317s, 2049 4,595,000 4,712,637 Ser. 02-C3, Class D, 5.314s, 2035 3,519,000 3,557,253 FRB Ser. 03-LN1, Class B, 5.012s, 2037 2,100,000 1,985,550 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 2,672,000 2,677,665 FRB Ser. 01-C1, Class H, 5.626s, 2035 F 2,404,000 2,426,149 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 5,600,000 6,012,731 Ser. 06-C3, Class A2, 5.532s, 2032 19,032 19,026 Ser. 06-C7, Class A2, 5.3s, 2038 1,732,934 1,732,934 Ser. 05-C7, Class A2, 5.103s, 2030 45,496 45,496 Ser. 07-C2, Class XW, IO, 0.712s, 2040 6,664,985 108,333 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 6,492,000 6,495,895 Ser. 03-C8, Class G, 5.35s, 2037 1,803,000 1,813,148 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 9,532,289 303,842 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.032s, 2050 889,000 923,371 FRB Ser. 07-C1, Class A2, 5.928s, 2050 1,052,521 1,053,485 Ser. 05-MCP1, Class XC, IO, 0.257s, 2043 163,918,549 1,688,525 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-1, Class A2, 5.439s, 2039 136,800 137,003 FRB Ser. 06-4, Class A2FL, 0.36s, 2049 2,202,867 2,180,839 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.782s, 2049 F 6,515,389 6,638,694 Ser. 06-HQ9, Class A2, 5.618s, 2044 653,478 653,310 Ser. 07-IQ14, Class A2, 5.61s, 2049 3,010,054 3,088,674 Morgan Stanley Capital I 144A Ser. 03-IQ6, Class C, 5.237s, 2041 F 2,734,000 2,749,556 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 3,158,000 3,123,167 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5 7/8s, 2035 2,126,000 2,025,015 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.854s, 2043 F 843,571 872,791 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 4,302,883 4,499,323 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 16,918,915 879,784 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 11,166,156 357,317 21 MORTGAGE-BACKED SECURITIES (37.0%)* cont. Principal amount Value Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 $4,138,000 $4,270,439 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 26,496,008 1,004,199 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 9,190,682 197,600 Ser. 06-AR8, Class X, IO, 0.4s, 2036 41,245,352 556,812 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 1,490,441 238,471 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.656s, 2039 F 4,032,000 4,254,756 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 171,149 171,149 Ser. 06-C28, Class A3, 5.679s, 2048 1,571,000 1,692,771 Ser. 07-C30, Class A3, 5.246s, 2043 1,256,209 1,273,578 Ser. 06-C29, IO, 0.55s, 2048 166,478,777 2,728,587 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.289s, 2036 3,778,495 1,643,645 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 F 589,000 593,330 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR17, Class A1C4, 0.639s, 2045 6,018,338 2,708,252 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.469s, 2037 21,230,828 11,783,109 Total mortgage-backed securities (cost $406,192,732) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.2%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.4%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, May 1, 2042 $7,000,000 $7,570,938 3 1/2s, TBA, May 1, 2042 8,000,000 8,420,000 U.S. Government Agency Mortgage Obligations (16.8%) Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2042 2,000,000 2,141,406 4s, TBA, May 1, 2042 33,000,000 34,907,813 3 1/2s, TBA, June 1, 2042 50,000,000 51,781,250 3 1/2s, TBA, May 1, 2042 100,000,000 103,843,750 Total U.S. government and agency mortgage obligations (cost $206,674,766) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%)* Principal amount Value Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 $840,000 $841,969 Total U.S. government agency obligations (cost $840,310) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $371,000 $399,810 Total U.S. treasury obligations (cost $349,919) 22 CORPORATE BONDS AND NOTES (18.0%)* Principal amount Value Basic materials (1.6%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $1,145,000 $1,172,835 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 950,000 1,018,875 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 1,270,000 1,431,350 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,000,000 1,035,000 INEOS Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 195,000 275,021 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) $200,000 216,000 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 1,985,000 2,721,620 Sealed Air Corp. sr. notes 7 7/8s, 2017 1,385,000 1,498,808 Sealed Air Corp. 144A notes 5 5/8s, 2013 1,442,000 1,486,356 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,032,000 1,197,120 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 1,320,000 1,513,214 Weyerhaeuser Co. sr. unsec. unsub. notes 7 1/4s, 2013 4,175,000 4,457,117 Capital goods (0.3%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 227,000 244,593 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,057,500 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 2,495,000 2,827,219 Communication services (1.9%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 1,020,000 1,104,150 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 3,010,000 3,064,466 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 2,205,000 2,519,080 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,000,000 1,052,500 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,480,000 1,646,500 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,005,000 1,082,888 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 2,835,000 3,075,975 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 210,000 225,750 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,000,000 1,030,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,270,000 1,422,400 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 2,900,000 3,032,852 Wind Acquisition Finance SA 144A company guaranty sr. sec. bonds 7 3/8s, 2018 (Luxembourg) EUR 850,000 1,011,978 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $1,000,000 1,105,000 Consumer cyclicals (2.1%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 2,560,000 2,777,600 Belo Corp. sr. unsec. unsub. notes 8s, 2016 500,000 553,750 23 CORPORATE BONDS AND NOTES (18.0%)* cont. Principal amount Value Consumer cyclicals cont. Building Materials Corp. 144A sr. notes 7s, 2020 $1,010,000 $1,078,175 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 250,000 276,250 DISH DBS Corp. company guaranty 7 1/8s, 2016 977,000 1,082,028 Ford Motor Credit Corp. sr. unsec. notes 12s, 2015 1,250,000 1,575,000 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.146s, 2014 896,000 897,129 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 1,000,000 1,027,500 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 10s, 2017 895,000 1,019,181 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,000,000 3,131,250 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 100,000 118,177 MGM Resorts International sr. notes 10 3/8s, 2014 $340,000 387,600 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 1,675,000 1,815,375 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,500,000 1,856,250 QVC, Inc. 144A sr. notes 7 1/8s, 2017 965,000 1,032,550 Sears Holdings Corp. company guaranty 6 5/8s, 2018 725,000 643,438 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 950,000 988,000 Turner Broadcasting System, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2013 2,365,000 2,559,093 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 1,571,000 1,692,308 Consumer staples (1.2%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 2,775,000 3,082,226 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 2,105,000 2,378,650 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 415,000 450,794 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 365,000 379,600 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 500,000 575,000 Kraft Foods, Inc. sr. unsec. notes 2 5/8s, 2013 3,270,000 3,330,188 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 905,000 1,058,850 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 1,960,000 2,258,900 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 500,000 543,750 Energy (1.4%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 481,000 481,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 935,000 1,019,150 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec notes 5 7/8s, 2021 300,000 285,000 24 CORPORATE BONDS AND NOTES (18.0%)* cont. Principal amount Value Energy cont. CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 $985,000 $1,039,175 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 955,000 1,060,050 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,142,310 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 R 95,000 95,000 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 593,000 604,860 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 945,000 1,046,588 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 5,000,000 5,234,170 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,000,000 1,110,000 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 1,000,000 1,012,500 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 2,000,000 1,980,000 Financials (6.2%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2014 1,500,000 1,515,000 Barclays Bank PLC unsec. sub. notes FRN Ser. EMTN, 0.674s, 2017 (United Kingdom) 4,448,000 4,353,747 CIT Group, Inc. 144A company guaranty notes 5 1/4s, 2014 1,500,000 1,545,000 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 3,650,000 3,699,443 Erac USA Finance Co. 144A company guaranty notes 2 1/4s, 2014 3,185,000 3,218,837 Erac USA Finance Co. 144A company guaranty sr. notes 2 3/4s, 2013 2,315,000 2,349,282 GATX Corp. notes 4 3/4s, 2012 750,000 760,846 Goldman Sachs Group, Inc. (The) sr. notes 3 5/8s, 2012 791,000 795,739 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 1,075,000 1,128,750 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 815,000 748,882 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 1,150,000 1,210,375 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 4,575,000 4,519,382 JPMorgan Chase Capital XX company guaranty jr. unsec. sub. notes Ser. T, 6.55s, 2036 6,925,000 6,950,969 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 4 7/8s, 2016 (United Kingdom) 60,000 62,295 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,940,000 2,814,685 MetLife Global Funding I 144A sr. unsec. notes 2 7/8s, 2012 1,030,000 1,037,959 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 200,000 216,214 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2013 350,000 364,148 National Australia Bank, Ltd. 144A sr. unsec. notes 2 1/2s, 2013 (Australia) 2,830,000 2,864,000 New York Life Global Funding 144A notes 3s, 2015 4,560,000 4,807,179 25 CORPORATE BONDS AND NOTES (18.0%)* cont. Principal amount Value Financials cont. Prudential Covered Trust 2012-1 144A company guaranty notes 2.997s, 2015 $1,755,000 $1,779,396 Royal Bank of Scotland PLC (The) company guaranty sr. unsec. unsub. notes Ser. 2, 3.4s, 2013 (United Kingdom) 2,560,000 2,590,272 Royal Bank of Scotland PLC (The) 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2014 (United Kingdom) 1,620,000 1,666,848 Scotland International Finance No2 BV 144A bank guaranty unsec. sub. notes 4 1/4s, 2013 (Netherlands) 605,000 605,407 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 425,000 427,635 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 R 3,900,000 4,309,796 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 R 300,000 320,359 Sumitomo Mitsui Banking Corp. 144A sr. unsec. notes 2.15s, 2013 (Japan) 3,610,000 3,643,356 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 2.95s, 2012 4,250,000 4,299,657 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, perpetual maturity (Jersey) EUR 27,000 28,892 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 035 (Russia) $500,000 517,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,055,210 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,850,000 1,932,566 Westpac Banking Corp. sr. unsec. unsub. bonds 2 1/4s, 2012 (Australia) 2,665,000 2,690,000 Health care (0.4%) ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 510,000 692,180 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $900,000 1,031,625 HCA, Inc. company guaranty sr. notes 7 7/8s, 2020 805,000 893,550 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 709,888 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 630,000 664,650 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 130,000 145,763 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 665,000 691,600 Technology (0.2%) NXP BV/NXP Funding, LLC company guaranty sr. notes FRN Ser. EXCH, 3.217s, 2013 (Netherlands) 75,000 75,000 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 2,095,000 2,362,113 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 120,000 127,945 Transportation (0.7%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 888,000 1,022,376 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 $1,041,541 1,114,449 26 CORPORATE BONDS AND NOTES (18.0%)* cont. Principal amount Value Transportation cont. Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 $1,022,484 $1,078,721 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 4,400,000 4,400,610 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 35,000 36,663 Utilities and power (2.0%) AES Corp. (The) sr. unsec. notes 8s, 2020 500,000 575,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,005,000 1,145,700 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 1,760,000 1,986,239 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.417s, 2013 760,000 756,200 El Paso Corp. sr. unsec. notes 7s, 2017 1,140,000 1,282,123 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,530,000 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 3,439,000 3,499,478 Kinder Morgan, Inc./Kansas sr. notes 6 1/2s, 2012 2,510,000 2,544,513 NGPL PipeCo, LLC 144A sr. unsec. notes 6.514s, 2012 4,400,000 4,384,310 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 3,816,000 5,087,007 Total corporate bonds and notes (cost $201,752,028) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 $11,614,000 $186,753 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 11,614,000 163,525 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 11,614,000 136,697 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 4,827 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 39,445,428 4,562,653 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 39,445,428 9,861 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 32,871,190 4,256,819 27 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 $32,871,190 $3,775,914 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 32,871,190 7,560 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 32,871,190 3,616 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 13,148,476 1,691,814 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 13,148,476 1,315 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 32,871,190 4,323,876 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 32,871,190 2,630 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 4,827 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 52,551,000 8,012,136 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 52,551,000 1,438,689 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 11,010 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 37,351,000 498,636 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 62,614,000 7,695,261 28 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 $62,614,000 $2,222,797 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 52,551,000 7,788,058 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 52,551,000 1,492,448 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 42,037,000 4,884,699 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 42,037,000 1,286,332 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 22,019,000 469,665 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 22,019,000 418,361 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 59,782,000 505,158 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 22,019,000 363,974 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 11,010 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 37,351,000 498,636 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 22,019,000 300,559 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 22,019,000 225,254 29 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 $62,774,000 $5,188,271 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 62,774,000 3,175,737 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 82,042,000 8,074,574 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 82,042,000 929,536 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 3,971,000 392,573 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 3,971,000 44,515 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 15,321,700 4,137,319 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 15,321,700 712,153 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 15,321,700 4,336,194 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 15,321,700 661,897 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 19,839,000 528,114 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 11,614,000 230,538 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 19,839,000 496,769 30 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 $11,614,000 $211,839 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 19,839,000 459,868 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 69,014,500 4,035,278 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 69,014,500 198,762 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 11,010 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 4,827 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 63,093,000 4,731,344 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 63,093,000 1,121,163 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 82,042,000 7,997,454 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 82,042,000 1,009,937 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 77,106,000 7,490,077 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 77,106,000 948,404 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 8,469,000 85,960 31 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 $8,469,000 $82,234 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 5,375,000 159,799 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 5,375,000 114,058 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 19,839,000 635,840 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 8,726,000 491,012 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 8,726,000 477,574 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 8,469,000 76,729 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 8,469,000 71,055 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 5,375,000 151,468 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 5,375,000 103,361 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 19,839,000 604,494 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 8,469,000 65,550 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 19,839,000 564,023 32 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $5,375,000 $141,040 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 5,375,000 91,268 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 5,375,000 131,365 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 5,375,000 79,765 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 8,726,000 375,043 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 8,726,000 365,532 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 5,375,000 118,734 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 5,375,000 65,898 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 7,703,000 139,886 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 11,010 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 5,375,000 104,974 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 5,375,000 49,719 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 37,351,000 515,817 33 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 $16,990,000 $177,715 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 4,827 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 5,375,000 90,193 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 5,375,000 32,949 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 16,990,000 122,668 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 8,726,000 196,946 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 8,726,000 195,899 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 5,375,000 69,875 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 5,375,000 11,288 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 16,990,000 42,985 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 63,093,000 4,858,540 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 63,093,000 1,101,541 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 45,806,000 465,114 34 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (12.6%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 $77,106,000 $7,705,203 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 77,106,000 938,226 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 30,869,388 4,072,290 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 30,869,388 2,161 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 32,897,229 4,191,431 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 32,897,229 2,632 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 8,469,000 11,010 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 8,469,000 4,827 Total purchased options outstanding (cost $146,272,242) SENIOR LOANS (5.7%)* c Principal amount Value Basic materials (0.4%) General Chemical Group, Inc. bank term loan FRN Ser. B, 5s, 2018 $689,834 $689,834 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 500,000 498,125 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 1,455,300 1,422,556 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2017 281,438 281,438 Styron Corp. bank term loan FRN 6.008s, 2017 364,537 339,361 Tronox, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 447,857 447,697 Tronox, Inc. bank term loan FRN Ser. DD, 1s, 2017 U 122,143 121,990 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 665,000 667,078 Capital goods (0.2%) Rexnord Corp. bank term loan FRN Ser. B, 5s, 2018 648,375 653,643 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 369,111 373,840 35 SENIOR LOANS (5.7%)* c cont. Principal amount Value Capital goods cont. Reynolds Group Holdings, Inc, bank term loan FRN Ser. E, 6 1/2s, 2018 $489,661 $495,935 SRAM Corp. bank term loan FRN 4.771s, 2018 789,612 798,495 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 661,675 666,638 Communication services (0.8%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,263,926 1,264,979 Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 1,250,000 1,236,875 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 997,500 998,123 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 990,000 994,537 Intelsat SA bank term loan FRN 3.242s, 2014 (Luxembourg) 1,000,000 986,250 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 665,000 673,451 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4.02s, 2018 1,113,741 1,102,603 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 496,250 494,596 Telesat Canada bank term loan FRN Ser. B, 4 1/4s, 2019 (Canada) 1,250,000 1,247,656 Consumer cyclicals (2.0%) Affinion Group, Inc. bank term loan FRN 5s, 2016 984,946 933,729 AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4s, 2018 997,500 994,695 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.744s, 2015 1,406,250 1,401,563 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 237,636 238,494 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 600,000 548,464 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 946,098 942,944 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 722,536 659,314 Cenveo, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 654,947 655,349 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 797,585 803,806 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 2,336,718 2,338,847 Gymboree Corp. bank term loan FRN 5s, 2018 $493,750 472,677 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 685,009 685,523 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 851,400 855,657 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 990,000 980,100 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,214,877 1,209,714 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 665,333 673,649 MoneyGram International, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,307,692 1,307,692 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 689,143 689,574 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,280,178 Nielsen Finance LLC bank term loan FRN Ser. C, 3.493s, 2016 493,719 495,305 36 SENIOR LOANS (5.7%)* c cont. Principal amount Value Consumer cyclicals cont. Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 $676,583 $678,274 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 980,000 980,204 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.803s, 2014 1,072,863 1,060,793 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2 3/4s, 2014 106,837 105,635 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 1,200,000 1,200,376 Spectrum Brands Holdings, Inc. bank term loan FRN 5s, 2016 768,397 770,510 Consumer staples (0.5%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 864,702 866,702 Claire’s Stores, Inc. bank term loan FRN 3.086s, 2014 286,878 272,730 Dean Foods Co. bank term loan FRN Ser. A1, 3 1/4s, 2014 379,221 378,154 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 476,400 472,604 DineEquity, Inc. bank term loan FRN Ser. B, 4.284s, 2017 317,547 318,112 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,488,750 1,486,657 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 963,655 Wendy’s International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 645,000 647,956 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 466,632 MEG Energy Corp. bank term loan FRN Ser. B, 4s, 2018 (Canada) 830,825 831,402 Financials (0.1%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 275,258 276,463 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 687,896 687,896 Health care (0.9%) Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 989,565 999,213 DaVita, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 987,500 988,488 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 552,333 553,714 Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,107,075 1,102,133 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,122,188 1,122,468 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 564,300 565,358 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s 2018 744,375 712,739 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 997,500 1,017,294 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 897,614 893,574 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 1,077,300 1,087,624 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 215,000 215,896 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 992,500 993,120 37 SENIOR LOANS (5.7%)* c cont. Principal amount Value Technology (0.3%) Epicor Software Corp. bank term loan FRN 5s, 2018 $992,500 $992,811 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,250,000 1,250,781 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2017 990,000 991,650 Transportation (0.2%) Delta Air lInes, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 826,753 826,753 RailAmerica, Inc. bank term loan FRN Ser. B, 4s, 2019 750,000 751,406 Swift Transportation Co., LLC bank term loan FRN Ser. B2, 6s, 2017 1,205,647 1,214,659 Utilities and power (0.2%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 495,000 496,340 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 396,000 396,354 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,285,000 1,268,707 Total senior loans (cost $65,355,584) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (2.3%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $2,810,000 $2,281,720 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,175,000 1,169,717 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 13,520,000 12,201,800 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 960,000 937,152 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 350,000 354,597 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 2,000,000 2,087,858 Ontario (Province of) sr. unsec. unsub. bonds 1 7/8s, 2012 (Canada) 2,100,000 2,117,075 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 4,000,000 4,009,080 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,683,000 Total foreign government and agency bonds and notes (cost $28,143,536) ASSET-BACKED SECURITIES (0.7%)* Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.389s, 2036 $14,646,000 $6,517,460 Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.339s, 2037 1,500,000 1,338,750 Total asset-backed securities (cost $8,027,471) SHORT-TERM INVESTMENTS (37.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% e 114,372,617 $114,372,617 SSgA Prime Money Market Fund 0.12% P 24,040,000 24,040,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, July 13, 2012 $24,250,000 24,242,606 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 1, 2012 11,000,000 11,000,000 38 SHORT-TERM INVESTMENTS (37.8%)* cont. Principal amount Value U.S. Treasury Bills with an effective yield of 0.163%, April 4, 2013 ## $5,000,000 $4,991,680 U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 # ## 33,000,000 32,968,947 U.S. Treasury Bills with an effective yield of 0.071%, July 26, 2012 ## 20,000,000 19,995,580 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.150%, May 3, 2012 ## 26,400,000 26,399,822 U.S. Treasury Bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 ## 81,000,000 80,972,460 U.S. Treasury Bills with effective yields ranging from 0.078% to 0.110%, October 18, 2012 # ## 95,000,000 94,936,160 Total short-term investments (cost $433,951,416) TOTAL INVESTMENTS Total investments (cost $1,497,560,004) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding’s abbreviations EMTN Euro Medium Term Notes FDIC Guaranteed Federal Deposit Insurance Corp. Guaranteed FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments 39 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $1,149,142,071. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 8). At the close of the reporting period, the fund maintained liquid assets totaling $391,983,303 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $623,496,010) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 5/16/12 $755,225 $753,404 $(1,821) British Pound Sell 5/16/12 2,456,209 2,423,486 (32,723) Euro Buy 5/16/12 8,488,645 8,530,228 (41,583) Japanese Yen Sell 5/16/12 6,722,611 6,529,799 (192,812) Mexican Peso Sell 5/16/12 6,287 19,726 13,439 South Korean Won Buy 5/16/12 1,004,842 1,009,591 (4,749) South Korean Won Sell 5/16/12 1,004,842 995,880 (8,962) Swedish Krona Sell 5/16/12 1,467,150 1,493,095 25,945 40 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $623,496,010) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 5/16/12 $7,740,668 $7,784,512 $(43,844) Brazilian Real Buy 5/16/12 1,720,583 1,776,871 (56,288) Brazilian Real Sell 5/16/12 1,720,583 1,743,690 23,107 British Pound Buy 5/16/12 800,345 690,177 110,168 Canadian Dollar Buy 5/16/12 4,140,808 4,110,751 30,057 Chilean Peso Buy 5/16/12 1,808,475 1,814,354 (5,879) Czech Koruna Sell 5/16/12 1,792,153 1,880,520 88,367 Euro Sell 5/16/12 5,841,114 5,915,736 74,622 Hungarian Forint Buy 5/16/12 320 314 6 Japanese Yen Buy 5/16/12 3,617,960 3,555,281 62,679 Malaysian Ringgit Sell 5/16/12 1,763,002 1,740,264 (22,738) Mexican Peso Sell 5/16/12 2,160,269 2,206,717 46,448 Norwegian Krone Buy 5/16/12 5,637,908 5,678,864 (40,956) Polish Zloty Buy 5/16/12 1,795,110 1,820,369 (25,259) Singapore Dollar Sell 5/16/12 3,495,803 3,453,986 (41,817) South African Rand Buy 5/16/12 1,738,884 1,770,446 (31,562) South Korean Won Buy 5/16/12 1,160,145 1,185,791 (25,646) Swedish Krona Buy 5/16/12 6,059,773 6,302,445 (242,672) Taiwan Dollar Sell 5/16/12 2,028,406 2,012,002 (16,404) Turkish Lira Buy 5/16/12 2,120,067 2,091,900 28,167 Citibank, N.A. Australian Dollar Sell 5/16/12 4,367,904 4,209,901 (158,003) Brazilian Real Buy 5/16/12 1,728,064 1,799,946 (71,882) British Pound Buy 5/16/12 1,761,019 1,679,487 81,532 Canadian Dollar Buy 5/16/12 1,469,087 1,474,312 (5,225) Czech Koruna Sell 5/16/12 2,964,768 3,034,138 69,370 Euro Sell 5/16/12 6,701,430 6,711,508 10,078 Japanese Yen Sell 5/16/12 3,143,543 2,955,805 (187,738) Mexican Peso Buy 5/16/12 110,572 109,568 1,004 Mexican Peso Sell 5/16/12 110,572 112,862 2,290 Polish Zloty Buy 5/16/12 1,191,229 1,196,344 (5,115) Singapore Dollar Sell 5/16/12 2,465,164 2,437,750 (27,414) South African Rand Buy 5/16/12 1,434,357 1,429,248 5,109 South Korean Won Buy 5/16/12 1,896,361 1,906,457 (10,096) Swedish Krona Buy 5/16/12 4,461,006 4,542,350 (81,344) Taiwan Dollar Sell 5/16/12 1,135,537 1,123,877 (11,660) Turkish Lira Buy 5/16/12 3,121,886 3,076,213 45,673 Credit Suisse AG Australian Dollar Buy 5/16/12 1,424,617 1,480,397 (55,780) Brazilian Real Buy 5/16/12 2,313,311 2,422,094 (108,783) British Pound Buy 5/16/12 4,239,135 4,195,665 43,470 Canadian Dollar Buy 5/16/12 9,742,912 9,684,486 58,426 Chilean Peso Buy 5/16/12 2,711,808 2,710,260 1,548 Czech Koruna Sell 5/16/12 3,727,222 3,811,679 84,457 41 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $623,496,010) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Euro Sell 5/16/12 $12,140,649 $12,189,815 $49,166 Hungarian Forint Sell 5/16/12 1,787,403 1,762,249 (25,154) Japanese Yen Buy 5/16/12 1,530,811 1,603,765 (72,954) Mexican Peso Sell 5/16/12 2,147,073 2,192,085 45,012 New Zealand Dollar Sell 5/16/12 1,857,121 1,841,305 (15,816) Norwegian Krone Buy 5/16/12 3,874,013 3,904,937 (30,924) Polish Zloty Buy 5/16/12 62,900 76,759 (13,859) Singapore Dollar Sell 5/16/12 2,512,599 2,483,507 (29,092) South African Rand Buy 5/16/12 1,730,576 1,735,692 (5,116) South Korean Won Buy 5/16/12 1,984,403 1,985,305 (902) Swedish Krona Buy 5/16/12 6,048,368 6,278,384 (230,016) Taiwan Dollar Sell 5/16/12 1,958,898 1,941,457 (17,441) Turkish Lira Buy 5/16/12 3,163,099 3,095,415 67,684 Deutsche Bank AG Australian Dollar Buy 5/16/12 7,504,497 7,479,269 25,228 Brazilian Real Buy 5/16/12 1,689,452 1,715,781 (26,329) Brazilian Real Sell 5/16/12 1,689,452 1,722,922 33,470 British Pound Sell 5/16/12 283,983 280,306 (3,677) Canadian Dollar Buy 5/16/12 5,788,510 5,815,372 (26,862) Czech Koruna Sell 5/16/12 3,935,287 4,021,949 86,662 Euro Sell 5/16/12 11,241,547 11,293,431 51,884 Mexican Peso Buy 5/16/12 1,821,875 1,805,449 16,426 Mexican Peso Sell 5/16/12 1,821,875 1,844,202 22,327 New Zealand Dollar Sell 5/16/12 392,241 390,561 (1,680) Polish Zloty Buy 5/16/12 1,759,986 1,782,118 (22,132) Singapore Dollar Sell 5/16/12 2,465,083 2,437,261 (27,822) South African Rand Buy 5/16/12 1,769,983 1,762,061 7,922 South African Rand Sell 5/16/12 1,769,983 1,722,843 (47,140) South Korean Won Buy 5/16/12 3,990,502 4,008,292 (17,790) Swedish Krona Sell 5/16/12 4,144,209 4,216,188 71,979 Turkish Lira Buy 5/16/12 3,196,818 3,138,025 58,793 Goldman Sachs International Australian Dollar Buy 5/16/12 3,238,448 3,230,951 7,497 British Pound Sell 5/16/12 3,657,051 3,736,474 79,423 Canadian Dollar Sell 5/16/12 3,386,784 3,360,107 (26,677) Chilean Peso Buy 5/16/12 1,890,695 1,903,049 (12,354) Czech Koruna Sell 5/16/12 3,614,393 3,698,300 83,907 Euro Sell 5/16/12 12,884,870 12,983,156 98,286 Japanese Yen Buy 5/16/12 10,470 20,555 (10,085) Singapore Dollar Sell 5/16/12 3,720,130 3,688,519 (31,611) South African Rand Buy 5/16/12 1,971,378 1,970,676 702 South Korean Won Buy 5/16/12 1,916,088 1,925,999 (9,911) Swedish Krona Buy 5/16/12 13,676,826 13,755,609 (78,783) Taiwan Dollar Sell 5/16/12 267,992 268,608 616 Turkish Lira Buy 5/16/12 3,196,818 3,149,344 47,474 42 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $623,496,010) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 5/16/12 $3,913,250 $3,954,173 $(40,923) British Pound Buy 5/16/12 3,165,355 3,167,802 (2,447) Canadian Dollar Buy 5/16/12 5,998,596 5,971,551 27,045 Czech Koruna Sell 5/16/12 3,614,409 3,701,050 86,641 Euro Sell 5/16/12 4,917,259 4,902,790 (14,469) Japanese Yen Buy 5/16/12 2,381,548 2,397,771 (16,223) Norwegian Krone Sell 5/16/12 5,955,035 5,995,446 40,411 Singapore Dollar Sell 5/16/12 4,229,308 4,182,855 (46,453) Swedish Krona Sell 5/16/12 849,720 864,674 14,954 Swiss Franc Buy 5/16/12 1,193,798 1,198,405 (4,607) Turkish Lira Buy 5/16/12 1,282,474 1,262,123 20,351 JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/16/12 2,507,984 2,482,380 25,604 Brazilian Real Buy 5/16/12 264,737 330,198 (65,461) British Pound Sell 5/16/12 6,226,529 6,160,335 (66,194) Canadian Dollar Buy 5/16/12 2,898,708 2,915,690 (16,982) Chilean Peso Buy 5/16/12 1,791,186 1,793,048 (1,862) Czech Koruna Sell 5/16/12 3,832,993 3,919,548 86,555 Euro Sell 5/16/12 11,651,253 11,687,598 36,345 Japanese Yen Sell 5/16/12 1,750,800 1,701,848 (48,952) Mexican Peso Sell 5/16/12 443,069 418,098 (24,971) Norwegian Krone Buy 5/16/12 7,138,486 7,195,152 (56,666) Polish Zloty Buy 5/16/12 1,778,546 1,806,356 (27,810) Singapore Dollar Sell 5/16/12 799,364 793,044 (6,320) South African Rand Buy 5/16/12 3,264,559 3,304,835 (40,276) South Korean Won Sell 5/16/12 1,555,299 1,542,297 (13,002) Swiss Franc Sell 5/16/12 8,014,002 8,045,777 31,775 Taiwan Dollar Sell 5/16/12 2,013,156 1,998,434 (14,722) Turkish Lira Buy 5/16/12 3,174,906 3,102,363 72,543 Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/16/12 3,896,500 3,935,075 (38,575) Brazilian Real Buy 5/16/12 1,462,333 1,567,200 (104,867) British Pound Buy 5/16/12 2,752,525 2,673,568 78,957 Canadian Dollar Buy 5/16/12 5,999,102 5,971,272 27,830 Chilean Peso Buy 5/16/12 1,803,944 1,798,593 5,351 Czech Koruna Sell 5/16/12 4,729,581 4,837,275 107,694 Euro Sell 5/16/12 9,018,416 9,104,593 86,177 Japanese Yen Sell 5/16/12 6,595,696 6,413,938 (181,758) Mexican Peso Buy 5/16/12 1,789,396 1,777,596 11,800 Mexican Peso Sell 5/16/12 1,789,396 1,823,680 34,284 New Zealand Dollar Sell 5/16/12 1,777,546 1,766,745 (10,801) Norwegian Krone Buy 5/16/12 3,175,263 3,195,630 (20,367) Polish Zloty Buy 5/16/12 1,860,955 1,879,841 (18,886) Singapore Dollar Sell 5/16/12 2,069,118 2,050,670 (18,448) South African Rand Buy 5/16/12 447,217 440,205 7,012 43 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $623,496,010) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. South Korean Won Buy 5/16/12 $2,041,999 $2,050,556 $(8,557) Swedish Krona Buy 5/16/12 12,275,685 12,523,129 (247,444) Swiss Franc Sell 5/16/12 5,411,757 5,434,237 22,480 Taiwan Dollar Sell 5/16/12 3,698,588 3,664,172 (34,416) Turkish Lira Buy 5/16/12 3,589,871 3,555,006 34,865 State Street Bank and Trust Co. Australian Dollar Sell 5/16/12 4,088,974 4,055,033 (33,941) Brazilian Real Buy 5/16/12 1,961,671 2,036,715 (75,044) Brazilian Real Sell 5/16/12 1,961,671 2,009,713 48,042 British Pound Sell 5/16/12 3,678,634 3,547,862 (130,772) Canadian Dollar Buy 5/16/12 5,833,239 5,823,012 10,227 Chilean Peso Buy 5/16/12 3,742,553 3,743,331 (778) Czech Koruna Sell 5/16/12 3,025,491 3,154,215 128,724 Euro Sell 5/16/12 18,851,080 18,847,706 (3,374) Hungarian Forint Buy 5/16/12 1,853,565 1,818,252 35,313 Japanese Yen Sell 5/16/12 5,883,467 5,718,062 (165,405) Mexican Peso Sell 5/16/12 2,700,062 2,756,432 56,370 Norwegian Krone Sell 5/16/12 185,442 186,914 1,472 Polish Zloty Buy 5/16/12 1,885,342 1,891,147 (5,805) Singapore Dollar Sell 5/16/12 2,522,619 2,492,935 (29,684) South African Rand Buy 5/16/12 42,025 21,407 20,618 South Korean Won Buy 5/16/12 1,692,203 1,706,677 (14,474) Swedish Krona Sell 5/16/12 745,152 473,602 (271,550) Swiss Franc Sell 5/16/12 4,813,096 4,832,126 19,030 Taiwan Dollar Sell 5/16/12 167,255 165,846 (1,409) Turkish Lira Buy 5/16/12 2,900,269 2,824,995 75,274 UBS AG Australian Dollar Sell 5/16/12 8,985,608 8,907,125 (78,483) Brazilian Real Buy 5/16/12 1,635,982 1,779,307 (143,325) British Pound Buy 5/16/12 1,943,904 1,919,365 24,539 Canadian Dollar Buy 5/16/12 6,040,290 5,992,151 48,139 Czech Koruna Sell 5/16/12 3,836,638 3,955,593 118,955 Euro Sell 5/16/12 5,981,036 5,939,845 (41,191) Hungarian Forint Buy 5/16/12 1,838,351 1,800,935 37,416 Japanese Yen Buy 5/16/12 402,076 371,014 31,062 Mexican Peso Sell 5/16/12 1,459,069 1,488,703 29,634 New Zealand Dollar Sell 5/16/12 1,790,291 1,795,595 5,304 Norwegian Krone Sell 5/16/12 2,017,467 2,082,584 65,117 Polish Zloty Buy 5/16/12 1,791,531 1,778,452 13,079 Singapore Dollar Sell 5/16/12 2,522,538 2,492,590 (29,948) South African Rand Buy 5/16/12 1,806,101 1,822,824 (16,723) South Korean Won Buy 5/16/12 1,396,268 1,406,927 (10,659) Swedish Krona Buy 5/16/12 6,644,995 6,945,356 (300,361) Swiss Franc Sell 5/16/12 7,480,683 7,508,599 27,916 44 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $623,496,010) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Taiwan Dollar Sell 5/16/12 $1,102,244 $1,092,233 $(10,011) Turkish Lira Buy 5/16/12 1,989,901 1,957,576 32,325 Westpac Banking Corp. Australian Dollar Buy 5/16/12 1,280,106 1,275,654 4,452 British Pound Buy 5/16/12 5,952,120 5,878,910 73,210 Canadian Dollar Sell 5/16/12 953,485 945,951 (7,534) Euro Sell 5/16/12 8,077,484 8,074,447 (3,037) Japanese Yen Sell 5/16/12 4,984,846 4,845,147 (139,699) Mexican Peso Sell 5/16/12 1,790,378 1,861,574 71,196 Swedish Krona Buy 5/16/12 6,481,067 6,600,351 (119,284) Total FUTURES CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 303 $37,828,390 Jun-12 $(613,380) Canadian Government Bond 10 yr (Long) 31 4,143,898 Jun-12 18,374 Euro-Swiss Franc 3 Month (Short) 110 30,282,873 Dec-12 (423,602) Euro-Swiss Franc 3 Month (Short) 110 30,273,784 Jun-12 (307,581) Japanese Government Bond 10 yr Mini (Short) 255 45,675,790 Jun-12 (168,988) U.K. Gilt 10 yr (Short) 249 46,718,243 Jun-12 2,042 U.S. Treasury Bond 30 yr (Long) 99 15,623,438 Jun-12 160,687 U.S. Treasury Bond 30 yr (Short) 3 428,625 Jun-12 (4,857) U.S. Treasury Note 10 yr (Short) 286 37,832,438 Jun-12 (386,059) Total WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $103,522,308) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. $21,493,220 Aug-16/4.35 $2,751,648 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 52,030,116 Aug-16/4.28 1,893,844 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 52,030,116 Aug-16/4.28 6,432,483 45 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $103,522,308) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $3,980,000 Jun-12/2.183 $64,237 Option on an interest rate swap with Bank of America N.A. for the obligation to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. 5,375,000 May-12/2.17 11,288 Option on an interest rate swap with Bank of America N.A. for the obligation to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. 5,375,000 May-12/2.17 69,875 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 62,705,637 Aug-16/3.625 3,298,317 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 62,705,637 Aug-16/3.625 5,311,167 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 81,833,453 Aug-16/4.17 1,464,819 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 81,833,453 Aug-16/4.17 6,145,692 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 20,981,611 Aug-16/4.68 591,681 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 20,981,611 Aug-16/4.68 3,109,475 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.67 494,816 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 17,484,676 Jul-16/4.67 2,580,738 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,993,870 Jul-16/4.80 183,239 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 6,993,870 Jul-16/4.80 1,093,841 46 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $103,522,308) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. $24,709,984 Jun-16/4.89 $286,636 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 24,709,984 Jun-16/4.39 2,092,936 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 69,014,500 Aug-12/2.73 198,762 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 69,014,500 Aug-12/2.73 4,035,278 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 64,237 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 50,714,521 May-16/4.745 618,717 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 50,714,521 May-16/4.745 5,010,595 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 4,040,933 Jun-16/5.86 60,190 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 4,040,933 Jun-16/4.86 651,819 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 25,111,120 Jun-16/5.12 272,104 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 25,111,120 Jun-16/4.12 1,890,993 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 69,552 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.6075 1,505,886 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 18,739,292 May-16/5.11 202,609 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 18,739,292 May-16/4.11 1,406,271 47 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $103,522,308) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. $16,938,000 Oct-12/2.443 $614,849 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 16,938,000 Sep-12/2.419 580,465 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 41,229,000 Aug-12/2.4475 1,493,727 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 86,784,700 Aug-12/2.855 177,909 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 86,784,700 Aug-12/2.855 5,995,955 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 16,938,000 Aug-12/2.394 545,234 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 69,552 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.6075 1,505,886 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 16,938,000 Jul-12/2.372 507,124 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 16,938,000 Jun-12/2.346 466,134 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. 16,990,000 May-12/2.005 42,985 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 16,938,000 May-12/2.324 436,323 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 33,209,608 May-16/4.7575 418,441 48 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $103,522,308) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. $126,786,296 May-16/4.77 $1,584,829 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 33,209,608 May-16/4.7575 3,330,924 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 126,786,296 May-16/4.77 12,780,059 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 69,552 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 64,237 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 5,375,000 Jun-12/2.195 32,949 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 5,375,000 Jun-12/2.195 90,193 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 22,005,119 May-16/4.60 274,844 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 22,005,119 May-16/4.60 2,018,310 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 41,578,327 May-16/4.765 471,082 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 41,578,327 May-16/4.765 4,092,139 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 18,605,933 Sep-16/3.49 1,074,307 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 18,605,933 Sep-16/3.49 1,440,843 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 4,743,000 Jan-13/2.3625 151,349 49 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $103,522,308) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. $4,743,000 Dec-12/2.355 $149,405 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 4,743,000 Dec-12/2.345 145,895 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 4,743,000 Nov-12/2.335 142,243 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 4,743,000 Nov-12/2.32 138,021 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 4,378,000 Jul-12/2.6825 240,834 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 69,552 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 30,852,000 Jul-12/2.61875 1,534,578 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 64,237 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 22,115,185 May-16/4.86 255,652 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 22,115,185 May-16/4.36 1,849,272 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.375 732,469 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.375 4,339,917 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 15,321,700 Aug-15/4.46 680,881 50 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $103,522,308) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. $15,321,700 Aug-15/4.46 $4,548,002 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 16,419,887 Jul-16/4.79 421,301 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 16,419,887 Jul-16/4.79 2,632,798 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 17,498,526 Jul-16/4.74 461,121 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 17,498,526 Jul-16/4.74 2,748,546 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 24,553,095 Jun-16/4.575 326,114 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 24,553,095 Jun-16/4.575 2,312,337 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 42,037,000 Sep-15/4.04 1,257,032 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 42,037,000 Sep-15/4.04 4,997,484 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 4,065,000 Jul-12/2.1714 69,552 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 3,980,000 Jun-12/2.183 64,237 Total 51 TBA SALE COMMITMENTS OUTSTANDING at 4/30/12 (proceeds receivable $53,849,688) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2042 $2,000,000 5/14/12 $2,141,406 Federal National Mortgage Association, 3 1/2s, May 1, 2042 50,000,000 5/14/12 51,921,875 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $170,007,000 $— 3/23/14 3 month USD- LIBOR-BBA 0.643% $344,274 14,760,000 — 3/23/42 3 month USD- LIBOR-BBA 3.0995% 910,220 179,034,000 — 4/17/14 0.5725% 3 month USD- LIBOR-BBA (90,118) 192,604,000 — 4/18/14 3 month USD- LIBOR-BBA 0.56875% 79,590 CAD 5,798,000 — 4/20/14 1.58% 3 month CAD- BA-CDOR 1,618 CAD 9,888,000 — 4/20/17 1.98% 3 month CAD- BA-CDOR (9,605) CAD 2,482,000 — 4/20/22 2.56% 3 month CAD- BA-CDOR (2,353) Barclay’s Bank, PLC $11,938,000 222,882 4/18/22 2.3475% 3 month USD- LIBOR-BBA (130,477) 3,860,000 — 4/16/22 2.15% 3 month USD- LIBOR-BBA (43,932) 1,110,000 — 4/20/14 3 month USD- LIBOR-BBA 0.56% 298 6,904,000 — 4/25/22 2.059% 3 month USD- LIBOR-BBA (16,125) 4,439,000 — 4/25/14 3 month USD- LIBOR-BBA 0.569% 1,896 5,216,000 — 4/27/14 0.5725% 3 month USD- LIBOR-BBA (2,513) 2,407,000 — 4/27/22 3 month USD- LIBOR-BBA 2.1225% 19,434 4,012,000 — 4/27/14 0.5725% 3 month USD- LIBOR-BBA (1,933) 1,872,000 — 4/27/22 3 month USD- LIBOR-BBA 2.115% 13,803 16,764,000 — 4/27/14 3 month USD- LIBOR-BBA 0.57% 7,235 18,416,000 — 4/27/22 2.12625% 3 month USD- LIBOR-BBA (155,145) 4,772,114 — 5/2/22 2.047% 3 month USD- LIBOR-BBA (2,863) 52 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $29,692,000 $846,222 4/12/22 2.4275% 3 month USD- LIBOR-BBA $(266,443) 27,202,000 — 4/4/17 3 month USD- LIBOR-BBA 1.255% 246,454 16,380,000 — 4/5/22 2.2625% 3 month USD- LIBOR-BBA (371,911) 655,339,000 — 4/10/14 0.623% 3 month USD- LIBOR-BBA (1,028,716) 11,466,000 — 4/10/17 1.3155% 3 month USD- LIBOR-BBA (134,539) 83,865,000 — 4/10/42 3.0756% 3 month USD- LIBOR-BBA (4,646,996) 2,850,000 — 4/11/42 3.06% 3 month USD- LIBOR-BBA (148,455) 9,890,000 — 4/11/17 3 month USD- LIBOR-BBA 1.29625% 106,214 3,907,000 — 4/12/22 2.12% 3 month USD- LIBOR-BBA (35,012) 4,867,000 — 4/12/22 2.0825% 3 month USD- LIBOR-BBA (26,678) 5,375,000 22,038 4/18/22 2.15% 3 month USD- LIBOR-BBA (38,637) AUD 5,273,000 — 4/16/14 3 month AUD- BBR-BBSW 3.84% 13,651 AUD 3,766,000 — 4/16/17 6 month AUD- BBR-BBSW 4.22% 19,877 AUD 3,202,000 — 4/18/22 6 month AUD- BBR-BBSW 4.595% 33,387 AUD 7,540,000 — 4/5/22 6 month AUD- BBR-BBSW 4.73% 166,316 EUR 37,022,000 — 4/25/14 1.045% 6 month EUR- EURIBOR- REUTERS (111,489) EUR 18,951,000 — 4/25/17 1.51% 6 month EUR- EURIBOR- REUTERS (109,459) EUR 9,145,000 — 4/25/22 2.215% 6 month EUR- EURIBOR- REUTERS (40,284) EUR 1,131,000 — 4/25/42 6 month EUR- EURIBOR- REUTERS 2.475% (6,136) GBP 9,403,000 — 4/18/17 6 month GBP- LIBOR-BBA 1.645% (24,438) GBP 3,697,000 — 4/18/22 2.43% 6 month GBP- LIBOR-BBA (3,580) GBP 1,750,000 — 4/18/42 6 month GBP- LIBOR-BBA 3.21% (892) 53 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. GBP 5,546,000 $— 4/30/22 6 month GBP- LIBOR-BBA 2.43% $2,880 JPY 1,808,727,500 — 4/13/17 0.45625% 6 month JPY- LIBOR-BBA (44,178) $4,820,000 — 4/11/22 2.265% 3 month USD- LIBOR-BBA (108,342) AUD 12,640,000 — 3/20/17 6 month AUD- BBR-BBSW 4.52% 236,766 AUD 9,264,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (270,093) AUD 13,072,000 — 3/20/14 4.205% 3 month AUD- BBR-BBSW (117,299) AUD 5,370,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (156,563) AUD 34,151,000 — 3/20/17 4.52% 6 month AUD- BBR-BBSW (639,698) AUD 12,111,000 — 3/16/17 6 month AUD- BBR-BBSW 4.71% 335,008 AUD 5,001,000 — 3/16/22 6 month AUD- BBR-BBSW 5.0175% 229,560 GBP 6,290,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (598,203) GBP 2,816,000 — 8/15/31 3.60% 6 month GBP- LIBOR-BBA (406,623) GBP 9,510,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 967,389 JPY 3,138,691,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 145,948 JPY 1,569,345,500 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% 60,258 JPY 3,138,691,000 — 2/17/17 6 month JPY- LIBOR-BBA 0.44125% 68,798 JPY 11,994,800,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (19,708) JPY 4,844,000,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA (189,727) JPY 8,959,800,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (15,518) JPY 1,194,000,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (58,182) Citibank, N.A. $2,734,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 14,436 29,692,000 831,376 4/12/22 2.4275% 3 month USD- LIBOR-BBA (281,289) 55,503,000 — 3/23/17 1.4259% 3 month USD- LIBOR-BBA (999,135) 54 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $13,409,000 $— 3/23/42 3 month USD- LIBOR-BBA 3.1348% $925,962 20,922,000 — 3/23/22 2.42875% 3 month USD- LIBOR-BBA (818,469) 340,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (5,888) 1,352,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (50,142) 6,605,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA (144,176) 4,897,000 — 4/12/17 1.175% 3 month USD- LIBOR-BBA (23,322) Credit Suisse International 15,668,000 — 4/30/22 3 month USD- LIBOR-BBA 2.068% 45,351 8,835,000 — 4/30/22 3 month USD- LIBOR-BBA 2.068% 25,573 37,235,000 — 4/30/14 3 month USD- LIBOR-BBA 0.56% 6,390 7,997,000 — 4/30/22 2.07% 3 month USD- LIBOR-BBA (24,587) 4,588,000 — 4/30/22 2.077% 3 month USD- LIBOR-BBA (17,089) 29,692,000 841,768 4/12/22 2.4275% 3 month USD- LIBOR-BBA (270,897) 3,546,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 104,181 9,574,000 — 4/5/22 3 month USD- LIBOR-BBA 2.25% 206,187 8,524,000 — 4/12/42 2.8825% 3 month USD- LIBOR-BBA (127,380) 2,009,000 — 4/12/42 2.835% 3 month USD- LIBOR-BBA (10,103) CAD 43,578,000 — 4/20/14 1.58% 3 month CAD- BA-CDOR 12,158 CAD 1,567,000 — 4/20/17 3 month CAD- BA-CDOR 1.98% 1,522 CAD 3,823,000 — 4/20/22 3 month CAD- BA-CDOR 2.56% 3,625 CAD 37,013,000 — 4/26/14 1.71% 3 month CAD- BA-CDOR (80,689) CAD 8,143,000 — 4/26/22 3 month CAD- BA-CDOR 2.61875% 47,965 CAD 7,395,000 — 4/30/22 3 month CAD- BA-CDOR 2.55% (4,147) CHF 3,240,000 — 4/23/22 1.11% 6 month CHF- LIBOR-BBA (15,136) 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 10,620,000 $— 4/23/14 0.15% 6 month CHF- LIBOR-BBA $7,673 CHF 5,626,000 — 4/27/17 0.49125% 6 month CHF- LIBOR-BBA (8,455) CHF 87,054,000 — 3/14/14 6 month CHF- LIBOR-BBA 0.17% 591 CHF 18,489,000 — 3/14/17 6 month CHF- LIBOR-BBA 0.43% 4,576 CHF 24,059,000 — 3/19/14 0.2575% 6 month CHF- LIBOR-BBA (45,534) CHF 11,916,000 — 3/19/17 0.5525% 6 month CHF- LIBOR-BBA (82,031) CHF 9,946,000 — 3/19/22 6 month CHF- LIBOR-BBA 1.1675% 129,649 CHF 41,835,000 — 3/22/14 6 month CHF- LIBOR-BBA 0.2275% 49,646 CHF 2,424,000 — 3/22/22 1.2275% 6 month CHF- LIBOR-BBA (47,314) CHF 2,081,000 — 3/22/17 6 month CHF- LIBOR-BBA 0.58% 17,315 CHF 11,580,000 — 3/27/22 6 month CHF- LIBOR-BBA 1.1275% 94,477 CHF 5,799,000 — 3/29/22 6 month CHF- LIBOR-BBA 1.15% 61,329 CHF 5,293,000 — 4/5/22 1.1725% 6 month CHF- LIBOR-BBA (66,631) CHF 14,372,000 — 4/11/14 0.17% 6 month CHF- LIBOR-BBA 1,715 CHF 2,415,000 — 4/11/22 6 month CHF- LIBOR-BBA 1.12% 12,682 CHF 52,731,000 — 4/16/14 0.15125% 6 month CHF- LIBOR-BBA 35,381 CHF 17,686,000 — 4/19/14 0.14% 6 month CHF- LIBOR-BBA 16,620 CHF 7,364,000 — 4/19/17 0.4825% 6 month CHF- LIBOR-BBA (9,078) CHF 3,628,000 — 4/19/22 1.125% 6 month CHF- LIBOR-BBA (20,795) EUR 26,093,000 — 4/24/14 6 month EUR- EURIBOR- REUTERS 1.063% 90,548 EUR 5,181,000 — 4/24/17 6 month EUR- EURIBOR- REUTERS 1.539% 39,996 EUR 9,962,000 — 4/24/22 6 month EUR- EURIBOR- REUTERS 2.248% 84,351 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. EUR 5,330,000 $— 4/27/17 6 month EUR- EURIBOR- REUTERS 1.533% $38,834 GBP 6,292,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 532,705 GBP 8,088,000 — 4/18/17 1.6475% 6 month GBP- LIBOR-BBA 23,095 GBP 3,991,000 — 4/18/22 2.4275% 6 month GBP- LIBOR-BBA (2,363) SEK 31,920,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 61,288 SEK 31,920,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 7,551 SEK 31,920,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (57,840) SEK 15,350,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE (5,561) SEK 19,963,000 — 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE (5,242) SEK 34,250,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 8,311 SEK 3,490,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 676 SEK 49,556,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (28,664) SEK 39,124,000 — 3/13/22 2.43% 3 month SEK- STIBOR-SIDE 45,414 SEK 67,554,000 — 3/22/14 3 month SEK- STIBOR-SIDE 2.03% (1,587) SEK 25,429,000 — 3/22/17 2.33% 3 month SEK- STIBOR-SIDE (24,240) SEK 29,487,000 — 3/22/22 2.72% 3 month SEK- STIBOR-SIDE (77,517) SEK 202,748,000 — 4/12/14 1.97% 3 month SEK- STIBOR-SIDE 30,735 SEK 45,009,000 — 4/12/22 3 month SEK- STIBOR-SIDE 2.4575% (37,918) Deutsche Bank AG $5,537,000 — 5/2/17 3 month USD- LIBOR-BBA 1.1066% 2,381 70,267,000 — 5/2/22 2.046% 3 month USD- LIBOR-BBA (35,836) 4,772,114 — 5/2/22 3 month USD- LIBOR-BBA 2.05% 4,199 1,383,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 6,376 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. EUR 22,470,000 $— 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS $(3,266,890) KRW 9,179,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (17,714) PLN 16,046,000 — 4/12/17 4.99% 6 month PLN- WIBOR-WIBO (15,489) PLN 16,046,000 — 4/13/17 4.99% 6 month PLN- WIBOR-WIBO (15,816) PLN 16,046,000 — 4/16/17 5.01% 6 month PLN- WIBOR-WIBO (19,943) ZAR 34,650,000 — 4/17/17 3 month ZAR- JIBAR-SAFEX 6.76% (2,730) ZAR 35,403,000 — 4/10/17 3 month ZAR- JIBAR-SAFEX 6.95% 36,456 ZAR 35,403,000 — 4/11/17 3 month ZAR- JIBAR-SAFEX 6.92% 30,266 Goldman Sachs International $10,960,100 — 4/23/22 2.10375% 3 month USD- LIBOR-BBA (71,942) 29,692,000 837,314 4/12/22 2.4275% 3 month USD- LIBOR-BBA (275,351) 6,024,000 175,239 4/27/22 2.60% 3 month USD- LIBOR-BBA (139,919) 7,703,000 (142,505) 4/27/22 3 month USD- LIBOR-BBA 2.35% 82,032 39,399,000 — 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% 56,434 10,586,000 — 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 (15,871) 22,111,000 — 3/20/17 1.365% 3 month USD- LIBOR-BBA (335,026) 9,127,000 — 3/20/22 2.3825% 3 month USD- LIBOR-BBA (319,635) 21,755,000 — 4/12/22 2.09542% 3 month USD- LIBOR-BBA (145,287) 44,270,000 — 4/13/14 0.594% 3 month USD- LIBOR-BBA (42,972) 6,478,672 — 4/13/22 2.1375% 3 month USD- LIBOR-BBA (68,120) 12,533,000 — 4/13/22 2.137% 3 month USD- LIBOR-BBA (131,148) 981,000 — 4/16/42 2.89625% 3 month USD- LIBOR-BBA (17,229) 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $43,449,000 $— 4/18/42 3 month USD- LIBOR-BBA 2.814126% $11,647 AUD 7,188,000 — 4/20/14 3 month AUD- BBR-BBSW 3.8025% 13,823 AUD 5,218,000 — 4/20/17 6 month AUD- BBR-BBSW 4.185% 20,776 AUD 940,000 — 4/20/22 6 month AUD- BBR-BBSW 4.565% 7,526 AUD 5,130,000 — 3/21/22 5.0175% 6 month AUD- BBR-BBSW (235,152) AUD 2,674,000 — 4/16/22 6 month AUD- BBR-BBSW 4.575% 23,517 CHF 26,241,000 — 3/15/14 6 month CHF- LIBOR-BBA 0.18% 3,622 CHF 18,263,000 — 3/15/22 1.06% 6 month CHF- LIBOR-BBA (15,442) CHF 9,656,000 — 3/26/17 6 month CHF- LIBOR-BBA 0.575% 76,226 CHF 5,761,000 — 3/29/17 6 month CHF- LIBOR-BBA 0.53% 30,593 CHF 15,124,000 — 4/5/17 0.5225% 6 month CHF- LIBOR-BBA (69,717) CHF 30,463,000 — 4/13/14 0.1125% 6 month CHF- LIBOR-BBA 46,324 CHF 5,258,000 — 4/13/17 6 month CHF- LIBOR-BBA 0.425% (5,543) CHF 3,099,000 — 4/13/22 6 month CHF- LIBOR-BBA 1.0725% 1,554 EUR 3,214,000 — 4/24/17 1.53% 6 month EUR- EURIBOR- REUTERS (21,971) EUR 804,000 — 4/24/22 2.24% 6 month EUR- EURIBOR- REUTERS (6,018) EUR 900,000 — 4/24/42 2.51% 6 month EUR- EURIBOR- REUTERS (4,071) EUR 22,500,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 1,489,266 GBP 1,750,000 — 4/18/42 3.21% 6 month GBP- LIBOR-BBA 892 GBP 5,404,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 61,040 GBP 2,816,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 56,741 GBP 5,106,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (18,976) 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 42,038,000 $— 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% $(52,638) GBP 45,559,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (75,438) GBP 4,904,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (346,920) GBP 4,904,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (300,202) GBP 18,865,600 — 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND (639) GBP 20,642,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND 1,935 GBP 20,608,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 35,515 GBP 5,784,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (5,442) GBP 33,265,400 — 4/4/14 0.5525% 1 month GBP- WMBA-SONIA- COMPOUND 33,218 GBP 5,064,000 — 4/18/17 1.6475% 6 month GBP- LIBOR-BBA 12,036 GBP 6,092,000 — 4/18/22 6 month GBP- LIBOR-BBA 2.4325% 8,202 SEK 53,327,000 — 2/13/17 2.15% 3 month SEK- STIBOR-SIDE 18,731 SEK 53,327,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (74,180) SEK 170,475,300 — 2/21/14 3 month SEK- STIBOR-SIDE 1.895% (79,912) SEK 37,883,100 — 2/21/22 2.485% 3 month SEK- STIBOR-SIDE 16,017 SEK 51,343,000 — 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE 12,818 SEK 20,080,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% 2,573 SEK 39,855,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (21,978) SEK 38,405,000 — 3/29/22 3 month SEK- STIBOR-SIDE 2.6325% 57,074 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA $364,000 $— 4/20/22 3 month USD- LIBOR-BBA 2.085% $1,865 4,628,000 — 4/27/14 0.568% 3 month USD- LIBOR-BBA (1,686) 14,888,000 — 4/27/17 1.159% 3 month USD- LIBOR-BBA (48,639) 14,393,000 — 4/27/22 3 month USD- LIBOR-BBA 2.11% 99,494 1,353,000 — 4/27/42 2.858% 3 month USD- LIBOR-BBA (11,941) 37,235,000 — 5/1/14 3 month USD- LIBOR-BBA 0.56% 6,740 7,997,000 — 5/1/22 2.08% 3 month USD- LIBOR-BBA (29,749) 29,692,000 839,170 4/12/22 2.4275% 3 month USD- LIBOR-BBA (273,495) 5,758,100 279,556 4/12/22 4.8675% 3 month USD- LIBOR-BBA (1,239,151) 72,252,000 — 3/26/17 1.3425% 3 month USD- LIBOR-BBA (990,688) 22,368,000 — 3/26/42 3 month USD- LIBOR-BBA 3.0525% 1,153,832 12,745,000 — 3/26/17 1.3575% 3 month USD- LIBOR-BBA (184,116) CAD 50,136,000 — 4/20/14 3 month CAD- BA-CDOR 1.58% (13,835) CAD 8,301,000 — 4/20/17 3 month CAD- BA-CDOR 1.98% 8,063 CAD 1,379,000 — 4/20/22 2.56% 3 month CAD- BA-CDOR (1,307) CAD 37,013,000 — 4/27/14 1.67% 3 month CAD- BA-CDOR (49,638) CAD 8,143,000 — 4/27/22 3 month CAD- BA-CDOR 2.57% 11,142 CAD 3,390,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 25,933 EUR 6,697,000 — 3/23/14 1 month EUR- EONIA-OIS- COMPOUND 0.506% 33,367 EUR 10,987,000 — 3/23/17 1 month EUR- EONIA-OIS- COMPOUND 1.147% 221,864 EUR 278,000 — 3/23/42 2.65% 6 month EUR- EURIBOR- REUTERS (12,589) GBP 3,785,000 — 3/7/17 6 month GBP- LIBOR-BBA 1.54% (34,905) 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. GBP 1,656,000 $— 3/7/22 6 month GBP- LIBOR-BBA 2.354% $(9,513) JPY 2,030,432,000 — 2/20/22 6 month JPY- LIBOR-BBA 0.965% 184,552 JPY 36,800,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 15,897 JPY 49,400,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (334) JPY 1,691,600,000 — 3/6/22 1.0175% 6 month JPY- LIBOR-BBA (248,129) MXN 14,762,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (49,776) MXN 19,089,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (64,308) MXN 63,220,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (71,681) MXN 6,909,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (7,834) MXN 63,220,000 — 8/19/20 1 month MXN- TIIE-BANXICO 6.615% 147,120 MXN 40,760,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 120,813 UBS AG CHF 74,153,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (1,093,172) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $13,383,701 $(81,557) 1/12/41 (4.50%) 1 month Synthetic TRS $38,157 USD-LIBOR Index 4.50% 30 year Fannie Mae pools Barclay’s Bank, PLC 1,663,779 — 1/12/40 5.00% (1 month Synthetic MBX 5,460 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,507,147 — 1/12/41 5.00% (1 month Synthetic MBX 4,001 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 62 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $7,455,174 $— 1/12/40 4.50% (1 month Synthetic MBX $46,983 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 11,494,871 — 1/12/40 5.00% (1 month Synthetic MBX 37,724 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,044,635 — 1/12/41 5.00% (1 month Synthetic MBX 33,908 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 46,182,125 — 1/12/38 (6.50%) 1 month Synthetic MBX (288,904) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 12,383,675 — 1/12/41 5.00% (1 month Synthetic MBX 46,426 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,590,797 — 1/12/41 5.00% (1 month Synthetic MBX 17,211 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,210,854 — 1/12/41 4.50% (1 month Synthetic TRS (74,902) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 40,086,364 — 1/12/38 (6.50%) 1 month Synthetic MBX (250,767) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 29,771,319 — 1/12/41 5.00% (1 month Synthetic MBX 111,611 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,509,290 — 1/12/40 4.00% (1 month Synthetic MBX 67,718 USD-LIBOR) Index 4.00% year Fannie Mae pools 1,345,214 — 1/12/40 4.00% (1 month Synthetic TRS (968) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,760,000 — 4/7/16 (2.63%) USA Non Revised (80,865) Consumer Price Index-Urban (CPI-U) 5,456,118 — 1/12/41 4.50% (1 month Synthetic TRS (40,024) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 63 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $4,140,271 $— 1/12/41 4.50% (1 month Synthetic TRS $(30,371) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 4,590,797 — 1/12/41 5.00% (1 month Synthetic MBX 17,211 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 29,317,328 — 1/12/38 (6.50%) 1 month Synthetic MBX (183,399) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 20,414,031 — 1/12/40 4.00% (1 month Synthetic MBX 120,111 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 16,919,537 — 1/12/38 (6.50%) 1 month Synthetic MBX (105,843) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,337,010 — 1/12/41 4.50% (1 month Synthetic MBX 8,007 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,255,639 — 1/12/40 4.50% (1 month Synthetic MBX 20,517 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,285,986 — 1/12/41 4.50% (1 month Synthetic TRS (46,111) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 15,090,020 — 1/12/40 4.50% (1 month Synthetic MBX 95,099 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 50,852,259 — 1/12/41 5.00% (1 month Synthetic MBX 190,642 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,574,193 — 1/12/41 5.00% (1 month Synthetic MBX 47,140 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 635,825 — 1/12/41 5.00% (1 month Synthetic MBX 2,384 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 64 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $1,458,062 $— 1/12/40 5.00% (1 month Synthetic MBX $4,785 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,728,476 — 1/12/40 5.00% (1 month Synthetic MBX 15,518 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 3,428,010 — 1/12/40 5.00% (1 month Synthetic MBX 11,250 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 2,560,900 — 1/12/41 5.00% (1 month Synthetic MBX 9,601 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 32,314,963 — 1/12/40 5.00% (1 month Synthetic TRS (61,891) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,125,539 — 1/12/41 5.00% (1 month Synthetic MBX 7,968 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 329,529 — 1/12/41 4.50% (1 month Synthetic MBX 1,973 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,060,531 — 1/12/41 5.00% (1 month Synthetic MBX 11,474 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 12,626,410 — 1/12/40 5.00% (1 month Synthetic TRS (24,183) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 14,929,003 — 1/12/38 (6.50%) 1 month Synthetic MBX (93,391) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,666,538 5,989 1/12/41 (4.50%) 1 month Synthetic MBX (2,813) USD-LIBOR Index 4.50% 30 year Fannie Mae pools Deutsche Bank AG 14,929,003 — 1/12/38 (6.50%) 1 month Synthetic MBX (93,391) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 65 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International $3,323,196 $2,077 1/12/38 6.50% (1 month Synthetic TRS $7,363 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 11,647,111 (9,099) 1/12/38 6.50% (1 month Synthetic TRS 5,251 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 8,984,772 (19,654) 1/12/38 6.50% (1 month Synthetic TRS (8,584) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 17,845,187 (122,686) 1/12/41 (4.50%) 1 month Synthetic TRS 36,936 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 3,290,000 — 3/1/16 2.47% USA Non Revised 12,568 Consumer Price Index-Urban (CPI-U) 2,467,500 — 3/3/16 2.45% USA Non Revised 6,835 Consumer Price Index- Urban (CPI-U) 14,956,052 — 1/12/41 5.00% (1 month Synthetic MBX 56,069 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 13,954,139 — 1/12/38 (6.50%) 1 month Synthetic MBX (87,292) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,242,319 — 1/12/38 (6.50%) 1 month Synthetic MBX (32,794) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,003,324 — 1/12/41 4.00% (1 month Synthetic TRS (4,332) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 19,116,091 — 1/12/38 (6.50%) 1 month Synthetic MBX (119,574) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,464,679 — 1/12/40 (5.00%) 1 month Synthetic TRS 2,805 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 846,723 — 1/12/38 (6.50%) 1 month Synthetic MBX (5,297) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 66 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,258,012 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(14,125) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,259,032 — 1/12/40 (5.00%) 1 month Synthetic TRS 13,903 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 7,206,550 — 1/12/41 4.50% (1 month Synthetic TRS (52,864) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,647,000 — 4/3/17 2.3225% USA Non Revised (20,188) Consumer Price Index-Urban (CPI-U) 7,647,000 — 4/4/17 2.35% USA Non Revised (8,794) Consumer Price Index-Urban (CPI-U) 29,019,887 — 1/12/40 (5.00%) 1 month Synthetic TRS 55,580 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 7,647,000 — 4/5/17 2.355% USA Non Revised (6,347) Consumer Price Index-Urban (CPI-U) 7,647,000 — 4/5/22 2.66% USA Non Revised 35,329 Consumer Price Index-Urban (CPI-U) 1,915,391 — 1/12/38 6.50% (1 month Synthetic TRS 6,825 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 7,197,776 (2,250) 1/12/40 (5.00%) 1 month Synthetic TRS 11,371 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 12,764,049 (37,893) 1/12/38 6.50% (1 month Synthetic TRS 7,889 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools EUR 17,506,000 — 10/18/13 (1.7775%) Eurostat Eurozone (182,601) HICP excluding tobacco GBP 4,772,000 — 3/30/17 (3.0925%) GBP Non-revised (3,640) UK Retail Price Index GBP 4,772,000 — 4/2/17 (3.085%) GBP Non-revised (24,395) UK Retail Price Index 67 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. GBP 4,772,000 $— 4/3/17 (3.09%) GBP Non-revised $(26,409) UK Retail Price Index GBP 4,772,000 — 4/3/22 (3.21%) GBP Non-revised (34,153) UK Retail Price Index JPMorgan Chase Bank NA EUR 9,367,000 — 4/2/13 (1.98%) Eurostat Eurozone (3,348) HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(5,786) $650,000 12/20/19 (100 bp) $126,868 Deutsche Bank AG France, Gov’t of, 4.25%, 04/25/2019 — 9,480 10,140,000 6/20/15 (100 bp) 150,703 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. 68 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $7,856,210 $— Corporate bonds and notes — 206,871,911 — Foreign government and agency bonds and notes — 26,841,999 — Mortgage-backed securities — 425,001,226 — Purchased options outstanding — 144,555,051 — Senior loans — 65,528,811 — U.S. Government agency obligations — 841,969 — U.S. Government and agency mortgage obligations — 208,665,157 — U.S. Treasury obligations — 399,810 — Short-term investments 138,412,617 295,507,255 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,571,324) $— Futures contracts (1,723,364) — — Written options — (124,375,426) — TBA sale commitments — (54,063,281) — Interest rate swap contracts — (17,836,911) — Total return swap contracts — (515,884) — Credit default contracts — 273,877 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 69 Statement of assets and liabilities 4/30/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,383,187,387) $1,406,109,399 Affiliated issuers (identified cost $114,372,617) (Note 6) 114,372,617 Cash 16,940 Interest and other receivables 6,607,199 Receivable for shares of the fund sold 1,407,343 Receivable for investments sold 5,382,637 Receivable for sales of delayed delivery securities (Note 1) 53,916,132 Unrealized appreciation on swap contracts (Note 1) 12,599,048 Receivable for variation margin (Note 1) 21,749 Unrealized appreciation on forward currency contracts (Note 1) 3,596,508 Premium paid on swap contracts (Note 1) 421,430 Total assets LIABILITIES Payable for investments purchased 4,687,616 Payable for purchases of delayed delivery securities (Notes 1, 7 and 8) 207,062,437 Payable for shares of the fund repurchased 3,914,427 Payable for compensation of Manager (Note 2) 176,183 Payable for investor servicing fees (Note 2) 142,149 Payable for custodian fees (Note 2) 62,021 Payable for Trustee compensation and expenses (Note 2) 39,719 Payable for administrative services (Note 2) 14,360 Payable for distribution fees (Note 2) 344,626 Unrealized depreciation on forward currency contracts (Note 1) 5,167,832 Written options outstanding, at value (premiums received $103,522,308) (Notes 1 and 3) 124,375,426 Premium received on swap contracts (Note 1) 4,913,111 Unrealized depreciation on swap contracts (Note 1) 26,186,285 TBA sale commitments, at value (proceeds receivable $53,849,688) (Note 1) 54,063,281 Collateral on certain derivative contracts, at value (Note 1) 24,040,000 Other accrued expenses 119,458 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,205,012,468 Undistributed net investment income (Note 1) 25,274,589 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (66,082,208) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (15,062,778) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 70 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($627,421,058 divided by 60,182,105 shares) $10.43 Offering price per class A share (100/99.00 of $10.43)* $10.54 Net asset value and offering price per class B share ($15,025,542 divided by 1,447,547 shares)** $10.38 Net asset value and offering price per class C share ($244,078,793 divided by 23,643,547 shares)** $10.32 Net asset value and redemption price per class M share ($13,849,326 divided by 1,331,825 shares) $10.40 Offering price per class M share (100/99.25 of $10.40)* $10.48 Net asset value, offering price and redemption price per class R share ($757,161 divided by 72,809 shares) $10.40 Net asset value, offering price and redemption price per class Y share ($248,010,191 divided by 23,717,188 shares) $10.46 * On single retail sales of less than $500,000. On sales of $500,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 71 Statement of operations Six months ended 4/30/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $17,558 ) (including interest income of $29,093 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 3,743,784 Investor servicing fees (Note 2) 965,234 Custodian fees (Note 2) 81,399 Trustee compensation and expenses (Note 2) 55,165 Administrative services (Note 2) 24,810 Distribution fees — Class A (Note 2) 895,353 Distribution fees — Class B (Note 2) 34,616 Distribution fees — Class C (Note 2) 1,327,749 Distribution fees — Class M (Note 2) 23,708 Distribution fees — Class R (Note 2) 1,999 Other 199,136 Fees waived and reimbursed by Manager (Note 2) (1,223,739) Total expenses Expense reduction (Note 2) (680) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (33,694,684) Net realized loss on swap contracts (Note 1) (18,388,133) Net realized gain on futures contracts (Note 1) 34,253 Net realized loss on foreign currency transactions (Note 1) (7,044,022) Net realized gain on written options (Notes 1 and 3) 529,411 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 5,015,468 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 47,252,165 Net loss on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 72 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/12* Year ended 10/31/11 Operations: Net investment income $21,435,769 $48,972,495 Net realized loss on investments and foreign currency transactions (58,563,175) (32,675,405) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 52,267,633 (62,808,951) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (7,704,865) (16,056,244) Class B (126,092) (394,628) Class C (738,438) (5,426,425) Class M (159,111) (416,717) Class R (5,792) (17,871) Class Y (3,956,762) (8,311,662) Net realized short-term gain on investments Class A — (1,060,382) Class B — (28,976) Class C — (450,415) Class M — (27,781) Class R — (1,247) Class Y — (521,030) From net realized long-term gain on investments Class A — (1,161,372) Class B — (31,736) Class C — (493,311) Class M — (30,427) Class R — (1,365) Class Y — (570,651) Increase (decrease) from capital share transactions (Note 4) (376,681,519) 608,933,232 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,523,374,423 995,955,292 End of period (including undistributed net investment income of $25,274,589 and $16,529,880, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 73 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2012 ** .17 (.02) (.10) — — 1.51 * .42 * d 1.68 * d 136 * e October 31, 2011 .38 (.56) (.32) (.04) — .87 d 3.55 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.09 4.18 219 e October 31, 2009† .32 .33 — f — — f — f 6.52 * 1.11 * d 3.02 * d 39 * Class B April 30, 2012 ** .16 (.02) (.08) — — 1.40 * .52 * d 1.59 * d 136 * e October 31, 2011 .37 (.58) (.29) (.04) — 1.07 d 3.48 d 188 e October 31, 2010 .41 (.08) (.07) — — f 1.41 3.81 219 e October 31, 2009† .26 .34 — f — — f — f 6.01 * 1.63 * d 2.49 * d 39 * Class C April 30, 2012 ** .13 (.02) (.03) — — 1.05 * .79 * d 1.31 * d 136 * e October 31, 2011 .30 (.57) (.25) (.04) — 1.62 d 2.86 d 188 e October 31, 2010 .37 (.08) (.08) — — f 1.84 3.40 219 e October 31, 2009† .28 .31 — f — — f — f 5.91 * 1.76 * d 2.66 * d 39 * Class M April 30, 2012 ** .17 (.02) (.10) — — 1.44 * .44 * d 1.66 * d 136 * e October 31, 2011 .38 (.57) (.32) (.04) — .92 d 3.56 d 188 e October 31, 2010 .45 (.08) (.10) — — f 1.16 4.12 219 e October 31, 2009† .29 .34 — f — — f — f 6.32 * 1.24 * d 2.74 * d 39 * Class R April 30, 2012 ** .16 (.02) (.08) — — 1.35 * .54 * d 1.57 * d 136 * e October 31, 2011 .36 (.57) (.30) (.04) — 1.12 d 3.35 d 188 e October 31, 2010 .43 (.08) (.08) — — f 1.34 3.95 219 e October 31, 2009† .30 .32 — f — — f — f 6.22 * 88 1.33 * d 2.87 * d 39 * Class Y April 30, 2012 ** .19 (.03) (.13) — — * .29 * d 1.80 * d 136 * e October 31, 2011 .41 (.56) (.34) (.04) — .62 d 3.82 d 188 e October 31, 2010 .48 (.08) (.11) — — f .84 4.41 219 e October 31, 2009† .39 .28 — f — — f — f 6.72 * .90 * d 3.67 * d 39 * * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2012 0.09% October 31, 2011 0.18 October 31, 2009 0.15 e Portfolio turnover excludes TBA roll transactions. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 74 75 Notes to financial statements 4/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through April 30, 2012. Putnam Absolute Return 300 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to earn a positive total return that exceeds the rate of inflation by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets; (b) corporate credit: investment grade debt, high yield debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit; and (c) securitized assets: mortgage-backed securities, asset-backed securities, commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, bonds with moderate exposure to interest rate and credit risks. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. Prior to April 5, 2010, classB shares were subject to a contingent deferred sales charge if those shares were redeemed within four years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. 76 Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign 77 currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average of approximately 1,100 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $728,500,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a 78 payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $7,107,800,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. 79 Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $26,100,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $21,522,987 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $45,745,034 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $43,421,901. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment 80 policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2011, the fund had a short-term capital loss carryover of $5,221,887 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2019. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,500,140,425, resulting in gross unrealized appreciation and depreciation of $52,161,012 and $31,819,421, respectively, or net unrealized appreciation of $20,341,591. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 81 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.730% of the first $5 billion, 0.680% of the next $5 billion, 0.630% of the next $10 billion, 0.580% of the next $10 billion, 0.530% of the next $50 billion, 0.510% of the next $50 billion, 0.500% of the next $100 billion and 0.495% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 3.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.12%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.291% of the fund’s average net assets before a decrease of $85,023 (0.006% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each fund’s distribution plans) will not exceed an annual rate of 0.60% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $1,223,739 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 82 The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $680 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $918, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $2,282 and $94 from the sale of classA and classM shares, respectively, and received $6,777 and $20,824 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.30% (0.40% for purchases before April 1, 2010) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $3,231 and no monies on classA and classM redemptions, respectively. 83 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $1,254,033,929 and $1,341,918,206, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $10,949,844 and $10,928,008, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 3,095,298,304 $140,100,510 beginning of the reporting period CHF 15,020,000 $20,164 Options opened USD 339,193,000 8,234,654 CHF — — Options exercised USD (537,756,351) (14,585,844) CHF — — Options closed USD (699,827,155) (30,227,012) CHF (15,020,000) (20,164) Written options outstanding at the end of USD 2,196,907,798 $103,522,308 the reporting period CHF — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 6,598,979 $68,058,043 60,585,292 $655,283,850 Shares issued in connection with reinvestment of distributions 651,575 6,593,943 1,406,851 15,025,173 7,250,554 74,651,986 61,992,143 670,309,023 Shares repurchased (27,055,802) (278,456,007) (27,653,993) (295,481,581) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 119,987 $1,235,528 566,607 $6,081,412 Shares issued in connection with reinvestment of distributions 10,602 106,974 34,918 371,523 130,589 1,342,502 601,525 6,452,935 Shares repurchased (239,130) (2,458,240) (423,035) (4,520,019) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 1,460,987 $14,911,812 14,953,968 $159,822,328 Shares issued in connection with reinvestment of distributions 57,909 581,987 455,808 4,831,565 1,518,896 15,493,799 15,409,776 164,653,893 Shares repurchased (6,334,888) (64,681,895) (7,346,583) (77,813,793) Net increase (decrease) 84 Six months ended 4/30/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 60,258 $619,613 978,417 $10,578,695 Shares issued in connection with reinvestment of distributions 15,179 153,312 38,011 404,816 75,437 772,925 1,016,428 10,983,511 Shares repurchased (448,013) (4,610,514) (542,328) (5,747,386) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 12,921 $132,162 71,888 $772,978 Shares issued in connection with reinvestment of distributions 573 5,792 1,847 19,687 13,494 137,954 73,735 792,665 Shares repurchased (18,134) (188,012) (47,085) (509,129) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 6,242,875 $64,196,028 34,278,961 $371,506,119 Shares issued in connection with reinvestment of distributions 237,559 2,411,226 536,455 5,740,069 6,480,434 66,607,254 34,815,416 377,246,188 Shares repurchased (17,978,966) (185,293,271) (22,235,438) (237,433,075) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $273,877 Payables $— Foreign exchange contracts Receivables 3,596,508 Payables 5,167,832 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 157,462,614* (depreciation) 157,359,148* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 85 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(6,772) $(6,772) Foreign exchange contracts — — (6,959,750) — $(6,959,750) Interest rate contracts (32,491,289) 34,253 — (18,381,361) $(50,838,397) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $5,305 $5,305 Foreign exchange contracts — — 5,105,080 — $5,105,080 Interest rate contracts (7,522,997) (1,526,274) — 15,739,938 $6,690,667 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $29,093 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $605,612,298 and $585,758,634, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $122,143, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded Commitments Tronox, Inc. $122,143 Totals Note 9: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other 86 entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 87 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 88 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 89 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 90 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 91 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Mark C. Trenchard Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Elizabeth T. Kennan Boston, MA 02109 Kenneth R. Leibler Robert T. Burns Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens James P. Pappas London, England SW1A 1LD Vice President Officers Investment Sub-Advisor Robert L. Reynolds Judith Cohen The Putnam Advisory President Vice President, Clerk and Company, LLC Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Michael Higgins Principal Executive Vice President, Senior Associate Marketing Services Officer, Treasurer and Treasurer and Assistant Clerk Putnam Retail Management Compliance Liaison One Post Office Square Nancy E. Florek Boston, MA 02109 Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Custodian Principal Financial Officer Proxy Manager State Street Bank and Trust Company Janet C. Smith Susan G. Malloy Vice President, Assistant Vice President and Legal Counsel Treasurer and Principal Assistant Treasurer Ropes & Gray LLP Accounting Officer Trustees Robert R. Leveille Jameson A. Baxter, Chair Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of Putnam Absolute Return 300 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 92 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund Semiannual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. The fund is not expected to outperform during periods of market rallies. 4 Interview with your fund’s portfolio manager Can you give us an update on financial markets in the semiannual period? In the first half of the fund’s fiscal year, we saw greater confidence in markets and generally rising security prices. This was especially evident in the months from December through March. During that quarter, the three major macroeconomic worries that had gripped markets in 2011 — a double-dip recession in the United States, sovereign debt risk in Europe, and a hard landing for China’s economy — seemed less menacing, though greater concerns resurfaced in April. Reassurance during the period came from several sources. The U.S. economy expanded and created new jobs from the end of last summer through the end of the period. In addition, the European Central Bank’s Long-Term Refinancing Operation [LTRO], initiated in December and expanded in February, eased the short-term funding fears afflicting the European banking system. Also, European authorities negotiated an orderly Greek default and a resolution of related credit default swaps — events that had previously caused great uncertainty in the bond market. Last, China’s economy has so far avoided an abrupt deterioration. The easing of macro risks helped security prices rise to reflect more appropriately the fundamentals of a moderately expanding U.S. economy. Volatility increased late in the period. Are we seeing a replay of 2010 and 2011? Markets retreated in April, and we saw something similar in each of the past two years. The causes are also similar, as worries about unresolved problems in Europe’s sovereign debt market and a drop-off in U.S. economic data appear to be contributing This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. 5 to the volatility. Should markets turn more volatile, the fund’s absolute return mandate gives us a number of tools that we can implement to reduce market risk. What areas of the portfolio have shown the most strength? We continued to structure the portfolio balanced between strategies that depend on the market’s direction and those that can perform well regardless of whether markets rise or fall. Both contributed to the 5.83% return for the fund’s class A shares before sales charges during the first six months of the fund’s current fiscal year. In the strategies aligned with the direction of the stock market, we have continued to favor securities that have historically exhibited less volatility than the overall market. Our research suggests less-volatile securities can achieve higher risk-adjusted returns than more volatile stocks in the long run. In a bullish period such as we experienced during the period, however, less-volatile securities sometimes lag. While the large-cap U.S. stock holdings as a group did not keep pace with Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 the stock market during its rally during the period, they contributed strong absolute returns and performed with less volatility than stocks in general. These are the characteristics we seek for the fund. Another directional strategy that contributed solid results was within the high-yield corporate sector. Our selection of securities here delivered favorable results. High-yield bonds were among the sectors that saw a correction in 2011 when markets feared a recession might cause a jump in default rates. Instead, defaults remained low and credit concerns eased during the semiannual period. Can you give examples of the non-directional strategies in the portfolio? Our long-short equity positions performed very well during the period. This strategy consists of a variety of long positions, which provide exposure to the price movements of securities, offset by short positions, which involve futures contracts or total return swaps that become more valuable when security prices fall. Offsetting these positions helps keep market exposure neutral. An example of a long position was our holding in Apple , which rose sharply in the period. These were offset by short positions in different types of companies. Our short positions targeted a couple of types of companies we believed were poised to fall in value. For example, we identified companies with questions surrounding their accounting and financial reports. This is a factor that often causes persistent weakness in stock performance. We also had short exposure to a This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/12. Short-term holdings, derivative securities, and TBA commitments are excluded. Holdings will vary over time. 7 number of stocks of European companies that were vulnerable to concerns about the region’s recession and the structural weaknesses of its financials sector. A variety of the fund’s fixed-income positions also are part of our non-directional strategies, because they exhibit low correlation to interest-rate movements. Non-agency residential mortgages provided positive results in the period, rewarding what we considered the attractive fundamentals of these securities. In the first quarter, the Federal Reserve completed an auction of its portfolio of securities in this sector and prices firmed. Many of the worries about supply overwhelming demand began to ease. Commercial mortgage-backed securities [CMBS] also performed well. In this area, we have favored AAA-CMBS and seasoned mezzanine CMBS. These issues are very senior in the capital structure, which means they are well protected from weakness in commercial real estate, according to our research. Where have you seen disappointments? The fund’s interest-rate positioning was not optimal. In a term structure strategy, we had a slight bias toward a steepening curve, on the expectation that long-term interest rates might move higher. In other words, the fund had only modest exposure to interest-rate risk. We did not see either attractive return potential or prudent risk in the idea of pursuing returns from a further decline in interest rates because rates are already at historically low levels, and current accommodative monetary policy creates inflation risk. However, rates moved noticeably higher only during February and March, and subsequently fell again. The small amount of rate exposure in the portfolio was helpful for diversification, but overall, this was not a positive contributor to performance. In seeking to manage interest-rate risk, we implement strategies with options and futures contracts, which are types of derivatives. This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Looking to the second half of the fiscal year, what are your strategies? We are maintaining a similar stance as we have had during the first half of the year, with a balance of directional and non-directional strategies, exposure to multiple asset classes, and a variety of diversification sources. An example of the latter is modest exposure to long-term, interest-rate sensitive securities. This has proved helpful in periods when long-term rates rose. Overall, we do not think the recent pullback in markets is likely to worsen to the degree we witnessed in 2011. In the United States, at least, the economy appears healthier than it did a year ago at this time. Also, investor sentiment has generally been more cautious this year than it was last year before the downturn set in. At the same time, we have strategies in place for the possibility of greater volatility. We employ options and futures contracts, types of derivatives that allow us to hedge changes in security values or to manage market risk, and can benefit depending on market movements. Our tail risk strategies, which played a role in cushioning performance during 2011, are an example of how we prepare the fund for unexpected downturns. Jeff, thanks for sharing this update today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks, including the possibility of higher interest rates or bond prepayments, as well as to manage exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable to pay. Putnam monitors the counterparty risks we assume. Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties in which collateral is posted on a regular basis to cover the developing gain or loss of open swaps and forward contracts. See pages 80–83 for more information on the types of derivatives used. 9 Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch, Robert J. Kea, CFA, Joshua B. Kutin, CFA, Robert J. Schoen, and Jason R. Vaillancourt, CFA. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 20.32% 13.41% 17.35% 14.35% 17.34% 17.34% 18.26% 14.15% 19.24% 21.40% Annual average 5.67 3.83 4.89 4.08 4.89 4.89 5.13 4.03 5.39 5.96 3 years 18.55 11.72 15.84 12.84 15.83 15.83 16.74 12.63 17.59 19.37 Annual average 5.84 3.76 5.02 4.11 5.02 5.02 5.29 4.04 5.55 6.08 1 year 1.37 –4.44 0.65 –4.27 0.60 –0.39 0.82 –2.71 1.05 1.70 6 months 5.83 –0.22 5.51 0.51 5.47 4.47 5.49 1.81 5.63 5.97 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 4/30/12 BofA (Bank of America) Merrill Lynch U.S. Barclays U.S. Treasury Bill Index Aggregate Bond Index S&P 500 Index Life of fund 0.67% 23.76% 74.14% Annual average 0.20 6.57 17.99 3 years 0.55 22.70 70.49 Annual average 0.18 7.06 19.46 1 year 0.08 7.54 4.76 6 months 0.02 2.44 12.77 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 11 Fund price and distribution information For the six-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.325 $0.248 $0.252 $0.276 $0.301 $0.351 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $10.89 $11.55 $10.75 $10.74 $10.80 $11.19 $10.83 $10.94 4/30/12 11.18 11.86 11.08 11.06 11.10 11.50 11.12 11.22 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 19.57% 12.70% 16.61% 13.61% 16.70% 16.70% 17.62% 13.53% 18.59% 20.64% Annual average 5.62 3.72 4.81 3.98 4.83 4.83 5.09 3.96 5.35 5.90 3 years 19.57 12.70 16.84 13.84 16.93 16.93 17.74 13.64 18.71 20.52 Annual average 6.14 4.07 5.32 4.42 5.35 5.35 5.59 4.35 5.88 6.42 1 year 2.53 –3.35 1.63 –3.33 1.68 0.68 1.99 –1.56 2.23 2.77 6 months 7.74 1.53 7.34 2.34 7.39 6.39 7.51 3.76 7.64 7.98 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/11* 1.17% 1.92% 1.92% 1.67% 1.42% 0.92% Total annual operating expenses for the fiscal year ended 10/31/11 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Annualized expense ratio for the six-month period ended 4/30/12 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.89 $9.71 $9.71 $8.43 $7.16 $4.61 Ending value (after expenses) $1,058.30 $1,055.10 $1,054.70 $1,054.90 $1,056.30 $1,059.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.77 $9.52 $9.52 $8.27 $7.02 $4.52 Ending value (after expenses) $1,019.14 $1,015.42 $1,015.42 $1,016.66 $1,017.90 $1,020.39 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their 15 differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The fund’s portfolio 4/30/12 (Unaudited) COMMON STOCKS (26.9%)* Shares Value Basic materials (0.8%) Allied Nevada Gold Corp. † 10,500 $307,545 Bemis Co., Inc. 11,700 378,963 FMC Corp. 6,000 662,700 International Flavors & Fragrances, Inc. 7,781 468,494 Newmont Mining Corp. 22,638 1,078,701 PPG Industries, Inc. 9,632 1,013,672 Royal Gold, Inc. 5,900 365,564 Sherwin-Williams Co. (The) 6,680 803,470 Sigma-Aldrich Corp. 9,295 659,016 Valspar Corp. 9,698 496,053 Capital goods (1.2%) Ball Corp. 14,342 598,922 Covanta Holding Corp. 22,101 354,721 General Dynamics Corp. 21,400 1,444,500 Lockheed Martin Corp. 17,080 1,546,423 Northrop Grumman Corp. 19,794 1,252,564 Raytheon Co. 25,534 1,382,411 Republic Services, Inc. 29,300 801,941 Roper Industries, Inc. 9,164 933,812 Stericycle, Inc. † 8,700 753,420 Waste Connections, Inc. 15,900 512,457 Communication services (0.7%) American Tower Corp. Class A R 15,320 1,004,686 AT&T, Inc. 34,700 1,141,977 IAC/InterActiveCorp. 12,997 625,806 Verizon Communications, Inc. 72,596 2,931,426 Windstream Corp. 33,800 379,912 Conglomerates (0.5%) AMETEK, Inc. 16,352 822,996 Danaher Corp. 32,400 1,756,728 General Electric Co. 72,800 1,425,424 Consumer cyclicals (3.4%) Advance Auto Parts, Inc. 5,299 486,448 Amazon.com, Inc. † 11,717 2,717,172 AutoZone, Inc. † 1,610 637,818 Bed Bath & Beyond, Inc. † 12,800 900,992 Big Lots, Inc. † 6,544 239,772 Cintas Corp. 14,828 580,813 Discovery Communications, Inc. Class A † 15,268 830,885 Dollar General Corp. † 8,700 412,902 Dollar Tree, Inc. † 7,192 731,139 Dun & Bradstreet Corp. (The) 6,600 513,348 Ecolab, Inc. 16,672 1,061,840 18 COMMON STOCKS (26.9%)* cont. Shares Value Consumer cyclicals cont. Equifax, Inc. 14,964 $685,650 Expedia, Inc. 9,255 394,541 Global Payments, Inc. 12,200 566,446 Home Depot, Inc. (The) 49,900 2,584,321 Kimberly-Clark Corp. 28,319 2,222,192 Kohl’s Corp. 14,100 706,833 McGraw-Hill Cos., Inc. (The) 16,313 802,110 Moody’s Corp. 21,354 874,446 MSC Industrial Direct Co., Inc. Class A 6,399 471,670 O’Reilly Automotive, Inc. † 7,600 801,496 Omnicom Group, Inc. 15,052 772,318 PetSmart, Inc. 8,335 485,597 Priceline.com, Inc. † 2,117 1,610,656 Ross Stores, Inc. 13,200 812,988 Scotts Miracle-Gro Co. (The) Class A 5,987 313,719 Scripps Networks Interactive Class A 7,800 391,716 Target Corp. 26,138 1,514,436 Towers Watson & Co. Class A 7,900 516,660 Tupperware Brands Corp. 5,360 333,874 Verisk Analytics, Inc. Class A † 14,709 720,006 Viacom, Inc. Class B 23,549 1,092,438 Consumer staples (3.1%) Altria Group, Inc. 102,100 3,288,641 Brinker International, Inc. 9,108 286,629 Church & Dwight Co., Inc. 20,500 1,041,400 Coca-Cola Co. (The) 6,500 496,080 ConAgra Foods, Inc. 46,300 1,195,466 Dr. Pepper Snapple Group, Inc. 28,300 1,148,414 Herbalife, Ltd. 15,839 1,113,798 Kroger Co. (The) 58,500 1,361,295 Lorillard, Inc. 12,196 1,649,997 McDonald’s Corp. 29,500 2,874,775 Panera Bread Co. Class A † 2,444 385,956 Philip Morris International, Inc. 51,594 4,618,179 Procter & Gamble Co. (The) 17,200 1,094,608 Reynolds American, Inc. 34,000 1,388,220 Starbucks Corp. 29,008 1,664,479 W.W. Grainger, Inc. 4,731 983,196 Yum! Brands, Inc. 18,928 1,376,633 Energy (2.6%) Chevron Corp. 49,845 5,311,483 ConocoPhillips 47,600 3,409,588 Deepocean Group (Shell) (acquired 6/9/11, cost $357,150) (Norway) ‡ 24,587 405,686 Exxon Mobil Corp. 96,402 8,323,349 19 COMMON STOCKS (26.9%)* cont. Shares Value Energy cont. FMC Technologies, Inc. † 21,860 $1,027,420 HollyFrontier Corp. 24,874 766,617 Marathon Oil Corp. 45,000 1,320,300 Murphy Oil Corp. 17,410 957,028 Financials (3.4%) ACE, Ltd. 27,762 2,109,079 Allied World Assurance Co. Holdings AG 12,882 926,989 American Express Co. 52,300 3,148,983 Arch Capital Group, Ltd. † 32,675 1,283,474 AvalonBay Communities, Inc. R 4,700 683,380 Bank of Hawaii Corp. 10,319 504,496 Berkshire Hathaway, Inc. Class B † 25,138 2,022,352 Chubb Corp. (The) 17,499 1,278,652 Commerce Bancshares, Inc. 14,500 581,450 Digital Realty Trust, Inc. R 6,062 455,196 Discover Financial Services 43,400 1,471,260 Equity Residential Trust R 13,100 804,864 Essex Property Trust, Inc. R 2,400 379,128 Everest Re Group, Ltd. 12,336 1,222,498 Federal Realty Investment Trust R 3,997 402,338 JPMorgan Chase & Co. 17,400 747,852 M&T Bank Corp. 13,710 1,182,762 Nasdaq OMX Group, Inc. (The) † 20,200 496,314 Northern Trust Corp. 21,400 1,018,426 People’s United Financial, Inc. 56,897 702,109 Public Storage R 5,900 845,234 Rayonier, Inc. R 8,311 376,904 Realty Income Corp. R 9,302 365,941 RenaissanceRe Holdings, Ltd. 14,462 1,128,904 Simon Property Group, Inc. R 9,900 1,540,440 Validus Holdings, Ltd. 27,548 895,310 W.R. Berkley Corp. 30,834 1,161,208 Wells Fargo & Co. 21,300 712,059 Health care (2.7%) Abbott Laboratories 43,465 2,697,438 Aetna, Inc. 22,200 977,688 AmerisourceBergen Corp. 19,589 728,907 Amgen, Inc. 25,400 1,806,194 Biogen Idec, Inc. † 9,265 1,241,603 Bristol-Myers Squibb Co. 54,100 1,805,317 C.R. Bard, Inc. 6,927 685,496 Cardinal Health, Inc. 22,074 933,068 Eli Lilly & Co. 35,699 1,477,582 Forest Laboratories, Inc. † 15,733 547,980 Gilead Sciences, Inc. † 28,400 1,477,084 20 COMMON STOCKS (26.9%)* cont. Shares Value Health care cont. Humana, Inc. 10,600 $855,208 Johnson & Johnson 15,900 1,034,931 McKesson Corp. 14,113 1,290,069 Merck & Co., Inc. 4,700 184,428 Perrigo Co. 4,899 513,905 Pfizer, Inc. 40,600 930,958 ResMed, Inc. † 16,200 550,962 UnitedHealth Group, Inc. 41,900 2,352,685 Ventas, Inc. R 11,800 693,722 Technology (7.1%) Accenture PLC Class A 31,213 2,027,284 Altera Corp. 32,300 1,148,911 Analog Devices, Inc. 31,058 1,210,641 Apple, Inc. † 42,959 25,098,346 Avago Technologies, Ltd. (Singapore) 26,832 925,167 BMC Software, Inc. † 19,910 821,487 Cisco Systems, Inc. 192,300 3,874,845 Google, Inc. Class A † 7,225 4,372,787 IBM Corp. 28,319 5,864,299 Intel Corp. 19,100 542,440 Intuit, Inc. 20,545 1,190,994 KLA-Tencor Corp. 21,445 1,118,357 L-3 Communications Holdings, Inc. 10,641 782,539 Lam Research Corp. † 21,632 900,973 Maxim Integrated Products, Inc. 37,600 1,112,208 Microchip Technology, Inc. 27,000 954,180 Microsoft Corp. 175,919 5,632,926 Xilinx, Inc. 30,400 1,105,952 Transportation (0.5%) Copa Holdings SA Class A (Panama) 5,697 463,223 J. B. Hunt Transport Services, Inc. 11,721 648,523 Southwest Airlines Co. 82,727 684,980 United Parcel Service, Inc. Class B 34,286 2,679,108 Utilities and power (0.9%) CMS Energy Corp. 27,600 634,524 DTE Energy Co. 14,892 839,611 Entergy Corp. 13,932 913,382 ITC Holdings Corp. 6,500 503,490 Kinder Morgan, Inc. 25,200 904,680 PG&E Corp. 27,400 1,210,532 Pinnacle West Capital Corp. 12,423 600,652 Spectra Energy Corp. 45,206 1,389,632 Westar Energy, Inc. 16,095 461,766 Total common stocks (cost $186,763,942) 21 CORPORATE BONDS AND NOTES (15.7%)* Principal amount Value Basic materials (1.1%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $375,823 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 357,291 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 369,821 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 565,000 635,013 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 452,000 483,406 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,293,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 5.003s, 2014 400,000 375,000 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,091,400 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 495,200 658,099 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 $647,000 685,820 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 100,000 142,524 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) $445,000 610,136 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.307s, 2015 (Germany) EUR 100,000 130,056 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,000,000 1,005,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 508,750 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 170,000 176,375 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 395,000 455,037 Capital goods (0.4%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 265,000 271,294 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,045,000 1,125,988 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 234,393 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 271,501 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 676,321 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 283,617 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.843s, 2015 85,000 79,475 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 195,000 206,213 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 452,000 505,279 Communication services (2.1%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 366,479 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,692,716 22 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Communication services cont. Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 $452,000 $487,617 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 350,000 322,875 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 1,125,000 1,353,162 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 380,000 399,950 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 452,000 511,824 Digicel Group, Ltd. 144A sr. unsec. notes 12s, 2014 (Jamaica) 1,500,000 1,668,750 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 600,600 Level 3 Financing, Inc. 144A company guaranty FRN 4.506s, 2015 1,000,000 966,250 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 900,000 927,000 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 840,000 838,950 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 274,400 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 290,000 316,825 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 510,000 583,552 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 156,000 167,115 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 240,488 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 508,000 516,890 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 250,000 257,558 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 315,932 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 955,000 1,118,474 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,683,598 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 596,969 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 190,000 226,207 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $335,000 318,250 Conglomerates (0.5%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 3,534,000 4,124,242 Consumer cyclicals (1.8%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 500,000 442,500 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 890,000 983,450 23 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 $1,000,000 $1,096,250 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 282,000 305,577 DISH DBS Corp. company guaranty 6 5/8s, 2014 750,000 813,750 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 400,000 450,064 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 325,478 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 231,000 251,790 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 990,000 1,119,938 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 905,000 944,594 MGM Resorts International sr. notes 10 3/8s, 2014 180,000 205,200 News America, Inc. sr. unsec. notes company guaranty 4 1/2s, 2021 452,000 488,212 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 114,000 131,955 Owens Corning company guaranty sr. unsec. notes 9s, 2019 210,000 259,875 QVC, Inc. 144A sr. notes 7 1/8s, 2017 475,000 508,250 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 207,500 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 350,000 370,405 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 484,000 525,145 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 685,000 734,663 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 537,152 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 858,075 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,200,000 1,230,000 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 125,000 83,438 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,080,000 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,125,995 Consumer staples (1.0%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 724,798 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 668,385 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 282,000 289,583 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 293,800 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 260,000 282,425 CVS Corp. sr. unsec. notes 5 3/4s, 2017 395,000 466,784 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 339,000 410,431 24 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Consumer staples cont. Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 $711,383 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $1,068,000 1,168,679 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 282,000 341,371 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 831,843 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 405,594 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 485,808 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 323,625 Service Corporation International sr. notes 7s, 2017 170,000 189,550 Service Corporation International sr. unsec. notes 7 3/8s, 2014 180,000 196,650 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 180,000 210,600 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 230,000 265,075 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 235,000 255,563 Energy (1.5%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 285,000 330,043 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 379,000 379,000 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 269,906 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 222,229 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 490,000 534,100 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 551,600 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 988,839 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 430,031 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 965,000 1,037,375 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 571,155 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 R 100,000 100,000 Peabody Energy Corp. company guaranty 7 3/8s, 2016 135,000 149,513 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,035,000 1,148,850 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,295,000 2,078,168 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 236,813 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 838,099 Whiting Petroleum Corp. company guaranty 7s, 2014 125,000 133,125 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 2,000,000 1,980,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 421,635 25 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Financials (4.4%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 $339,000 $367,667 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.688s, 2014 1,500,000 1,422,950 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,098,331 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 565,000 612,493 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 3,801,749 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 452,000 477,038 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 651,660 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 376,654 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 1,233,000 1,312,981 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 452,000 541,593 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 355,000 403,813 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 927,000 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 1,230,000 1,365,316 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 1,575,000 1,747,422 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 1,402,000 1,506,842 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 701,749 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 490,800 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 ‡‡ 175,000 203,875 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 2,989,494 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 530,000 556,500 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 799,190 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 315,750 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,300,000 1,274,000 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,192,874 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 162,000 180,428 Leucadia National Corp. sr. unsec. notes 7s, 2013 100,000 104,500 MetLife, Inc. sr. unsec. 6 3/4s, 2016 452,000 536,425 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 283,000 301,774 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 613,909 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 225,000 226,395 Simon Property Group LP sr. unsec. unsub notes 3 3/8s, 2022 R 395,000 394,988 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 432,525 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 311,270 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 469,419 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 135,000 139,490 26 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Financials cont. Vnesheconombank Via VEB Finance PLC 144A bank guaranty sr. unsec. unsub. bonds 6.8s, 2025 (Russia) $250,000 $265,000 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 517,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,688,336 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,699,708 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 412,096 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 508,000 600,109 Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 401,697 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 407,654 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 327,464 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 563,245 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 269,369 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 452,000 485,010 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 709,888 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,308,200 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 558,795 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 481,254 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,209,411 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 44,850 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 665,000 691,600 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 413,505 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 176,835 Technology (0.6%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 450,000 432,000 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 592,234 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 489,181 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 810,780 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 710,101 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 222,000 250,305 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 985,000 1,020,706 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 421,154 Transportation (0.1%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 359,983 27 CORPORATE BONDS AND NOTES (15.7%)* cont. Principal amount Value Utilities and power (1.2%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 $210,000 $247,800 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,179,900 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 250,646 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 334,463 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 205,669 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,064,238 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 880,000 961,857 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 350,000 262,500 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 253,051 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 472,981 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 904,927 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 276,400 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 339,210 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 525,397 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 331,551 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 425,198 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 236,317 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 374,296 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 275,000 366,595 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 494,650 Total corporate bonds and notes (cost $126,209,666) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 4s, TBA, May 1, 2042 $5,000,000 $5,407,813 U.S. Government Agency Mortgage Obligations (12.9%) Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2042 1,000,000 1,070,703 3 1/2s, TBA, June 1, 2042 34,000,000 35,211,250 3 1/2s, TBA, May 1, 2042 68,000,000 70,613,750 Total U.S. government and agency mortgage obligations (cost $111,197,617) 28 MORTGAGE-BACKED SECURITIES (12.4%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.791s, 2039 $639,000 $607,523 Ser. 06-6, Class A2, 5.309s, 2045 1,150,900 1,156,937 Ser. 04-4, Class B, 4.985s, 2042 F 563,000 558,521 Ser. 07-1, Class XW, IO, 0.466s, 2049 4,816,378 47,673 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class F, 5.507s, 2036 493,000 495,751 Ser. 03-1, Class J, 4.9s, 2036 F 1,109,000 1,074,330 Ser. 04-4, Class XC, IO, 1.04s, 2042 4,730,725 61,902 Ser. 02-PB2, Class XC, IO, 0.731s, 2035 2,710,277 2,369 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.823s, 2046 12,963,038 534,725 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 30,342,876 1,301,709 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 32,761,232 841,964 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 33,674,145 862,058 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.469s, 2036 961,371 480,685 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 02-PBW1, Class G, 5.83s, 2035 492,000 481,028 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 5,652,841 146,974 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 3,479,969 73,079 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 7,479,770 138,376 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 4,092,030 57,288 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 590,000 552,618 Commercial Mortgage Asset Trust FRB Ser. 99-C2, Class E, 7.64s, 2032 520,000 559,260 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 433,155 432,620 Ser. 05-C6, Class AJ, 5.209s, 2044 960,000 944,093 Ser. 05-LP5, Class B, 5.105s, 2043 F 886,000 833,053 Countrywide Alternative Loan Trust FRB Ser. 07-OH1, Class A1B, 0.439s, 2047 4,000,000 2,260,000 FRB Ser. 07-OA4, Class A1, 0.409s, 2047 5,505,289 3,413,279 FRB Ser. 07-OA3, Class 1A1, 0.379s, 2047 3,145,090 2,020,720 FRB Ser. 06-HY11, Class A1, 0.359s, 2036 1,444,315 801,595 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.967s, 2039 737,514 736,523 CS First Boston Mortgage Securities Corp. Ser. 02-CKN2, Class C1, 6.376s, 2037 F 965,000 974,652 FRB Ser. 04-C2, Class E, 5.736s, 2036 F 963,000 1,004,446 FRB Ser. 04-C2, Class D, 5.575s, 2036 567,000 567,000 Ser. 05-C6, Class AJ, 5.23s, 2040 F 1,534,000 1,515,053 Ser. 05-C5, Class AJ, 5.1s, 2038 F 1,194,000 1,211,669 Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 509,862 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 725,971 781,330 FRB Ser. 03-CK2, Class G, 5.744s, 2036 1,430,000 1,425,226 Ser. 03-C3, Class AX, IO, 1.937s, 2038 7,837,847 85,903 Ser. 04-C4, Class AX, IO, 1.189s, 2039 3,261,883 50,093 29 MORTGAGE-BACKED SECURITIES (12.4%)* cont. Principal amount Value Deutsche Alt-A Securities, Inc. Mortgage Loan Trust FRB Ser. 06-AR1, Class 1A3, 0.569s, 2036 $9,829,874 $4,177,697 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.332s, 2034 225,734 310,436 IFB Ser. 3951, Class CS, IO, 6.51s, 2026 6,837,575 1,232,541 IFB Ser. 3859, Class SG, IO, 6.46s, 2039 726,415 106,216 IFB Ser. 3727, Class PS, IO, 6.46s, 2038 2,785,886 360,369 IFB Ser. 3835, Class SC, IO, 6.41s, 2038 18,415,434 3,387,151 IFB Ser. 3856, Class PS, IO, 6.36s, 2040 802,435 130,153 IFB Ser. 3803, Class SP, IO, 6.36s, 2038 3,084,199 400,674 IFB Ser. 3861, Class PS, IO, 6.36s, 2037 1,287,612 215,186 IFB Ser. 3708, Class SQ, IO, 6.31s, 2040 8,289,657 1,239,469 IFB Ser. 3907, Class KS, IO, 6.31s, 2040 2,642,428 486,879 IFB Ser. 3708, Class SA, IO, 6.21s, 2040 12,103,679 1,773,431 IFB Ser. 3934, Class SA, IO, 6.16s, 2041 384,536 67,282 IFB Ser. 3116, Class AS, IO, 5.86s, 2034 2,440,613 255,152 IFB Ser. 3852, Class NT, 5.76s, 2041 3,479,970 3,639,388 IFB Ser. 3752, Class PS, IO, 5.76s, 2040 1,544,438 263,651 Ser. 3632, Class CI, IO, 5s, 2038 462,826 37,600 Ser. 3626, Class DI, IO, 5s, 2037 303,563 14,252 Ser. 3747, Class HI, IO, 4 1/2s, 2037 404,010 47,593 Ser. 3738, Class MI, IO, 4s, 2034 22,792,638 2,016,296 Ser. 3748, Class NI, IO, 4s, 2034 2,472,236 223,342 Ser. 3736, Class QI, IO, 4s, 2034 6,210,043 294,977 Ser. 3751, Class MI, IO, 4s, 2034 288,633 14,553 Ser. T-8, Class A9, IO, 0.428s, 2028 333,598 2,710 Ser. T-59, Class 1AX, IO, 0.275s, 2043 763,681 6,682 Ser. T-48, Class A2, IO, 0.212s, 2033 1,093,017 6,831 Ser. 3206, Class EO, PO, zero %, 2036 122,080 111,341 Ser. 3175, Class MO, PO, zero %, 2036 97,511 89,106 FRB Ser. T-54, Class 2A, IO, zero %, 2043 441,287 69 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.306s, 2035 95,529 169,609 IFB Ser. 05-45, Class DA, 23.545s, 2035 422,357 679,093 IFB Ser. 11-4, Class CS, 12.423s, 2040 2,317,350 2,688,126 IFB Ser. 11-67, Class BS, IO, 6.261s, 2041 6,995,144 1,122,721 IFB Ser. 404, Class S13, IO, 6.161s, 2040 150,881 20,974 IFB Ser. 10-35, Class SG, IO, 6.161s, 2040 5,407,859 874,018 Ser. 397, Class 2, IO, 5s, 2039 101,924 15,719 Ser. 398, Class C5, IO, 5s, 2039 854,711 81,967 Ser. 10-13, Class EI, IO, 5s, 2038 803,389 50,938 Ser. 12-30, Class PI, IO, 4s, 2042 5,691,002 997,633 Ser. 406, Class 2, IO, 4s, 2041 329,353 50,029 Ser. 406, Class 1, IO, 4s, 2041 205,200 33,099 Ser. 03-W10, Class 1, IO, 1.431s, 2043 309,140 14,588 Ser. 98-W2, Class X, IO, 0.997s, 2028 2,082,950 97,638 Ser. 03-W1, Class 2A, IO, zero %, 2042 943,282 74 Ser. 98-W5, Class X, IO, zero %, 2028 600,875 24,598 FRB Ser. 06-104, Class EK, zero %, 2036 14,588 14,150 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 532,593 30 MORTGAGE-BACKED SECURITIES (12.4%)* cont. Principal amount Value First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 $524,502 $524,502 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 991,388 Ser. 05-C2, Class B, 5.113s, 2043 F 1,305,000 1,317,510 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C2, Class H, 5.688s, 2037 1,231,000 1,190,746 FRB Ser. 04-C1, Class F, 5.088s, 2038 F 807,000 799,005 Ser. 05-C2, Class XC, IO, 0.157s, 2043 20,719,310 152,909 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 792,000 769,435 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 376,000 367,728 FRB Ser. 03-C2, Class F, 5.652s, 2040 422,000 407,576 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.46s, 2038 1,317,025 181,615 IFB Ser. 11-61, Class CS, IO, 6.44s, 2035 11,082,577 1,677,470 IFB Ser. 10-85, Class SD, IO, 6.41s, 2038 186,080 31,310 IFB Ser. 11-37, Class SD, IO, 6.41s, 2038 1,694,511 231,613 IFB Ser. 10-120, Class SB, IO, 5.96s, 2035 369,192 39,278 IFB Ser. 10-20, Class SC, IO, 5.91s, 2040 96,155 16,232 IFB Ser. 11-70, Class SN, IO, 5.66s, 2041 802,000 236,301 IFB Ser. 11-70, Class SH, IO, 5.65s, 2041 1,003,000 296,748 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 162,813 27,856 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 6,632,565 915,320 Ser. 12-8, Class PI, IO, 4s, 2041 6,775,676 1,194,552 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 3,908,760 137,979 Greenwich Capital Commercial Funding Corp. 144A Ser. 02-C1, Class H, 5.903s, 2035 3,000,000 3,027,320 Ser. 03-C1, Class G, 4.773s, 2035 558,000 544,480 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 318,051 326,549 GSMPS Mortgage Loan Trust 144A Ser. 98-2, IO, 0.446s, 2027 90,370 7 Ser. 98-3, IO, 0.31s, 2027 109,881 2,047 Ser. 99-2, IO, zero %, 2027 162,532 2,114 Ser. 98-4, IO, zero %, 2026 127,011 4,153 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR35, Class 2A1A, 0.409s, 2037 723,339 388,261 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.439s, 2037 643,004 274,884 FRB Ser. 06-A7, Class 1A1, 0.399s, 2036 818,412 390,856 FRB Ser. 07-A1, Class 1A3A, 0.389s, 2037 1,566,110 830,038 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 484,704 488,717 FRB Ser. 02-C2, Class E, 5.518s, 2034 1,130,000 1,128,169 Ser. 02-C3, Class D, 5.314s, 2035 843,000 852,164 Ser. 2007-LDPX, Class A2S, 5.305s, 2049 515,806 521,996 Ser. 04-C3, Class B, 4.961s, 2042 427,000 408,767 31 MORTGAGE-BACKED SECURITIES (12.4%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 02-C1, Class E, 6.135s, 2037 $535,000 $536,134 FRB Ser. 02-CIB5, Class F, 6.085s, 2037 2,000,000 2,070,904 FRB Ser. 01-C1, Class H, 5.626s, 2035 F 672,000 678,191 FRB Ser. 04-CB8, Class F, 5.036s, 2039 F 500,000 417,905 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 9,327 9,324 Ser. 06-C7, Class A2, 5.3s, 2038 265,380 265,380 Ser. 05-C7, Class A2, 5.103s, 2030 30,540 30,540 Ser. 04-C8, Class D, 4.946s, 2039 F 429,000 427,898 Ser. 05-C1, Class D, 4.856s, 2040 F 478,000 458,518 Ser. 03-C3, Class G, 4.392s, 2037 607,000 599,413 Ser. 07-C2, Class XW, IO, 0.712s, 2040 3,087,438 50,183 Ser. 07-C1, Class XW, IO, 0.647s, 2040 F 18,143,543 408,334 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class K, 6.529s, 2035 F 601,000 603,647 Ser. 02-C1, Class K, 6.428s, 2034 845,235 847,348 Ser. 02-C2, Class J, 6.235s, 2035 992,000 992,595 Ser. 03-C8, Class G, 5.35s, 2037 436,000 438,454 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, 0.8s, 2047 2,780,224 88,620 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A2, 5.928s, 2050 436,678 437,078 Ser. 03-KEY1, Class C, 5.373s, 2035 356,000 356,153 Ser. 04-KEY2, Class B, 4.947s, 2039 674,000 689,704 Ser. 05-MCP1, Class XC, IO, 0.257s, 2043 17,856,684 183,942 Morgan Stanley Capital I Ser. 07-IQ14, Class A2, 5.61s, 2049 993,242 1,019,185 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 844,000 834,691 Morgan Stanley Dean Witter Capital I 144A FRB Ser. 03-HQ2, Class F, 5 7/8s, 2035 535,000 509,588 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.854s, 2043 F 439,000 454,206 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 236,000 246,774 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 4,915,059 255,583 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 3,338,473 106,831 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 903,000 931,901 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 7,784,325 295,026 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 2,700,217 58,055 Ser. 06-AR8, Class X, IO, 0.4s, 2036 12,100,141 163,352 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 799,723 127,956 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.656s, 2039 F 974,000 1,027,811 32 MORTGAGE-BACKED SECURITIES (12.4%)* cont. Principal amount Value Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 $13,554 $13,554 Ser. 06-C28, Class A3, 5.679s, 2048 922,000 993,466 Ser. 2004-C12, Class F, 5.495s, 2041 868,000 821,753 Ser. 04-C11, Class B, 5.306s, 2041 F 534,000 549,216 Ser. 05-C17, Class B, 5.287s, 2042 1,009,000 918,190 Ser. 2003-C8, Class E, 5.252s, 2035 583,000 593,177 Ser. 06-C29, IO, 0.55s, 2048 43,227,450 708,498 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.415s, 2047 64,051,142 550,440 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.289s, 2036 1,036,865 451,036 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 F 139,000 140,022 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.749s, 2045 727,331 421,852 FRB Ser. 05-AR17, Class A1C4, 0.639s, 2045 3,100,783 1,395,352 Total mortgage-backed securities (cost $99,450,771) SENIOR LOANS (8.3%)* c Principal amount Value Basic materials (0.6%) General Chemical Group, Inc. bank term loan FRN Ser. B, 5s, 2018 $689,834 $689,834 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 500,000 498,125 Momentive Performance Materials, Inc. bank term loan FRN Ser. B3, 3 1/2s, 2015 750,000 719,438 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 465,300 454,831 Norit NV bank term loan FRN 6 3/4s, 2017 (Netherlands) 497,500 501,231 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2017 281,438 281,438 Styron Corp. bank term loan FRN 6.008s, 2017 364,405 339,238 Tronox, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 447,857 447,697 Tronox, Inc. bank term loan FRN Ser. DD, 1s, 2017 U 122,143 121,990 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 670,000 672,094 Capital goods (0.4%) Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) 496,250 500,282 Rexnord Corp. bank term loan FRN Ser. B, 5s, 2018 663,338 668,727 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 369,111 373,840 Reynolds Group Holdings, Inc, bank term loan FRN Ser. E, 6 1/2s, 2018 489,661 495,935 SRAM Corp. bank term loan FRN 8 1/2s, 2018 500,000 502,813 SRAM Corp. bank term loan FRN 4.771s, 2018 176,794 178,783 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 661,675 666,638 Communication services (1.0%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,264,875 1,265,928 Atlantic Broadband Finance, LLC bank term loan FRN 5 1/4s, 2019 1,000,000 1,005,417 33 SENIOR LOANS (8.3%)* c cont. Principal amount Value Communication services cont. Cequel Communications, LLC bank term loan FRN Ser. B, 4s, 2019 $1,250,000 $1,236,875 Crown Castle Operating Co. bank term loan FRN Ser. B, 4s, 2019 997,500 998,123 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 990,000 994,537 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 5 3/4s, 2018 665,000 673,451 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4.02s, 2018 493,758 488,821 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 496,250 494,596 Telesat Canada bank term loan FRN Ser. B, 4 1/4s, 2019 (Canada) 1,250,000 1,247,656 Consumer cyclicals (2.2%) Academy, Ltd. bank term loan FRN 6s, 2018 997,500 1,006,690 AMC Entertainment, Inc. bank term loan FRN Ser. B3, 4s, 2018 997,500 994,695 Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,244,842 1,255,735 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 237,636 238,494 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 600,000 548,464 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 946,098 942,944 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 695,155 634,329 Cumulus Media Holdings, Inc. bank term loan FRN 5 3/4s, 2018 797,585 803,806 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 1,588,968 1,590,416 Getty Images, Inc. bank term loan FRN Ser. B, 5 1/4s, 2016 $735,515 738,930 Goodman Global, Inc. bank term loan FRN 9s, 2017 54,091 54,970 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 247,581 248,819 Gymboree Corp. bank term loan FRN 5s, 2018 493,750 472,677 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 685,009 685,523 Isle of Capri Casinos, Inc. bank term loan FRN 4 3/4s, 2017 851,400 855,657 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 990,000 980,100 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 656,034 653,245 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 830,918 841,304 NBTY, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 689,143 689,574 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,280,178 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 670,613 672,289 PETCO Animal Supplies, Inc. bank term loan FRN 4 1/2s, 2017 980,000 980,204 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 263,723 245,012 Spectrum Brands Holdings, Inc. bank term loan FRN 5s, 2016 768,397 770,510 34 SENIOR LOANS (8.3%)* c cont. Principal amount Value Consumer staples (1.0%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 $864,702 $866,702 Claire’s Stores, Inc. bank term loan FRN 3.086s, 2014 741,638 705,062 Dean Foods Co. bank term loan FRN Ser. A1, 3 1/4s, 2014 379,221 378,154 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 975,144 967,373 DineEquity, Inc. bank term loan FRN Ser. B, 4.284s, 2017 317,547 318,112 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,200,000 1,199,250 Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 916,667 921,250 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,488,750 1,486,657 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 963,655 Wendy’s International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 645,000 647,956 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 466,632 Financials (0.5%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 193,336 194,182 iStar Financial, Inc. bank term loan FRN Ser. A1, 5s, 2013 484,648 484,042 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 960,000 962,700 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,125,000 1,153,125 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.818s, 2017 442,714 442,990 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.814s, 2017 517,286 517,286 Ocwen Financial Corp. bank term loan FRN Ser. B, 7s, 2016 687,896 687,896 Health care (1.2%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 738,715 737,792 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 989,565 999,213 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 552,333 553,714 Grifols, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 1,107,075 1,102,133 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,122,188 1,122,468 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 564,300 565,358 Kindred Healthcare, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 744,375 712,739 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,246,875 1,271,618 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 1,117,165 1,112,138 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 638,400 644,518 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 425,000 426,771 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 992,500 993,120 35 SENIOR LOANS (8.3%)* c cont. Principal amount Value Technology (0.7%) Epicor Software Corp. bank term loan FRN 5s, 2018 $992,500 $992,811 First Data Corp. bank term loan FRN 4.245s, 2018 1,000,000 910,375 Lawson Software, Inc. bank term loan FRN Ser. B, 5 3/4s, 2018 1,000,000 1,012,292 NXP Funding, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 (Netherlands) 1,500,000 1,500,938 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2017 990,000 991,650 Transportation (0.3%) Delta Air lInes, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 826,753 826,753 RailAmerica, Inc. bank term loan FRN Ser. B, 4s, 2019 750,000 751,406 Swift Transportation Co., LLC bank term loan FRN Ser. B2, 6s, 2017 1,205,647 1,214,659 Utilities and power (0.3%) AES Corp. (The) bank term loan FRN Ser. B, 4 1/4s, 2018 495,000 496,340 Calpine Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 396,000 396,354 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,285,000 1,268,707 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 920,555 508,837 Total senior loans (cost $69,081,769) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* strike price amount Value SPDR S&P rust (Put) Apr-13/$117.00 162,261 $762,247 SPDR S&P rust (Put) Mar-13/116.00 122,681 496,700 SPDR S&P rust (Put) Feb-13/115.00 104,834 356,520 SPDR S&P rust (Put) Jan-13/110.00 88,643 209,525 SPDR S&P rust (Put) Dec-12/102.00 147,770 210,212 SPDR S&P rust (Put) Nov-12/99.00 111,210 100,970 SPDR S&P rust (Put) Oct-12/100.00 172,100 126,517 SPDR S&P rust (Put) Sep-12/125.00 122,681 299,229 SPDR S&P rust (Put) Aug-12/121.00 104,834 135,776 SPDR S&P rust (Put) Jul-12/117.00 88,643 52,038 SPDR S&P rust (Put) Jun-12/107.00 147,770 10,320 SPDR S&P rust (Put) May-12/103.00 111,210 1,013 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 $3,109,944 240,834 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,109,944 179,568 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 14,304,000 1,182,226 36 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 $14,304,000 $723,639 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 28,857,000 3,546,525 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,155,000 1,090,020 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,155,000 1,061,483 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 28,857,000 1,024,424 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,155,000 251,534 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 14,155,000 247,132 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 15,903,000 2,356,825 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 15,903,000 451,645 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 15,903,000 2,424,635 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 15,903,000 435,376 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 17,856,000 181,310 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 27,494,000 2,680,115 37 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 $27,494,000 $338,451 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 27,494,000 2,705,959 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 27,494,000 311,507 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 25,861,000 2,584,290 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 25,861,000 2,512,138 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 25,861,000 318,090 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 25,861,000 314,677 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 1,076,000 106,373 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 1,076,000 12,062 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 13,361,000 1,552,548 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 13,361,000 408,847 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 6,180,300 1,668,866 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 6,180,300 287,260 38 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 $6,180,300 $1,749,087 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 6,180,300 266,989 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 3,363,000 34,134 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 3,363,000 32,655 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,917,000 56,992 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,917,000 40,679 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 2,495,000 79,965 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 2,495,000 66,417 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,799,000 213,770 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,799,000 207,919 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 3,363,000 30,469 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 3,363,000 28,216 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,917,000 54,021 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 $1,917,000 $36,864 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 2,495,000 76,023 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 2,495,000 62,475 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 3,363,000 26,030 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 2,495,000 70,933 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 2,495,000 57,834 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,917,000 50,302 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,917,000 32,551 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 8,745,000 186,531 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,917,000 46,851 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,917,000 28,448 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,799,000 163,281 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,799,000 159,140 40 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 $8,745,000 $166,155 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 24,800,000 209,560 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,917,000 42,347 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,917,000 23,502 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 42,757,600 2,500,037 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 42,757,600 123,142 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 8,745,000 144,555 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 12,663,710 1,464,811 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 12,663,710 3,166 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 10,553,092 1,366,625 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 10,553,092 1,212,234 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 10,553,092 2,427 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 10,553,092 1,161 41 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 $4,221,237 $543,147 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 4,221,237 422 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 10,553,092 1,388,154 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 3,188,000 57,894 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 10,553,092 844 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,598,724 870,504 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,598,724 462 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 10,478,311 1,335,042 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 10,478,311 838 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 4,372 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 4,372 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 4,372 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 3,363,000 4,372 42 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $3,363,000 $4,372 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,917,000 37,439 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,917,000 17,732 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,455,000 206,324 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 15,455,000 206,324 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 15,455,000 213,434 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 8,745,000 119,369 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 1,917 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 1,917 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 1,917 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 1,917 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 3,363,000 1,917 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,917,000 32,167 43 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.1%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 $1,917,000 $11,751 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,799,000 85,743 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,799,000 85,288 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 8,745,000 89,461 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,917,000 24,921 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,917,000 4,026 Total purchased options outstanding (cost $56,852,948) COMMODITY LINKED NOTES (2.2%)* Principal amount Value Deutsche Bank AG/London 144A notes Ser. 00DL, zero %, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index) (United Kingdom) $5,430,000 $5,109,087 UBS AG/Jersey Branch 144A notes zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) 13,564,000 12,950,726 Total commodity linked notes (cost $18,994,000) FOREIGN GOVERNMENT BONDS AND NOTES (1.1%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $325,000 $263,900 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,405,000 1,398,682 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 4,415,000 3,984,538 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 240,000 234,288 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 650,000 658,537 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 200,000 171,500 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 525,000 526,192 Ukraine (Government of) 144A bonds 7 3/4s, 2020 160,000 144,800 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 215,000 194,893 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,800,000 1,782,000 Total foreign government bonds and notes (cost $9,829,205) 44 ASSET-BACKED SECURITIES (0.4%)* Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.339s, 2037 $943,000 $841,628 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.389s, 2036 3,719,296 2,119,999 Total asset-backed securities (cost $2,828,480) SHORT-TERM INVESTMENTS (33.6%)* Principal amount/shares Value Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, July 13, 2012 $7,500,000 $7,497,713 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 3, 2012 9,300,000 9,299,907 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 1, 2012 8,000,000 8,000,000 U.S. Treasury bills with an effective yield of 0.163%, April 4, 2013 15,000,000 14,975,040 U.S. Treasury bills with an effective yield of 0.100%, November 15, 2012 # ## 20,000,000 19,983,780 U.S. Treasury bills with effective yields ranging from 0.092% to 0.099%, August 23, 2012 # ## 51,000,000 50,982,660 U.S. Treasury bills with effective yields ranging from 0.041% to 0.071%, July 26, 2012 30,000,000 29,993,370 Putnam Money Market Liquidity Fund 0.10% e 125,619,747 125,619,747 SSgA Prime Money Market Fund 0.12% P 12,380,000 12,380,000 Total short-term investments (cost $278,743,627) TOTAL INVESTMENTS Total investments (cost $959,952,025) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen SEK Swedish Krona Key to holding’s abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments 45 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $829,837,070. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $405,686, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 8). At the close of the reporting period, the fund maintained liquid assets totaling $473,936,943 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The dates shown on debt obligations are the original maturity dates. 46 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $140,183,532) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 5/16/12 $495,542 $494,347 $1,195 Australian Dollar Sell 5/16/12 495,542 489,086 (6,456) Japanese Yen Buy 5/16/12 967,464 951,893 15,571 Japanese Yen Sell 5/16/12 967,464 939,716 (27,748) Swiss Franc Buy 5/16/12 404,838 406,596 (1,758) Barclays Bank PLC Australian Dollar Buy 5/16/12 1,939,198 1,955,336 (16,138) Brazilian Real Buy 5/16/12 297,227 306,914 (9,687) Brazilian Real Sell 5/16/12 297,228 301,220 3,992 British Pound Buy 5/16/12 245,686 223,557 22,129 Chilean Peso Buy 5/16/12 312,650 313,667 (1,017) Czech Koruna Sell 5/16/12 470,147 489,117 18,970 Euro Sell 5/16/12 5,670,084 5,717,287 47,203 Japanese Yen Sell 5/16/12 314,860 302,234 (12,626) Malaysian Ringgit Sell 5/16/12 314,105 310,054 (4,051) Mexican Peso Buy 5/16/12 93,803 95,820 (2,017) Mexican Peso Sell 5/16/12 93,803 92,357 (1,446) New Zealand Dollar Sell 5/16/12 605,315 604,919 (396) Norwegian Krone Buy 5/16/12 2,711,013 2,730,706 (19,693) Polish Zloty Buy 5/16/12 304,047 308,325 (4,278) Singapore Dollar Sell 5/16/12 709,423 701,394 (8,029) South African Rand Buy 5/16/12 365,246 362,924 2,322 South African Rand Sell 5/16/12 365,246 355,518 (9,728) South Korean Won Buy 5/16/12 625,644 627,714 (2,070) South Korean Won Sell 5/16/12 625,644 618,548 (7,096) Swedish Krona Buy 5/16/12 3,957,079 4,082,964 (125,885) Taiwan Dollar Sell 5/16/12 315,799 313,245 (2,554) Turkish Lira Buy 5/16/12 195,505 192,306 3,199 Citibank, N.A. Australian Dollar Sell 5/16/12 623,615 584,748 (38,867) Brazilian Real Buy 5/16/12 267,667 278,803 (11,136) British Pound Buy 5/16/12 16,714 8,575 8,139 Canadian Dollar Buy 5/16/12 1,041,831 1,036,997 4,834 Czech Koruna Sell 5/16/12 944,379 966,476 22,097 Euro Sell 5/16/12 531,624 531,688 64 Japanese Yen Sell 5/16/12 1,127,642 1,072,732 (54,910) Mexican Peso Sell 5/16/12 814,378 831,244 16,866 Polish Zloty Buy 5/16/12 168,144 168,387 (243) Singapore Dollar Sell 5/16/12 472,410 467,157 (5,253) South Korean Won Buy 5/16/12 306,819 308,453 (1,634) Swedish Krona Buy 5/16/12 23,763 23,715 48 Taiwan Dollar Sell 5/16/12 314,313 311,243 (3,070) Turkish Lira Buy 5/16/12 511,411 503,911 7,500 47 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $140,183,532) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG Australian Dollar Buy 5/16/12 $2,484,679 $2,478,593 $6,086 Australian Dollar Sell 5/16/12 2,484,679 2,462,890 (21,789) Brazilian Real Buy 5/16/12 252,128 265,153 (13,025) British Pound Buy 5/16/12 2,102,772 2,077,205 25,567 British Pound Sell 5/16/12 2,102,772 2,083,495 (19,277) Canadian Dollar Buy 5/16/12 1,041,628 1,036,921 4,707 Chilean Peso Buy 5/16/12 608,604 608,126 478 Czech Koruna Sell 5/16/12 936,345 963,003 26,658 Euro Sell 5/16/12 2,876,013 2,878,734 2,721 Hungarian Forint Sell 5/16/12 15,664 17,260 1,596 Japanese Yen Sell 5/16/12 664,179 622,866 (41,313) New Zealand Dollar Buy 5/16/12 25,899 27,375 (1,476) Norwegian Krone Buy 5/16/12 1,040,310 1,042,834 (2,524) Polish Zloty Buy 5/16/12 300,119 300,935 (816) Singapore Dollar Sell 5/16/12 707,807 699,683 (8,124) South African Rand Buy 5/16/12 625,925 630,776 (4,851) South Korean Won Buy 5/16/12 279,437 279,727 (290) Swedish Krona Buy 5/16/12 2,062,454 2,121,208 (58,754) Swiss Franc Sell 5/16/12 1,075,123 1,079,613 4,490 Taiwan Dollar Sell 5/16/12 621,898 616,449 (5,449) Turkish Lira Buy 5/16/12 828,170 811,706 16,464 Deutsche Bank AG Australian Dollar Buy 5/16/12 387,548 381,136 6,412 Brazilian Real Buy 5/16/12 120,283 131,166 (10,883) British Pound Sell 5/16/12 41,218 40,684 (534) Canadian Dollar Buy 5/16/12 1,031,508 1,036,295 (4,787) Czech Koruna Sell 5/16/12 933,522 954,080 20,558 Euro Sell 5/16/12 4,172,905 4,192,165 19,260 Mexican Peso Buy 5/16/12 313,773 310,930 2,843 Mexican Peso Sell 5/16/12 313,773 308,954 (4,819) New Zealand Dollar Sell 5/16/12 58,170 57,921 (249) Polish Zloty Buy 5/16/12 301,006 304,791 (3,785) Singapore Dollar Sell 5/16/12 392,571 388,140 (4,431) South African Rand Buy 5/16/12 313,579 309,643 3,936 South African Rand Sell 5/16/12 313,579 305,227 (8,352) South Korean Won Buy 5/16/12 308,274 309,649 (1,375) Swedish Krona Buy 5/16/12 21,696 22,073 (377) Swiss Franc Sell 5/16/12 1,042,948 1,046,550 3,602 Turkish Lira Buy 5/16/12 509,141 499,777 9,364 Goldman Sachs International Australian Dollar Buy 5/16/12 805,060 794,989 10,071 Australian Dollar Sell 5/16/12 805,060 803,197 (1,863) British Pound Sell 5/16/12 1,042,623 1,045,815 3,192 Chilean Peso Buy 5/16/12 309,829 311,853 (2,024) 48 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $140,183,532) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Czech Koruna Sell 5/16/12 $615,138 $629,418 $14,280 Euro Sell 5/16/12 2,413,357 2,424,130 10,773 Japanese Yen Buy 5/16/12 1,834,166 1,793,417 40,749 Japanese Yen Sell 5/16/12 1,834,167 1,782,320 (51,847) Norwegian Krone Buy 5/16/12 325,230 324,818 412 Norwegian Krone Sell 5/16/12 325,230 327,668 2,438 Singapore Dollar Sell 5/16/12 626,675 621,138 (5,537) South African Rand Buy 5/16/12 910,986 908,360 2,626 South Korean Won Buy 5/16/12 307,475 309,066 (1,591) Swedish Krona Buy 5/16/12 1,040,774 1,030,204 10,570 Taiwan Dollar Sell 5/16/12 603 1,021 418 Turkish Lira Buy 5/16/12 818,974 806,812 12,162 HSBC Bank USA, National Association Australian Dollar Buy 5/16/12 1,051,010 1,037,728 13,282 Australian Dollar Sell 5/16/12 1,051,010 1,038,017 (12,993) British Pound Buy 5/16/12 134,202 140,930 (6,728) Canadian Dollar Buy 5/16/12 1,033,532 1,028,888 4,644 Czech Koruna Sell 5/16/12 615,149 629,894 14,745 Euro Sell 5/16/12 1,155,647 1,154,354 (1,293) Japanese Yen Buy 5/16/12 1,049,525 1,034,822 14,703 Japanese Yen Sell 5/16/12 1,049,526 1,025,044 (24,482) Norwegian Krone Sell 5/16/12 558,368 565,999 7,631 Singapore Dollar Sell 5/16/12 706,029 698,285 (7,744) South Korean Won Buy 5/16/12 302,848 304,428 (1,580) Turkish Lira Buy 5/16/12 199,194 196,034 3,160 JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/16/12 1,298,417 1,286,470 11,947 Australian Dollar Sell 5/16/12 1,298,417 1,296,908 (1,509) Brazilian Real Buy 5/16/12 257,988 274,125 (16,137) British Pound Buy 5/16/12 1,916,803 1,895,635 21,168 British Pound Sell 5/16/12 1,916,804 1,891,302 (25,502) Canadian Dollar Buy 5/16/12 952,675 952,183 492 Chilean Peso Buy 5/16/12 311,019 311,343 (324) Czech Koruna Sell 5/16/12 779,759 797,367 17,608 Euro Sell 5/16/12 3,092,845 3,103,893 11,048 Japanese Yen Sell 5/16/12 8,584 9,301 717 Mexican Peso Sell 5/16/12 478,730 491,868 13,138 Polish Zloty Buy 5/16/12 308,861 313,690 (4,829) Singapore Dollar Sell 5/16/12 392,894 388,955 (3,939) South African Rand Buy 5/16/12 545,752 560,736 (14,984) South Korean Won Buy 5/16/12 303,076 304,536 (1,460) Swiss Franc Sell 5/16/12 1,075,123 1,079,386 4,263 Taiwan Dollar Sell 5/16/12 314,501 312,202 (2,299) Turkish Lira Buy 5/16/12 709,130 694,212 14,918 49 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $140,183,532) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/16/12 $98,006 $115,454 $(17,448) Brazilian Real Sell 5/16/12 53,157 37,224 (15,933) British Pound Buy 5/16/12 309,785 285,900 23,885 Canadian Dollar Buy 5/16/12 1,962,224 1,951,132 11,092 Chilean Peso Buy 5/16/12 312,604 311,677 927 Czech Koruna Sell 5/16/12 778,666 796,396 17,730 Euro Sell 5/16/12 185,195 187,946 2,751 Japanese Yen Sell 5/16/12 200,172 200,300 128 Mexican Peso Sell 5/16/12 206,813 218,953 12,140 New Zealand Dollar Sell 5/16/12 309,561 307,680 (1,881) Norwegian Krone Buy 5/16/12 432,831 435,607 (2,776) Norwegian Krone Sell 5/16/12 432,831 432,260 (571) Polish Zloty Buy 5/16/12 311,743 314,847 (3,104) Singapore Dollar Sell 5/16/12 314,590 311,877 (2,713) South African Rand Buy 5/16/12 916,456 906,877 9,579 South African Rand Sell 5/16/12 916,455 912,864 (3,591) South Korean Won Buy 5/16/12 306,084 307,367 (1,283) Swedish Krona Buy 5/16/12 1,233,210 1,260,597 (27,387) Taiwan Dollar Sell 5/16/12 621,819 615,950 (5,869) Turkish Lira Buy 5/16/12 628,010 622,038 5,972 State Street Bank and Trust Co. Australian Dollar Buy 5/16/12 234,298 237,782 (3,484) Brazilian Real Buy 5/16/12 267,667 282,473 (14,806) British Pound Buy 5/16/12 1,054,145 1,061,859 (7,714) Canadian Dollar Buy 5/16/12 1,033,026 1,031,215 1,811 Chilean Peso Buy 5/16/12 622,703 622,663 40 Czech Koruna Sell 5/16/12 153,816 165,281 11,465 Euro Buy 5/16/12 6,049,872 6,104,793 (54,921) Hungarian Forint Buy 5/16/12 296,689 291,037 5,652 Japanese Yen Sell 5/16/12 1,313,842 1,276,905 (36,937) Mexican Peso Buy 5/16/12 158,570 156,147 2,423 Mexican Peso Sell 5/16/12 158,570 161,880 3,310 Norwegian Krone Sell 5/16/12 1,042,720 1,050,997 8,277 Polish Zloty Buy 5/16/12 473,648 474,077 (429) Singapore Dollar Sell 5/16/12 394,833 390,131 (4,702) South African Rand Buy 5/16/12 306,863 303,007 3,856 South African Rand Sell 5/16/12 306,863 309,090 2,227 South Korean Won Buy 5/16/12 313,378 315,826 (2,448) Swedish Krona Sell 5/16/12 1,047,658 1,016,236 (31,422) Swiss Franc Sell 5/16/12 1,075,123 1,079,374 4,251 Turkish Lira Buy 5/16/12 617,622 604,895 12,727 Westpac Banking Corp. Australian Dollar Buy 5/16/12 305,253 301,282 3,971 Australian Dollar Sell 5/16/12 305,253 304,191 (1,062) 50 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $140,183,532) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. cont. British Pound Buy 5/16/12 $1,054,145 $1,041,179 $12,966 British Pound Sell 5/16/12 1,054,145 1,040,914 (13,231) Euro Sell 5/16/12 2,658,915 2,663,757 4,842 Japanese Yen Buy 5/16/12 1,006,835 978,619 28,216 Japanese Yen Sell 5/16/12 1,006,835 990,620 (16,215) Mexican Peso Sell 5/16/12 298,078 310,187 12,109 Swedish Krona Buy 5/16/12 1,242,906 1,265,782 (22,876) Total FUTURES CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 12 $1,604,090 Jun-12 $7,112 Euro STOXX 50 Index (Short) 831 24,848,886 Jun-12 1,966,241 Euro-Swiss Franc 3 Month (Short) 38 10,458,216 Jun-12 (106,084) Euro-Swiss Franc 3 Month (Short) 38 10,461,356 Dec-12 (146,420) Japanese Government Bond 10 yr (Long) 1 1,792,585 Jun-12 11,392 Japanese Government Bond 10 yr Mini (Short) 10 1,791,207 Jun-12 (10,321) NASDAQ 100 Index E-Mini (Short) 289 15,717,265 Jun-12 (668,746) S&P 500 Index E-Mini (Long) 644 44,873,920 Jun-12 1,499,593 S&P Mid Cap 400 Index E-Mini (Long) 328 32,458,880 Jun-12 927,584 U.S. Treasury Bond 30 yr (Long) 348 49,720,500 Jun-12 559,479 U.S. Treasury Note 10 yr (Short) 9 1,190,531 Jun-12 (12,150) Total WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $39,219,353) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Put) 162,261 Apr-13/$100.00 $379,649 SPDR S&P rust (Put) 122,681 Mar-13/100.00 234,367 SPDR S&P rust (Put) 104,834 Feb-13/100.00 176,719 SPDR S&P rust (Put) 88,643 Jan-13/95.00 100,557 SPDR S&P rust (Put) 147,770 Dec-12/85.00 89,367 SPDR S&P rust (Put) 111,210 Nov-12/85.00 44,873 SPDR S&P rust (Put) 122,681 Sep-12/113.00 142,023 SPDR S&P rust (Put) 104,834 Aug-12/110.0 61,730 SPDR S&P rust (Put) 88,643 Jul-12/105.00 18,831 SPDR S&P rust (Put) 147,770 Jun-12/95.00 4,290 SPDR S&P rust (Put) 111,210 May-12/90.00 294 SPDR S&P rust (Call) 1,480,567 May-12/143.00 699,655 51 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $39,219,353) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $6,180,300 Aug-15/4.375 $295,455 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.375 1,750,589 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.46 274,646 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,180,300 Aug-15/4.46 1,834,523 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 14,288,761 Aug-16/3.625 751,589 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 14,288,761 Aug-16/3.625 1,210,258 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 24,328,403 Aug-16/4.35 3,114,619 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 10,549,616 Aug-16/4.17 188,838 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 16,863,030 Aug-16/4.28 613,797 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 10,549,616 Aug-16/4.17 792,276 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 16,863,030 Aug-16/4.28 2,084,776 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 6,736,016 Aug-16/4.68 189,956 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 6,736,016 Aug-16/4.68 998,278 52 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $39,219,353) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. $5,613,347 Jul-16/4.67 $158,858 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 5,613,347 Jul-16/4.67 828,530 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,245,339 Jul-16/4.80 58,828 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,245,339 Jul-16/4.80 351,171 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,509,959 Jul-16/4.79 90,059 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,509,959 Jul-16/4.79 562,794 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 5,573,570 Jul-16/4.74 146,875 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 5,573,570 Jul-16/4.74 875,457 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 7,402,572 Jun-16/5.12 80,214 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 7,284,320 Jun-16/4.89 84,498 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 7,238,070 Jun-16/4.575 96,136 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 7,402,572 Jun-16/4.12 557,451 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 7,284,320 Jun-16/4.39 616,982 53 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $39,219,353) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. $7,238,070 Jun-16/4.575 $681,660 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 13,361,000 Sep-15/4.04 399,534 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 13,361,000 Sep-15/4.04 1,588,396 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 1,884,000 Jan-13/2.3625 60,118 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 1,884,000 Dec-12/2.355 59,346 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 1,884,000 Dec-12/2.345 57,952 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 1,884,000 Nov-12/2.335 56,501 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 1,884,000 Nov-12/2.32 54,824 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 6,727,000 Oct-12/2.443 244,190 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 6,727,000 Sep-12/2.419 230,534 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 17,103,000 Aug-12/2.4475 619,642 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 33,161,500 Aug-12/2.855 67,981 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 33,161,500 Aug-12/2.855 2,291,128 54 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $39,219,353) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. $42,757,600 Aug-12/2.73 $123,142 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 42,757,600 Aug-12/2.73 2,500,037 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 6,727,000 Aug-12/2.394 216,542 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 1,812,000 Jul-12/2.6825 99,678 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 27,616 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 27,616 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 27,616 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 27,616 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,614,000 Jul-12/2.1714 27,616 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.6075 623,108 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.6075 623,108 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 12,766,000 Jul-12/2.61875 634,981 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 6,727,000 Jul-12/2.372 201,406 55 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $39,219,353) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $1,581,000 Jun-12/2.183 $25,517 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 25,517 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 25,517 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 25,517 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,581,000 Jun-12/2.183 25,517 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 1,917,000 Jun-12/2.195 11,751 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 1,917,000 Jun-12/2.195 32,167 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 6,727,000 Jun-12/2.346 185,127 Option on an interest rate swap with Bank of America N.A. for the obligation to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. 1,917,000 May-12/2.17 4,026 Option on an interest rate swap with Bank of America N.A. for the obligation to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. 1,917,000 May-12/2.17 24,921 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 6,727,000 May-12/2.324 173,288 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 10,160,934 May-16/5.11 109,860 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 10,969,952 May-16/4.86 126,813 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,915,355 May-16/4.60 136,333 56 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $39,219,353) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. $10,160,934 May-16/4.11 $762,517 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 10,969,952 May-16/4.36 917,307 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 10,915,355 May-16/4.60 1,001,156 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 21,482,482 May-16/4.765 243,397 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 21,482,482 May-16/4.765 2,114,306 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 9,302,123 May-16/4.7575 117,207 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 14,205,307 May-16/4.745 173,305 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 35,513,269 May-16/4.77 443,916 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 9,302,123 May-16/4.7575 933,003 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 14,205,307 May-16/4.745 1,403,484 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 35,513,269 May-16/4.77 3,579,737 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/12 (proceeds receivable $36,232,813) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2042 $1,000,000 5/14/12 $1,070,703 Federal National Mortgage Association, 3 1/2s, May 1, 2042 34,000,000 5/14/12 35,306,875 Total 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $40,041,000 $— 3/23/17 1.4045% 3 month USD- LIBOR-BBA $(678,650) 3,294,000 — 3/23/42 3 month USD- LIBOR-BBA 3.0995% 203,135 12,966,000 — 4/17/17 3 month USD- LIBOR-BBA 1.14375% 38,814 5,599,000 — 4/17/42 2.83875% 3 month USD- LIBOR-BBA (30,642) 12,691,000 — 4/18/17 1.14% 3 month USD- LIBOR-BBA (35,072) Barclay’s Bank, PLC 7,471,000 139,484 4/18/22 2.3475% 3 month USD- LIBOR-BBA (81,655) 5,684,000 — 4/16/17 1.17% 3 month USD- LIBOR-BBA (24,459) 1,512,000 — 4/16/14 0.567% 3 month USD- LIBOR-BBA (653) 1,627,000 — 4/17/22 2.104% 3 month USD- LIBOR-BBA (11,498) 579,000 — 4/20/14 3 month USD- LIBOR-BBA 0.56% 156 1,424,000 — 4/27/14 0.5725% 3 month USD- LIBOR-BBA (686) 657,000 — 4/27/22 3 month USD- LIBOR-BBA 2.1225% 5,305 1,095,000 — 4/27/14 0.5725% 3 month USD- LIBOR-BBA (528) 511,000 — 4/27/22 3 month USD- LIBOR-BBA 2.115% 3,768 4,999,000 — 4/27/14 3 month USD- LIBOR-BBA 0.57% 2,157 5,492,000 — 4/27/22 2.12625% 3 month USD- LIBOR-BBA (46,267) 4,510,000 — 4/5/14 3 month USD- LIBOR-BBA 0.595% 4,694 4,001,000 — 4/5/22 2.2625% 3 month USD- LIBOR-BBA (90,844) 353,825,000 — 4/10/14 0.623% 3 month USD- LIBOR-BBA (555,415) 118,772,000 — 4/10/17 1.3155% 3 month USD- LIBOR-BBA (1,393,636) 17,022,000 — 4/10/42 3.0756% 3 month USD- LIBOR-BBA (943,196) 1,851,000 — 4/12/14 0.60% 3 month USD- LIBOR-BBA (2,034) 1,985,000 — 4/12/22 2.12% 3 month USD- LIBOR-BBA (17,788) 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $1,917,000 $7,860 4/18/22 2.15% 3 month USD- LIBOR-BBA $(13,780) 1,976,000 — 4/11/22 2.265% 3 month USD- LIBOR-BBA (44,416) GBP 2,450,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (233,004) GBP 1,086,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (156,815) GBP 3,700,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 376,376 JPY 15,987,500 — 4/13/17 0.45625% 6 month JPY- LIBOR-BBA (391) JPY 1,240,315,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 57,674 JPY 620,157,500 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% 23,812 JPY 1,240,315,000 — 2/17/17 6 month JPY- LIBOR-BBA 0.44125% 27,187 JPY 4,828,700,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (7,934) JPY 1,950,000,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA (76,376) JPY 8,063,700,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (13,966) JPY 1,134,800,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (55,297) Citibank, N.A. $1,121,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 5,919 12,286,000 344,007 4/12/22 2.4275% 3 month USD- LIBOR-BBA (116,392) 39,883,000 — 3/23/14 3 month USD- LIBOR-BBA 0.646% 84,082 14,051,000 — 3/23/17 1.4259% 3 month USD- LIBOR-BBA (252,938) 7,000 — 3/23/42 3.1348% 3 month USD- LIBOR-BBA (483) 89,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (1,541) 357,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (13,240) 1,109,000 — 4/12/17 3 month USD- LIBOR-BBA 1.175% 5,282 Credit Suisse International 6,222,000 — 4/30/22 3 month USD- LIBOR-BBA 2.068% 18,010 510,000 — 4/30/22 2.077% 3 month USD- LIBOR-BBA (1,900) 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $1,471,000 E $— 8/17/22 3 month USD- LIBOR-BBA 2.4475% $43,218 507,000 — 4/12/42 2.8825% 3 month USD- LIBOR-BBA (7,576) 872,000 — 4/12/42 2.835% 3 month USD- LIBOR-BBA (4,385) 49,185,000 — 4/13/17 1.1675% 3 month USD- LIBOR-BBA (214,418) 30,778,000 — 4/13/42 3 month USD- LIBOR-BBA 2.8785% 432,275 3,190,000 — 4/17/42 2.8375% 3 month USD- LIBOR-BBA (16,659) GBP 2,451,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 207,511 SEK 12,160,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 23,348 SEK 12,160,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 2,877 SEK 12,160,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (22,034) SEK 6,109,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE (2,213) SEK 7,945,000 — 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE (2,086) SEK 13,610,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 3,302 SEK 1,390,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 269 SEK 19,950,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (11,539) Deutsche Bank AG $35,310,000 — 5/2/14 3 month USD- LIBOR-BBA 0.553% 2,119 163,497,000 — 5/2/17 3 month USD- LIBOR-BBA 1.1066% 70,304 5,860,000 — 5/2/22 2.046% 3 month USD- LIBOR-BBA (2,989) 24,671,000 — 5/2/42 3 month USD- LIBOR-BBA 2.8115% (32,319) 567,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 2,614 EUR 9,060,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (1,317,224) 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International $539,300 $— 4/23/22 2.10375% 3 month USD- LIBOR-BBA $(3,540) 2,493,000 72,522 4/27/22 2.60% 3 month USD- LIBOR-BBA (57,905) 3,188,000 (58,978) 4/27/22 3 month USD- LIBOR-BBA 2.35% 33,950 15,660,600 — 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% 22,432 4,213,000 — 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 (6,316) 11,447,600 — 3/20/14 0.277% 1 month USD- FEDERAL FUNDS-H.15 (28,610) 12,265,000 — 3/22/17 3 month USD- LIBOR-BBA 1.4097% 211,575 29,340,000 — 3/22/42 3.1405% 3 month USD- LIBOR-BBA (2,063,255) 15,061,000 — 4/13/14 0.594% 3 month USD- LIBOR-BBA (14,619) 174,000 — 4/16/42 3 month USD- LIBOR-BBA 2.89625% 3,056 2,618,000 — 4/18/42 2.834375% 3 month USD- LIBOR-BBA (11,795) 8,726,000 — 4/18/42 3 month USD- LIBOR-BBA 2.814126% 2,339 EUR 9,100,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 597,326 GBP 2,102,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 23,743 GBP 1,086,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 21,882 GBP 1,986,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (7,381) GBP 16,594,000 — 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% (20,778) GBP 18,047,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (29,883) GBP 1,908,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (134,976) GBP 1,908,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (116,800) 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. GBP 7,499,400 $— 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND $(254) GBP 8,216,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND 770 GBP 8,188,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 14,111 GBP 2,329,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (2,191) GBP 13,066,600 — 4/4/14 0.5525% 1 month GBP- WMBA-SONIA- COMPOUND 13,048 SEK 21,073,000 — 2/13/17 2.15% 3 month SEK- STIBOR-SIDE 7,402 SEK 21,073,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (29,313) SEK 67,763,200 — 2/21/14 3 month SEK- STIBOR-SIDE 1.895% (31,765) SEK 15,058,700 — 2/21/22 2.485% 3 month SEK- STIBOR-SIDE 6,367 SEK 20,435,000 — 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE 5,102 SEK 7,980,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% 1,022 SEK 16,044,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (8,847) JPMorgan Chase Bank NA $190,000 — 4/20/22 3 month USD- LIBOR-BBA 2.085% 974 2,421,000 — 4/26/22 3 month USD- LIBOR-BBA 2.074% 8,845 20,810,000 — 4/27/14 3 month USD- LIBOR-BBA 0.568% 7,582 914,000 — 4/27/17 1.159% 3 month USD- LIBOR-BBA (2,986) 2,684,000 — 4/27/22 3 month USD- LIBOR-BBA 2.11% 18,554 263,000 — 4/27/42 2.858% 3 month USD- LIBOR-BBA (2,321) 2,391,100 116,088 4/12/22 4.8675% 3 month USD- LIBOR-BBA (514,568) 127,279,000 — 3/26/14 3 month USD- LIBOR-BBA 0.6275% 217,955 13,114,000 — 3/26/17 3 month USD- LIBOR-BBA 1.3425% 179,813 62 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. $1,194,000 $— 3/26/42 3.0525% 3 month USD- LIBOR-BBA $(61,591) CAD 1,460,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 11,169 JPY 806,782,000 — 2/20/22 6 month JPY- LIBOR-BBA 0.965% 73,331 JPY 24,900,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 10,757 JPY 33,500,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (227) JPY 681,000,000 — 3/6/22 1.0175% 6 month JPY- LIBOR-BBA (99,891) UBS AG CHF 25,006,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (368,645) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,991,378 $(24,322) 1/12/41 (4.50%) 1 month Synthetic TRS $11,380 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 1,015,579 — 1/12/41 4.00% (1 month Synthetic TRS (4,385) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 6,685,191 — 1/12/40 (5.00%) 1 month Synthetic TRS 12,804 USD-LIBOR Index 5.00% 30 year Fannie Mae pools baskets 332,193 — 3/14/13 (3 month USD- A basket (106,881) LIBOR-BBA) (MLTRFCF) of common stocks baskets 208,838 — 3/14/13 (3 month USD- A basket (67,847) LIBOR-BBA) (MLTRFCF) of common stocks shares 208,670 — 7/30/12 3 month USD- Market Vectors (2,105,549) LIBOR-BBA Gold Miners ETF units 8,656 — 3/14/13 (3 month USD- Russell 1000 (84,764) LIBOR-BBA) Total Return Index units 5,440 — 3/14/13 (3 month USD- Russell 1000 (40,177) LIBOR-BBA) Total Return Index 63 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC $641,210 $— 1/12/40 5.00% (1 month Synthetic MBX $2,104 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,041,044 — 1/12/38 (6.50%) 1 month Synthetic MBX (12,768) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,619,034 — 1/12/38 (6.50%) 1 month Synthetic MBX (28,895) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,963,644 — 1/12/40 5.00% (1 month Synthetic MBX 9,726 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,331,360 — 1/12/41 5.00% (1 month Synthetic MBX 8,740 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,846,413 — 1/12/38 (6.50%) 1 month Synthetic MBX (74,107) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 765,133 — 1/12/41 5.00% (1 month Synthetic MBX 2,868 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 10,334,105 — 1/12/38 (6.50%) 1 month Synthetic MBX (64,647) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,675,048 — 1/12/41 5.00% (1 month Synthetic MBX 28,773 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,967,074 — 1/12/40 4.00% (1 month Synthetic MBX 17,458 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 347,039 — 1/12/40 4.00% (1 month Synthetic TRS (250) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,180,000 — 4/7/16 (2.63%) USA Non Revised (30,605) Consumer Price Index-Urban (CPI-U) 64 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $6,503,656 $— 1/12/41 4.50% (1 month Synthetic TRS $(47,708) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,541,850 — 1/12/41 3.50% (1 month Synthetic MBX 40,866 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,066,001 — 1/12/41 3.50% (1 month Synthetic MBX 6,659 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 3,825,664 — 1/12/41 5.00% (1 month Synthetic MBX 14,342 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,694,386 — 1/12/38 (6.50%) 1 month Synthetic MBX (73,156) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,039,321 — 1/12/40 4.00% (1 month Synthetic MBX 41,418 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,361,757 — 1/12/38 (6.50%) 1 month Synthetic MBX (27,286) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,924,549 — 1/12/40 4.50% (1 month Synthetic MBX 56,243 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 869,925 — 1/12/41 4.50% (1 month Synthetic MBX 5,210 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 7,795,444 — 1/12/40 4.50% (1 month Synthetic MBX 49,128 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,665,046 — 1/12/40 4.50% (1 month Synthetic MBX 10,493 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 18,438,937 — 1/12/41 5.00% (1 month Synthetic MBX 69,126 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 65 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $4,502,807 $— 1/12/41 5.00% (1 month Synthetic MBX $16,881 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 561,811 — 1/12/40 5.00% (1 month Synthetic MBX 1,844 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,822,578 — 1/12/40 5.00% (1 month Synthetic MBX 5,981 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,321,519 — 1/12/40 5.00% (1 month Synthetic MBX 4,337 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,862,333 — 1/12/41 5.00% (1 month Synthetic MBX 6,982 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 6,216,012 — 1/12/40 5.00% (1 month Synthetic TRS (11,905) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 910,508 — 1/12/41 5.00% (1 month Synthetic MBX 3,413 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 290 — 2/13/13 (3 month USD- A basket 1,834,958 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks baskets 330,748 — 3/28/13 (3 month USD- A basket 667,847 LIBOR-BBA) (CGPUTS10) of common stocks units 6,442 — 2/13/13 3 month USD- Russell 1000 (990,795) LIBOR-BBA Total Return Index minus 0.15% Credit Suisse International $1,530,266 — 1/12/41 5.00% (1 month Synthetic MBX 5,737 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,393,464 36,383 1/12/41 4.50% (1 month Synthetic TRS (5,634) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 66 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $4,447,717 $(21,544) 1/12/41 (5.00%) 1 month Synthetic TRS $1,473 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 4,173,883 — 1/12/40 5.00% (1 month Synthetic TRS (7,994) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 289,356 — 2/11/13 (3 month USD- iShares MSCI (215,376) LIBOR-BBA minus Emerging Markets 0.35%) Index 2,819,281 — 1/12/40 5.00% (1 month Synthetic TRS (5,400) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,041,864 — 1/12/40 5.00% (1 month Synthetic TRS (3,911) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,015,579 — 1/12/41 4.00% (1 month Synthetic TRS (4,385) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 869,925 3,126 1/12/41 (4.50%) 1 month Synthetic MBX (1,468) USD-LIBOR Index 4.50% 30 year Fannie Mae pools Deutsche Bank AG 2,468,551 — 1/12/34 (5.00%) 1 month Synthetic TRS 3,948 USD-LIBOR Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 906,937 567 1/12/38 6.50% (1 month Synthetic TRS 2,009 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 3,178,882 (2,484) 1/12/38 6.50% (1 month Synthetic TRS 1,433 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,452,586 (5,365) 1/12/38 6.50% (1 month Synthetic TRS (2,343) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 5,322,341 (36,591) 1/12/41 (4.50%) 1 month Synthetic TRS 11,016 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 67 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,240,000 $— 3/1/16 2.47% USA Non Revised $4,737 Consumer Price Index-Urban (CPI-U) 930,000 — 3/3/16 2.45% USA Non Revised 2,576 Consumer Price Index-Urban (CPI-U) 2,232,808 — 1/12/40 5.00% (1 month Synthetic TRS (4,276) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,021,481 — 1/12/41 5.00% (1 month Synthetic MBX 7,578 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 747,486 — 1/12/41 4.50% (1 month Synthetic TRS (5,483) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 613,709 — 1/12/41 4.50% (1 month Synthetic TRS (4,502) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,066,356 — 1/12/41 4.50% (1 month Synthetic TRS (15,158) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,597,392 — 1/12/38 (6.50%) 1 month Synthetic MBX (22,504) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,351,324 — 1/12/38 (6.50%) 1 month Synthetic MBX (8,453) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,468,551 — 1/12/34 5.00% (1 month Synthetic TRS (3,948) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 313,743 — 1/12/41 4.00% (1 month Synthetic TRS (1,355) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,927,815 — 1/12/38 (6.50%) 1 month Synthetic MBX (30,824) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 569,631 — 1/12/40 (5.00%) 1 month Synthetic TRS 1,091 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 68 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $231,151 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(1,446) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 616,319 — 1/12/38 (6.50%) 1 month Synthetic MBX (3,855) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,382,873 — 1/12/40 (5.00%) 1 month Synthetic TRS 2,649 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 1,408,575 — 1/12/41 4.00% (1 month Synthetic TRS (6,082) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 7,088,203 — 1/12/40 (5.00%) 1 month Synthetic TRS 13,576 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 522,764 — 1/12/38 6.50% (1 month Synthetic TRS 1,863 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,757,951 (549) 1/12/40 (5.00%) 1 month Synthetic TRS 2,777 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 3,483,932 (10,343) 1/12/38 6.50% (1 month Synthetic TRS 2,153 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools EUR 5,855,000 — 10/18/13 (1.7775%) Eurostat Eurozone (61,072) HICP excluding tobacco UBS AG baskets 390,904 — 5/24/12 (3 month USD- A basket 478,297 LIBOR-BBA plus (UBSEMBSK) 0.60%) of common stocks contracts 91,959 — 5/24/12 3 month USD- MSCI Daily Total 1,611,823 LIBOR-BBA minus Return Net USD 0.35% Index shares 135,484 — 2/22/13 (3 month USD- iShares MSCI (225,317) LIBOR-BBA minus Emerging Markets 0.20%) Index Total 69 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(3,383) $380,000 12/20/19 (100 bp) $74,169 Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+/P 1,226,844 62,200,000 12/20/16 100 bp 1,598,592 JPMorgan Chase Bank NA Belgium Government International Bond, 4 1/4s, 9/28/14 — (309,385) 3,044,000 12/20/16 (100 bp) (125,060) Belgium Government International Bond, 4 1/4s, 9/28/14 — (226,510) 3,042,000 3/20/17 (100 bp) (28,982) Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (2,178,333) 18,394,000 3/20/17 (100 bp) 551,728 Bundesrepublic of Deutschland, 6%, 6/20/16 — (282,081) 7,610,000 12/20/16 (25 bp) (103,517) France, Gov’t of, 4.25%, 04/25/2019 — (829,552) 9,133,000 12/20/16 (25 bp) (200,203) France, Gov’t of, 4.25%, 04/25/2019 — (217,581) 3,042,000 3/20/17 (25 bp) 9,219 Republic of Austria, 4.65%, 1/5/18 — (367,544) 7,611,000 12/20/16 (100 bp) (173,659) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 70 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $6,234,178 $— $— Capital goods 9,581,171 — — Communication services 6,083,807 — — Conglomerates 4,005,148 — — Consumer cyclicals 27,787,242 — — Consumer staples 25,967,766 — — Energy 21,115,785 405,686 — Financials 28,447,602 — — Health care 22,785,225 — — Technology 58,684,336 — — Transportation 4,475,834 — — Utilities and power 7,458,269 — — Total common stocks — Asset-backed securities — 2,961,627 — Commodity linked notes — 18,059,813 — Corporate bonds and notes — 130,560,219 — Foreign government bonds and notes — 9,359,330 — Mortgage-backed securities — 102,855,856 — Purchased options outstanding — 50,440,455 — Senior loans — 69,178,631 — U.S. Government and agency mortgage obligations — 112,303,516 — Short-term investments 137,999,747 140,732,470 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(284,161) $— Futures contracts 4,027,680 — — Written options — (44,752,902) — TBA sale commitments — (36,377,578) — Interest rate swap contracts — (7,637,065) — Total return swap contracts — 732,928 — Credit default contracts — 4,789,812 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 71 Statement of assets and liabilities 4/30/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $834,332,278) $871,863,966 Affiliated issuers (identified cost $125,619,747) (Notes 1 and 6) 125,619,747 Cash 150,447 Dividends, interest and other receivables 3,579,368 Receivable for shares of the fund sold 1,891,982 Receivable for investments sold 4,829,892 Receivable for sales of delayed delivery securities (Note 1) 36,277,410 Unrealized appreciation on swap contracts (Note 1) 10,455,338 Receivable for variation margin (Note 1) 42,867 Unrealized appreciation on forward currency contracts (Note 1) 792,373 Premium paid on swap contracts (Note 1) 4,574,545 Total assets LIABILITIES Payable for investments purchased 3,226,142 Payable for purchases of delayed delivery securities (Notes 1, 7 and 8) 111,456,886 Payable for shares of the fund repurchased 2,814,955 Payable for compensation of Manager (Note 2) 393,184 Payable for investor servicing fees (Note 2) 121,187 Payable for custodian fees (Note 2) 59,776 Payable for Trustee compensation and expenses (Note 2) 22,661 Payable for administrative services (Note 2) 9,437 Payable for distribution fees (Note 2) 265,829 Unrealized depreciation on forward currency contracts (Note 1) 1,076,534 Written options outstanding, at value (premiums received $39,219,353) (Notes 1 and 3) 44,752,902 Premium received on swap contracts (Note 1) 1,946,881 Unrealized depreciation on swap contracts (Note 1) 15,197,327 TBA sale commitments, at value (proceeds receivable $36,232,813) (Note 1) 36,377,578 Collateral on certain derivative contracts, at value (Note 1) 12,380,000 Other accrued expenses 139,586 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $797,963,891 Distributions in excess of net investment income (Note 1) (3,163,314) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 4,196,482 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 30,840,011 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 72 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($393,090,806 divided by 35,168,867 shares) $11.18 Offering price per class A share (100/94.25 of $11.18)* $11.86 Net asset value and offering price per class B share ($35,907,819 divided by 3,241,746 shares)** $11.08 Net asset value and offering price per class C share ($184,501,449 divided by 16,678,943 shares)** $11.06 Net asset value and redemption price per class M share ($7,497,790 divided by 675,260 shares) $11.10 Offering price per class M share (100/96.50 of $11.10)* $11.50 Net asset value, offering price and redemption price per class R share ($1,536,278 divided by 138,116 shares) $11.12 Net asset value, offering price and redemption price per class Y share ($207,302,928 divided by 18,480,531 shares) $11.22 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 73 Statement of operations Six months ended 4/30/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $13,806) (including interest income of $28,139 from investments in affiliated issuers) (Note 6) $9,704,801 Dividends (net of foreign tax of $367) 2,183,516 Total investment income EXPENSES Compensation of Manager (Note 2) 3,038,396 Investor servicing fees (Note 2) 765,159 Custodian fees (Note 2) 74,631 Trustee compensation and expenses (Note 2) 33,378 Administrative services (Note 2) 15,755 Distribution fees — Class A (Note 2) 497,935 Distribution fees — Class B (Note 2) 170,947 Distribution fees — Class C (Note 2) 913,325 Distribution fees — Class M (Note 2) 28,417 Distribution fees — Class R (Note 2) 3,573 Other 184,998 Fees waived and reimbursed by Manager (Note 2) (392,660) Total expenses Expense reduction (Note 2) (638) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (7,662,772) Net realized gain on swap contracts (Note 1) 11,910,181 Net realized gain on futures contracts (Note 1) 4,620,178 Net realized loss on foreign currency transactions (Note 1) (841,658) Net realized gain on written options (Notes 1 and 3) 159,898 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 342,831 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 31,250,970 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 74 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/12* Year ended 10/31/11 Operations: Net investment income $6,555,101 $19,278,988 Net realized gain (loss) on investments and foreign currency transactions 8,185,827 (4,946,333) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 31,593,801 (3,812,550) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (12,281,857) (7,064,890) Class B (780,437) (446,932) Class C (4,306,052) (2,229,946) Class M (194,366) (99,258) Class R (39,758) (21,612) Class Y (6,202,628) (3,651,084) Net realized short-term gain on investments Class A — (1,368,234) Class B — (119,800) Class C — (592,366) Class M — (24,807) Class R — (4,522) Class Y — (652,785) Increase (decrease) from capital share transactions (Note 4) (20,836,008) 184,645,931 Total increase in net assets NET ASSETS Beginning of period 828,143,447 649,253,647 End of period (including distributions in excess of net investment income of $3,163,314 and undistributed net investment income of $14,086,683, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 75 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A April 30, 2012** .09 .53 (.33) — — * .57* .86* 81* October 31, 2011 .29 (.05) (.23) (.05) — 1.16 2.68 144 f October 31, 2010 .30 .04 (.11) (.08) — e 1.47 2.73 240 f October 31, 2009† .21 .57 — e * 1.28* 1.96* 63* Class B April 30, 2012** .05 .53 (.25) — — * .95* .49* 81* October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.94 144 f October 31, 2010 .21 .05 (.08) (.08) — e 2.22 1.97 240 f October 31, 2009† .16 .55 — e * 1.92* 1.48* 63* Class C April 30, 2012** .05 .52 (.25) — — * .95* .49* 81* October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.91 144 f October 31, 2010 .21 .04 (.09) (.08) — e 2.22 1.98 240 f October 31, 2009† .17 .55 — e * 1.92* 1.59* 63* Class M April 30, 2012** .07 .51 (.28) — — * .82* .61* 81* October 31, 2011 .24 (.05) (.18) (.05) — 1.66 2.18 144 f October 31, 2010 .24 .05 (.10) (.08) — e 1.97 2.22 240 f October 31, 2009† .20 .53 — e * 1.71* 1.83* 63* Class R April 30, 2012** .08 .51 (.30) — — * .70* .74* 81* October 31, 2011 .26 (.05) (.21) (.05) — 1.41 2.41 144 f October 31, 2010 .27 .04 (.11) (.08) — e 1.72 2.47 240 f October 31, 2009† .22 .54 — e * 1.49* 2.01* 63* Class Y April 30, 2012** .11 .52 (.35) — — * .45* .99* 81* October 31, 2011 .32 (.05) (.25) (.05) — .91 2.93 144 f October 31, 2010 .32 .05 (.13) (.08) — e 1.22 2.97 240 f October 31, 2009† .27 .54 — e * 1.06* 2.45* 63* * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2012 0.05% October 31, 2011 0.12 October 31, 2010 0.02 October 31, 2009 0.33 e Amount represents less than $0.01 per share. f Portfolio turnover excludes TBA roll transactions. The accompanying notes are an integral part of these financial statements. 76 77 Notes to financial statements 4/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through April 30, 2012. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%), as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index, on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund pursues a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 78 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting 79 from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. 80 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $169,000,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,985,400,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying 81 reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $8,764,903 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $16,795,288 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $16,211,587. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers 82 securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. At October 31, 2011, the fund had a short-term capital loss carryover of $400,578 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2019. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $961,520,823, resulting in gross unrealized appreciation and depreciation of $55,811,787 and $19,848,897, respectively, or net unrealized appreciation of $35,962,890. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 83 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.20%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.366% of the fund’s average net assets before an increase of $13,534 (0.002% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each fund’s distribution plans) will not exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $392,660 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. 84 The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $544 under the expense offset arrangements and by $94 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $636, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $77,498 and $1,114 from the sale of classA and classM shares, respectively, and received $33,108 and $12,055 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $492 and no monies on classA and classM redemptions, respectively. 85 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $481,468,275 and $509,766,234, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written swap Written equity Written equity option contract option premiums option contract option premiums amounts received amounts received Written options outstanding at the beginning of the reporting period $1,102,448,328 $49,510,279 2,229,963 $3,225,402 Options opened 132,849,000 3,320,627 10,555,563 8,962,954 Options exercised (211,544,464) (6,204,175) — — Options expired — — (5,319,149) (5,165,150) Options closed (265,797,017) (11,634,315) (4,673,273) (2,796,269) Written options outstanding at the end of the reporting period $757,955,847 $34,992,416 2,793,104 $4,226,937 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 4,800,312 $51,982,749 19,519,606 $215,004,136 Shares issued in connection with reinvestment of distributions 1,049,067 11,046,680 690,043 7,431,759 5,849,379 63,029,429 20,209,649 222,435,895 Shares repurchased (8,469,798) (91,481,372) (12,231,198) (134,271,641) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 292,802 $3,151,427 1,097,989 $11,999,588 Shares issued in connection with reinvestment of distributions 67,114 702,014 46,640 499,517 359,916 3,853,441 1,144,629 12,499,105 Shares repurchased (271,609) (2,911,444) (512,560) (5,589,650) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 1,862,345 $19,960,307 8,196,949 $89,620,543 Shares issued in connection with reinvestment of distributions 347,482 3,627,711 205,067 2,194,212 2,209,827 23,588,018 8,402,016 91,814,755 Shares repurchased (2,667,608) (28,632,330) (3,919,849) (42,603,443) Net increase (decrease) 86 Six months ended 4/30/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 47,784 $513,385 303,817 $3,349,646 Shares issued in connection with reinvestment of distributions 18,394 192,588 11,298 121,227 66,178 705,973 315,115 3,470,873 Shares repurchased (99,548) (1,075,870) (185,041) (2,011,915) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 33,787 $366,341 73,592 $805,264 Shares issued in connection with reinvestment of distributions 3,794 39,757 2,378 25,535 37,581 406,098 75,970 830,799 Shares repurchased (31,771) (341,797) (33,730) (373,543) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 6,086,413 $65,777,422 11,396,701 $125,930,227 Shares issued in connection with reinvestment of distributions 435,403 4,593,504 284,580 3,073,465 6,521,816 70,370,926 11,681,281 129,003,692 Shares repurchased (5,374,744) (58,347,080) (8,231,820) (90,558,996) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $4,789,812 Payables $— Foreign exchange contracts Receivables 792,373 Payables 1,076,534 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized Equity contracts appreciation 11,747,410* depreciation 6,457,807* Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized Interest rate contracts appreciation 52,043,342* depreciation 54,521,849* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 87 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $233,435 $233,435 Foreign exchange contracts — — (786,864) — $(786,864) Equity contracts (6,288,955) 2,733,614 — 3,882,468 $327,127 Interest rate contracts (11,099,915) 1,886,564 — 7,794,278 $(1,419,073) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $852,099 $852,099 Foreign exchange contracts — — 374,969 — $374,969 Equity contracts (1,533,789) 2,457,962 — (2,869,551) $(1,945,378) Interest rate contracts (1,877,953) 70,851 — (5,744,277) $(7,551,379) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $28,139 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $301,282,061 and $222,006,584, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $122,143, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrower: Borrower Unfunded commitments Tronox, Inc. $122,143 88 Note 9: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 89 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 90 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 91 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 92 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Barbara M. Baumann Robert R. Leveille Putnam Investment Charles B. Curtis Vice President and Management, LLC Robert J. Darretta Chief Compliance Officer One Post Office Square John A. Hill Boston, MA 02109 Paul L. Joskow Mark C. Trenchard Elizabeth T. Kennan Vice President and Investment Sub-Manager Kenneth R. Leibler BSA Compliance Officer Putnam Investments Limited Robert E. Patterson 57–59 St James’s Street George Putnam, III Robert T. Burns London, England SW1A 1LD Robert L. Reynolds Vice President and W. Thomas Stephens Chief Legal Officer Investment Sub-Advisor The Putnam Advisory Officers James P. Pappas Company, LLC Robert L. Reynolds Vice President One Post Office Square President Boston, MA 02109 Judith Cohen Jonathan S. Horwitz Vice President, Clerk and Marketing Services Executive Vice President, Assistant Treasurer Putnam Retail Management Principal Executive One Post Office Square Officer, Treasurer and Michael Higgins Boston, MA 02109 Compliance Liaison Vice President, Senior Associate Treasurer and Assistant Clerk Custodian Steven D. Krichmar State Street Bank Vice President and Nancy E. Florek and Trust Company Principal Financial Officer Vice President, Assistant Clerk, Assistant Treasurer and Legal Counsel Janet C. Smith Proxy Manager Ropes & Gray LLP Vice President, Assistant Treasurer and Principal Susan G. Malloy Trustees Accounting Officer Vice President and Jameson A. Baxter, Chair Assistant Treasurer Ravi Akhoury This report is for the information of shareholders of Putnam Absolute Return 500 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 700 Fund Semiannual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. REITs involve the risks of real estate investing, including declining property values. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europes unresolved sovereign-debt troubles and Chinas efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnams portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. The fund is not expected to outperform during periods of market rallies. 4 Interview with your fund’s portfolio manager Can you give us an update on financial markets in the semiannual period? In the first half of the fund’s fiscal year, we saw greater confidence in markets and generally rising security prices. This was especially evident in the months from December through March. During that quarter, the three major macroeconomic worries that had gripped markets in 2011 — a double-dip recession in the United States, sovereign debt risk in Europe, and a hard landing for China’s economy — seemed less menacing, though greater concerns resurfaced in April. Reassurance during the period came from several sources. The U.S. economy expanded and created new jobs from the end of last summer through the end of the period. In addition, the European Central Bank’s Long-Term Refinancing Operation [LTRO], initiated in December and expanded in February, eased the short-term funding fears afflicting the European banking system. Also, European authorities negotiated an orderly Greek default and a resolution of related credit default swaps — events that had previously caused great uncertainty in the bond market. Last, China’s economy has so far avoided an abrupt deterioration. The easing of macro risks helped security prices rise to reflect more appropriately the fundamentals of a moderately expanding U.S. economy. This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 4/30/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. 5 Volatility increased late in the period. Are we at risk of experiencing a repeat of 2010 and 2011? Markets retreated in April, and we saw something similar in each of the past two years. The causes are also similar, as worries about unresolved problems in Europe’s sovereign debt market and a drop-off in U.S. economic data appear to be contributing to the volatility. Should markets turn more volatile, the fund’s absolute return mandate gives us a number of tools that we can implement to reduce market risk. What areas of the portfolio have shown the most strength? We continued to structure the portfolio balanced between strategies that depend on the market’s direction and strategies that can perform well regardless of whether markets rise or fall. Both contributed to the 6.69% return for the fund’s class A shares before sales charges during the first six months of the fund’s current fiscal year. In the strategies aligned with the direction of the stock market, we have continued to favor securities that have historically exhibited less volatility than the overall market. Our research Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 6 suggests less-volatile securities can achieve higher risk-adjusted returns than more volatile stocks in the long run. In a bullish period like we experienced during the period, however, less-volatile securities sometimes lag. While the large-cap U.S. stock holdings as a group did not keep pace with the stock market during its rally during the period, they contributed strong absolute returns and performed with less volatility than stocks in general. Another directional strategy that contributed solid results was in the high-yield corporate sector. Our selection of securities here delivered favorable results. High-yield bonds were among the sectors that saw a correction in 2011, when markets feared a recession might cause a jump in default rates. Instead, defaults remained low, and credit concerns eased during the semiannual period. Can you give examples of the non-directional strategies in the portfolio? Our long-short equity positions performed very well during the period. This strategy consists of a variety of long positions, which provide exposure to the price movements of securities, offset by short positions, which involve futures contracts or total return swaps that become more valuable when security prices fall. Offsetting these positions helps keep market exposure neutral. An example of a long position was our holding in Apple , which rose sharply in the period. These long positions were offset by short positions in different types of companies. Our short positions targeted a couple of types of companies we believed were poised to fall in value. For example, we identified companies with questions surrounding their accounting and financial reports. This is a factor that often causes persistent weakness in stock performance. We also This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/12. Short-term holdings, derivatives securities, and TBA commitments are excluded. Holdings will vary over time. 7 had short exposure to a number of European companies that were vulnerable to concerns about the regions recession and the structural weaknesses of its financials sector. A variety of the funds fixed-income positions also are part of our non-directional strategies because they exhibit low correlation to interest-rate movements. Non-agency residential mortgages provided positive results in the period, rewarding what we considered the attractive fundamentals of these securities. In the first quarter, the Federal Reserve [Fed] completed an auction of its portfolio of securities in this sector, and prices firmed. Many of the worries about supply overwhelming demand began to ease. Commercial mortgage-backed securities [CMBS] also performed well. In this area, we have favored AAA-CMBS and seasoned mezzanine CMBS. These issues are very senior in the capital structure, which means they are well protected from weakness in commercial real estate, according to our research. Where have you seen disappointments? Our term structure strategy had disappointing results. We established a slight bias toward a steepening curve, on the expectation that long-term interest rates might move higher. We considered it more risky to expect interest rates to fall, because rates were already at historically low levels and current accommodative monetary policy creates inflation risk. For the period as a whole, our strategy detracted from the funds results. Early in the period and again late in the period, long-term rates moved lower. In addition, fund results were also hurt by the fact that rates in the intermediate part of the curve fell more than short-term rates. We managed the portfolios overall duration, a measure of interest-rate sensitivity, with options  another type of derivative. Options help us hedge against changing values of securities in the portfolio. We also hedged interest-rate risk with interest-rate swaps and futures contracts. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Looking to the second half of the fiscal year, what are your strategies? We are maintaining a similar stance as we have had during the first half of the year, with a balance of directional and non-directional strategies, exposure to multiple asset classes, and a variety of diversification sources. An example of the latter is modest exposure to long-term, interest-rate sensitive securities. This has proved helpful in periods when long-term rates rose. Overall, we do not think the recent pullback in markets is likely to worsen to the degree we witnessed in 2011. In the United States, at least, the economy appears healthier than it did a year ago at this time. Also, investor sentiment has generally been more cautious this year than it was last year before the downturn set in. At the same time, we have strategies in place for the possibility of greater volatility. We employ options and futures contracts, types of derivatives that allow us to hedge changes in security values or to manage market risk, and can benefit depending on market movements. Our tail risk strategies, which played a role in cushioning performance during 2011, are an example of how we prepare the fund for unexpected downturns. Jeff, thanks for sharing this update today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the funds managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the funds managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing securities denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties swap payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks, including the possibility of higher interest rates or bond prepayments, as well as to manage exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail counterparty risk, which is the risk that the other party is unable to pay. Putnam monitors the counterparty risks we assume. Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties in which collateral is posted on a regular basis to cover the developing gain or loss of open swaps and forward contracts. See pages 7881 for more information on the types of derivatives used. 9 Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James A. Fetch; Robert J. Kea, CFA; Robert J. Schoen; Joshua B. Kutin, CFA; and Jason R. Vaillancourt, CFA. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthemost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 27.51% 20.18% 24.19% 21.19% 24.35% 24.35% 24.97% 20.63% 25.99% 28.32% Annual average 7.52 5.64 6.68 5.90 6.72 6.72 6.88 5.75 7.14 7.72 3 years 24.28 17.09 21.40 18.40 21.55 21.55 22.04 17.79 22.92 24.94 Annual average 7.51 5.40 6.68 5.79 6.72 6.72 6.86 5.61 7.12 7.70 1 year 1.25 –4.58 0.47 –4.39 0.49 –0.48 0.73 –2.79 0.92 1.49 6 months 6.69 0.57 6.30 1.30 6.33 5.33 6.38 2.64 6.57 6.84 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 4/30/12 BofA (Bank of America) Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index S&P 500 Index Life of fund 0.67% 23.76% 74.14% Annual average 0.20 6.57 17.99 3 years 0.55 22.70 70.49 Annual average 0.18 7.06 19.46 1 year 0.08 7.54 4.76 6 months 0.02 2.44 12.77 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 11 Fund price and distribution information For the six-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.437 $0.360 $0.363 $0.380 $0.410 $0.464 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $11.35 $12.04 $11.19 $11.19 $11.23 $11.64 $11.25 $11.37 4/30/12 11.64 12.35 11.51 11.51 11.54 11.96 11.55 11.65 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 26.31% 19.05% 23.11% 20.11% 23.27% 23.27% 23.89% 19.58% 24.90% 27.11% Annual average 7.40 5.47 6.56 5.76 6.60 6.60 6.77 5.62 7.03 7.61 3 years 25.68 18.49 22.75 19.74 22.90 22.90 23.40 19.12 24.40 26.35 Annual average 7.92 5.82 7.07 6.19 7.12 7.12 7.26 6.01 7.55 8.11 1 year 2.34 –3.58 1.57 –3.35 1.59 0.61 1.83 –1.72 2.11 2.59 6 months 8.84 2.60 8.38 3.38 8.41 7.41 8.55 4.72 8.74 9.00 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/11* 1.37% 2.12% 2.12% 1.87% 1.62% 1.12% Total annual operating expenses for the fiscal year ended 10/31/11 1.45% 2.20% 2.20% 1.95% 1.70% 1.20% Annualized expense ratio for the six-month period ended 4/30/12 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/13. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.94 $10.77 $10.77 $9.49 $8.22 $5.66 Ending value (after expenses) $1,066.90 $1,063.00 $1,063.30 $1,063.80 $1,065.70 $1,068.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.77 $10.52 $10.52 $9.27 $8.02 $5.52 Ending value (after expenses) $1,018.15 $1,014.42 $1,014.42 $1,015.66 $1,016.91 $1,019.39 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their 15 differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury Bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The fund’s portfolio 4/30/12 (Unaudited) COMMON STOCKS (30.8%)* Shares Value Basic materials (0.9%) Allied Nevada Gold Corp. † 10,000 $292,900 Bemis Co., Inc. 11,200 362,768 FMC Corp. 5,700 629,565 International Flavors & Fragrances, Inc. 7,477 450,190 Newmont Mining Corp. 21,598 1,029,144 PPG Industries, Inc. 9,212 969,471 Royal Gold, Inc. 5,700 353,172 Sherwin-Williams Co. (The) 6,382 767,627 Sigma-Aldrich Corp. 8,781 622,573 Valspar Corp. 9,252 473,240 Capital goods (1.3%) Ball Corp. 13,648 569,940 Covanta Holding Corp. 21,061 338,029 General Dynamics Corp. 20,300 1,370,250 Lockheed Martin Corp. 16,223 1,468,830 Northrop Grumman Corp. 18,952 1,199,282 Raytheon Co. 24,316 1,316,467 Republic Services, Inc. 28,000 766,360 Roper Industries, Inc. 8,738 890,402 Stericycle, Inc. † 8,300 718,780 Waste Connections, Inc. 15,200 489,896 Communication services (0.8%) American Tower Corp. Class A R 14,498 950,779 AT&T, Inc. 33,100 1,089,321 IAC/InterActiveCorp. 12,427 598,360 Verizon Communications, Inc. 69,266 2,796,961 Windstream Corp. 32,100 360,804 Conglomerates (0.5%) AMETEK, Inc. 15,629 786,608 Danaher Corp. 30,900 1,675,398 General Electric Co. 69,400 1,358,852 Consumer cyclicals (3.8%) Advance Auto Parts, Inc. 5,010 459,918 Amazon.com, Inc. † 11,187 2,594,264 AutoZone, Inc. † 1,575 623,952 Bed Bath & Beyond, Inc. † 12,200 858,758 Big Lots, Inc. † 6,209 227,498 Cintas Corp. 14,178 555,352 Discovery Communications, Inc. Class A † 14,522 790,287 Dollar General Corp. † 8,300 393,918 Dollar Tree, Inc. † 6,871 698,506 Dun & Bradstreet Corp. (The) 6,300 490,014 Ecolab, Inc. 15,890 1,012,034 18 COMMON STOCKS (30.8%)* cont. Shares Value Consumer cyclicals cont. Equifax, Inc. 14,251 $652,981 Expedia, Inc. 8,728 372,075 Global Payments, Inc. 11,600 538,588 Home Depot, Inc. (The) 47,600 2,465,203 Kimberly-Clark Corp. 26,973 2,116,570 Kohl’s Corp. 13,500 676,755 McGraw-Hill Cos., Inc. (The) 15,575 765,823 Moody’s Corp. 20,323 832,227 MSC Industrial Direct Co., Inc. Class A 6,105 450,000 O’Reilly Automotive, Inc. † 7,200 759,312 Omnicom Group, Inc. 14,345 736,042 PetSmart, Inc. 7,995 465,789 Priceline.com, Inc. † 1,989 1,513,271 Ross Stores, Inc. 12,500 769,875 Scotts Miracle-Gro Co. (The) Class A 5,688 298,051 Scripps Networks Interactive Class A 7,500 376,650 Target Corp. 24,954 1,445,835 Towers Watson & Co. Class A 7,600 497,040 Tupperware Brands Corp. 5,065 315,499 Verisk Analytics, Inc. Class A † 13,974 684,027 Viacom, Inc. Class B 22,444 1,041,177 Consumer staples (3.6%) Altria Group, Inc. 97,400 3,137,254 Brinker International, Inc. 8,737 274,953 Church & Dwight Co., Inc. 19,500 990,600 Coca-Cola Co. (The) 6,200 473,184 ConAgra Foods, Inc. 44,100 1,138,662 Dr. Pepper Snapple Group, Inc. 26,900 1,091,602 Herbalife, Ltd. 15,119 1,063,168 Kroger Co. (The) 55,700 1,296,139 Lorillard, Inc. 11,629 1,573,287 McDonald’s Corp. 28,100 2,738,345 Panera Bread Co. Class A † 2,302 363,532 Philip Morris International, Inc. 49,233 4,406,845 Procter & Gamble Co. (The) 16,400 1,043,696 Reynolds American, Inc. 32,400 1,322,892 Starbucks Corp. 27,616 1,584,606 W.W. Grainger, Inc. 4,549 945,373 Yum! Brands, Inc. 17,978 1,307,540 Energy (3.0%) Chevron Corp. 47,469 5,058,297 ConocoPhillips 45,400 3,252,002 Deepocean Group (Shell) (acquired 6/9/11, cost $415,063) (Norway) ‡ 28,574 471,471 Exxon Mobil Corp. 91,892 7,933,955 FMC Technologies, Inc. † 20,877 981,219 19 COMMON STOCKS (30.8%)* cont. Shares Value Energy cont. HollyFrontier Corp. 23,688 $730,064 Marathon Oil Corp. 43,000 1,261,620 Murphy Oil Corp. 16,608 912,942 Financials (3.9%) ACE, Ltd. 26,480 2,011,686 Allied World Assurance Co. Holdings AG 12,282 883,813 American Express Co. 49,700 2,992,437 Arch Capital Group, Ltd. † 31,212 1,226,007 AvalonBay Communities, Inc. R 4,500 654,300 Bank of Hawaii Corp. 9,896 483,815 Berkshire Hathaway, Inc. Class B † 24,005 1,931,202 Chubb Corp. (The) 16,729 1,222,388 Commerce Bancshares, Inc. 13,900 557,390 Digital Realty Trust, Inc. R 5,705 428,388 Discover Financial Services 41,400 1,403,460 Equity Residential Trust R 12,500 768,000 Essex Property Trust, Inc. R 2,300 363,331 Everest Re Group, Ltd. 11,739 1,163,335 Federal Realty Investment Trust R 3,789 381,401 JPMorgan Chase & Co. 16,600 713,468 M&T Bank Corp. 13,069 1,127,463 Nasdaq OMX Group, Inc. (The) † 19,300 474,201 Northern Trust Corp. 20,300 966,077 People’s United Financial, Inc. 54,267 669,655 Public Storage R 5,600 802,256 Rayonier, Inc. R 7,838 355,453 Realty Income Corp. R 8,876 349,182 RenaissanceRe Holdings, Ltd. 13,750 1,073,325 Simon Property Group, Inc. R 9,400 1,462,640 Validus Holdings, Ltd. 26,217 852,053 W.R. Berkley Corp. 29,461 1,109,501 Wells Fargo & Co. 20,300 678,629 Health care (3.1%) Abbott Laboratories 41,370 2,567,422 Aetna, Inc. 21,200 933,648 AmerisourceBergen Corp. 18,731 696,981 Amgen, Inc. 24,200 1,720,862 Biogen Idec, Inc. † 8,808 1,180,360 Bristol-Myers Squibb Co. 51,600 1,721,892 C.R. Bard, Inc. 6,605 653,631 Cardinal Health, Inc. 21,001 887,712 Eli Lilly & Co. 34,000 1,407,260 Forest Laboratories, Inc. † 15,071 524,923 Gilead Sciences, Inc. † 27,100 1,409,471 Humana, Inc. 10,200 822,936 20 COMMON STOCKS (30.8%)* cont. Shares Value Health care cont. Johnson & Johnson 15,200 $989,368 McKesson Corp. 13,478 1,232,024 Merck & Co., Inc. 4,500 176,580 Perrigo Co. 4,654 488,205 Pfizer, Inc. 38,800 889,684 ResMed, Inc. † 15,400 523,754 UnitedHealth Group, Inc. 39,900 2,240,385 Ventas, Inc. R 11,300 664,327 Technology (8.3%) Accenture PLC Class A 29,723 1,930,509 Altera Corp. 30,800 1,095,556 Analog Devices, Inc. 29,608 1,154,120 Apple, Inc. † 44,554 26,030,228 Avago Technologies, Ltd. (Singapore) 25,653 884,515 BMC Software, Inc. † 18,906 780,062 Cisco Systems, Inc. 183,300 3,693,495 Google, Inc. Class A † 6,888 4,168,823 IBM Corp. 26,974 5,585,775 Intel Corp. 18,200 516,880 Intuit, Inc. 19,542 1,132,850 KLA-Tencor Corp. 20,386 1,063,130 L-3 Communications Holdings, Inc. 10,198 749,961 Lam Research Corp. † 20,579 857,115 Maxim Integrated Products, Inc. 35,800 1,058,964 Microchip Technology, Inc. 25,700 908,238 Microsoft Corp. 167,789 5,372,603 Xilinx, Inc. 29,000 1,055,020 Transportation (0.6%) Copa Holdings SA Class A (Panama) 5,411 439,968 J. B. Hunt Transport Services, Inc. 11,122 615,380 Southwest Airlines Co. 78,760 652,133 United Parcel Service, Inc. Class B 32,627 2,549,474 Utilities and power (1.0%) CMS Energy Corp. 26,200 602,338 DTE Energy Co. 14,206 800,934 Entergy Corp. 13,380 877,193 ITC Holdings Corp. 6,200 480,252 Kinder Morgan, Inc. 24,000 861,600 PG&E Corp. 26,100 1,153,098 Pinnacle West Capital Corp. 11,866 573,721 Spectra Energy Corp. 43,075 1,324,126 Westar Energy, Inc. 15,293 438,756 Total common stocks (cost $179,300,588) 21 U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (18.0%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2042 $1,000,000 $1,070,703 3 1/2s, TBA, June 1, 2042 40,000,000 41,425,000 3 1/2s, TBA, May 1, 2042 80,000,000 83,075,000 Total U.S. government agency mortgage obligations (cost $124,287,187) CORPORATE BONDS AND NOTES (15.0%)* Principal amount Value Basic materials (1.0%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $196,000 $217,290 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 85,000 89,586 BHP Billiton Finance USA Ltd company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 196,000 213,820 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 325,000 365,273 E.I. du Pont de Nemours & Co. sr. unsec. unsub. notes 3 1/4s, 2015 263,000 281,274 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 750,000 776,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 5.003s, 2014 750,000 703,125 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 495,200 658,099 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 $165,000 174,900 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 165,000 235,165 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) $265,000 363,340 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.307s, 2015 (Germany) EUR 150,000 195,084 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,410,000 1,417,050 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 500,000 508,750 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 220,000 228,250 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 230,000 264,958 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.297s, 2014 500,000 467,500 Capital goods (0.6%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 335,000 342,956 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,483,000 1,597,933 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 115,000 134,776 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 148,000 159,453 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 359,000 394,154 Deere & Co. sr. unsec. notes 6.95s, 2014 148,000 166,569 General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.843s, 2015 125,000 116,875 22 CORPORATE BONDS AND NOTES (15.0%)* cont. Principal amount Value Capital goods cont. Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 $405,000 $398,925 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 200,000 211,500 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 263,000 294,001 Communication services (2.2%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 196,000 211,887 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 1,501,000 1,567,184 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 270,000 292,275 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 263,000 283,724 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 369,000 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 250,000 230,625 Comcast Corp. company guaranty sr. unsec. unsub. bonds 6 1/2s, 2017 655,000 787,841 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 963,000 1,013,558 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Germany) 263,000 297,809 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 139,750 Kabel BW Erste Beteiligungs GmbH/Kabel Baden-Wurttemberg GmbH & Co. KG 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 600,600 Level 3 Financing, Inc. 144A company guaranty FRN 4.506s, 2015 2,100,000 2,029,125 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 1,400,000 1,442,000 Nextel Communications, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2014 805,000 803,994 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 740,000 828,800 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 725,000 792,063 Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 290,000 331,824 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 127,000 136,049 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 120,000 108,900 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 297,000 302,198 Telefonica Emisones SAU company guaranty 6.421s, 2016 (Spain) 140,000 144,232 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 185,000 185,547 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 555,000 650,003 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 846,000 976,233 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 297,000 349,015 23 CORPORATE BONDS AND NOTES (15.0%)* cont. Principal amount Value Communication services cont. Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 235,000 $279,782 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $420,000 399,000 Conglomerates (0.4%) General Electric Co. sr. unsec. notes 5 1/4s, 2017 2,051,000 2,393,554 Consumer cyclicals (1.8%) Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,000,000 885,000 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,445,000 1,596,725 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 163,000 176,628 DISH DBS Corp. company guaranty 7 1/8s, 2016 255,000 282,413 DISH DBS Corp. company guaranty 7s, 2013 220,000 235,675 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 657,000 755,550 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 163,000 188,131 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 234,000 255,060 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 135,000 147,741 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 200,000 226,250 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,559,000 1,627,206 MGM Resorts International sr. notes 10 3/8s, 2014 190,000 216,600 News America, Inc. sr. unsec. notes company guaranty 4 1/2s, 2021 263,000 284,070 Owens Corning company guaranty sr. unsec. notes 9s, 2019 275,000 340,313 QVC, Inc. 144A sr. notes 7 1/8s, 2017 570,000 609,900 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 207,500 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 500,000 462,500 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 395,000 418,029 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 615,000 667,281 Target Corp. sr. unsec. notes 5 3/8s, 2017 263,000 312,547 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 426,000 501,426 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 1,000,000 1,025,000 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 580,000 387,150 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 622,000 655,776 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 162,000 174,353 Consumer staples (1.1%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 387,000 423,072 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 359,000 389,529 Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 163,000 167,383 24 CORPORATE BONDS AND NOTES (15.0%)* cont. Principal amount Value Consumer staples cont. Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 $590,000 $666,700 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 320,000 347,600 CVS Corp. sr. unsec. notes 5 3/4s, 2017 230,000 271,798 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 196,000 237,299 Dole Food Co. 144A sr. notes 8s, 2016 200,000 211,000 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 750,000 1,067,075 Kraft Foods, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 $622,000 680,635 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 163,000 197,317 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 459,000 485,771 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 196,000 234,502 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 263,000 282,671 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 300,000 323,625 Service Corporation International sr. notes 7s, 2017 185,000 206,275 Service Corporation International sr. unsec. notes 7 3/8s, 2014 195,000 213,038 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 530,000 620,100 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 505,000 582,013 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 300,000 326,250 Energy (1.5%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 170,000 196,868 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 282,000 282,000 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 148,000 158,516 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 115,000 127,782 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 500,000 545,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 685,000 674,725 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 521,000 573,065 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 230,000 250,398 Forest Oil Corp. company guaranty sr. unsec. notes 8 1/2s, 2014 1,035,000 1,112,625 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 571,155 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 R 110,000 110,000 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 175,000 185,500 Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 750,000 820,313 Offshore Group Investments, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 910,000 995,313 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 555,000 614,663 25 CORPORATE BONDS AND NOTES (15.0%)* cont. Principal amount Value Energy cont. Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) $1,805,000 $1,634,464 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 500,000 502,500 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 280,000 294,700 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 459,000 489,424 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 196,000 243,777 Financials (3.5%) Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 196,000 212,574 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 588,000 638,161 American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 325,000 352,319 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 2,085,000 2,211,059 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 263,000 277,569 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 359,000 379,783 BB&T Corp. unsec. sub. notes 5.2s, 2015 196,000 217,771 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 717,000 763,510 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 263,000 315,131 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 685,000 779,188 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 927,000 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 705,000 782,559 Citigroup, Inc. sr. unsec. unsub. notes 6 1/8s, 2017 925,000 1,026,263 Credit Suisse Guernsey sr. unsec. notes 5 1/2s, 2014 818,000 879,170 Deutsche Bank AG sr. unsec. notes 6s, 2017 (United Kingdom) 359,000 408,974 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 480,000 490,800 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 210,000 244,650 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 1,597,000 1,737,344 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 645,000 677,250 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 435,000 469,794 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 700,000 736,750 Jefferies Group, Inc. sr. unsec. notes 3 7/8s, 2015 1,500,000 1,470,000 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 1,759,000 1,852,941 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 324,000 360,855 MetLife, Inc. sr. unsec. 6 3/4s, 2016 263,000 312,123 PNC Funding Corp. bank guaranty sr. unsec. note 3 5/8s, 2015 167,000 178,078 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 325,000 353,133 Shinhan Bank 144A sr. unsec. bonds 6s, 2012 (South Korea) 150,000 150,930 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 230,000 229,993 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 230,000 251,850 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 250,000 259,392 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 263,000 273,135 26 CORPORATE BONDS AND NOTES (15.0%)* cont. Principal amount Value Financials cont. Vnesheconombank Via VEB Finance PLC 144A bank guaranty sr. unsec. unsub. bonds 6.8s, 2025 (Russia) $250,000 $265,000 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 517,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,500,000 1,582,815 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 1,334,000 1,565,150 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 230,000 239,954 Health care (1.0%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 297,000 350,851 Amgen, Inc. sr. unsec. notes 5.85s, 2017 196,000 232,249 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 196,000 235,694 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 175,000 187,889 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 445,000 603,961 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $525,000 601,781 GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 263,000 282,207 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 50,000 56,094 HCA, Inc. sr. notes 6 1/2s, 2020 665,000 709,888 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,390,000 1,466,450 Merck & Co., Inc. sr. unsec. notes 4s, 2015 297,000 326,697 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 263,000 280,022 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 622,000 704,357 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 80,000 89,700 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 665,000 691,600 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 196,000 239,076 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 93,000 104,749 Technology (0.6%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 740,000 710,400 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 330,000 314,325 Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 297,000 346,247 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 263,000 284,634 IBM Corp. sr. unsec. notes 5.7s, 2017 392,000 472,252 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 359,000 413,841 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 1,085,000 1,124,331 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 230,000 245,229 Transportation (—%) RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 73,000 76,468 United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 196,000 208,132 Utilities and power (1.3%) AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 150,000 177,000 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,000,000 1,140,000 27 CORPORATE BONDS AND NOTES (15.0%)* cont. Principal amount Value Utilities and power cont. Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 $111,000 $147,205 Calpine Corp. 144A sr. notes 7 1/4s, 2017 350,000 373,625 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 160,000 191,122 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 93,000 121,829 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 510,000 616,774 Duke Energy Corp. sr. unsec. unsub. notes 6.3s, 2014 510,000 557,440 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,000,000 750,000 El Paso, LLC sr. unsec. notes 7s, 2017 465,000 522,971 El Paso, LLC sr. unsec. notes Ser. GMTN, 7 3/8s, 2012 26,000 26,669 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 230,000 275,407 Exelon Corp. sr. unsec. notes 4.9s, 2015 488,000 533,984 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 130,000 163,327 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 163,000 196,068 GenOn Energy, Inc. sr. unsec. unsub. notes 7 5/8s, 2014 1,500,000 1,530,000 Kinder Morgan Energy Partners LP notes 6s, 2017 263,000 305,707 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 134,000 196,584 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 185,000 249,720 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 130,000 139,642 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 196,000 216,407 Texas-New Mexico Power Co. 144A 1st mtge. 9 1/2s, 2019 125,000 166,634 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 230,000 288,024 Total corporate bonds and notes (cost $101,528,694) MORTGAGE-BACKED SECURITIES (13.9%)* Principal amount Value Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A2, 5.317s, 2047 $370,035 $371,901 Ser. 06-6, Class A2, 5.309s, 2045 720,158 723,936 Ser. 07-1, Class XW, IO, 0.466s, 2049 4,275,856 42,322 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 1.04s, 2042 4,199,080 54,945 Ser. 02-PB2, Class XC, IO, 0.731s, 2035 2,501,731 2,187 Barclays Capital, LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.823s, 2046 13,984,604 576,865 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 32,529,018 1,395,495 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 35,195,580 904,526 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 36,176,538 926,119 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.469s, 2036 1,074,823 537,411 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 05-PWR7, Class C, 5.235s, 2041 489,000 434,721 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 04-PWR5, Class E, 5.222s, 2042 654,000 648,330 28 MORTGAGE-BACKED SECURITIES (13.9%)* cont. Principal amount Value Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 $6,097,747 $158,541 Ser. 07-AR5, Class 1X2, IO, 0 1/2s, 2047 3,753,982 78,834 Ser. 06-AR5, Class 1X, IO, 0 1/2s, 2046 8,068,299 149,264 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 4,370,974 61,194 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.674s, 2044 F 7,778,502 550,952 Commercial Mortgage Pass-Through Certificates FRB Ser. 04-LB3A, Class B, 5.526s, 2037 F 1,587,000 1,653,074 FRB Ser. 04-LB3A, Class E, 5.526s, 2037 F 693,000 679,657 Ser. 05-LP5, Class B, 5.105s, 2043 F 422,000 396,782 Commercial Mortgage Pass-Through Certificates 144A FRB Ser. 05-LP5, Class E, 5.35s, 2043 1,215,000 1,164,638 Countrywide Alternative Loan Trust FRB Ser. 06-OA6, Class 1A1A, 0.449s, 2046 2,102,194 1,219,272 FRB Ser. 07-OH1, Class A1B, 0.439s, 2047 3,000,000 1,695,000 FRB Ser. 07-OA4, Class A1, 0.409s, 2047 4,841,334 3,001,627 FRB Ser. 07-OA3, Class 1A1, 0.379s, 2047 2,766,062 1,777,195 FRB Ser. 06-HY11, Class A1, 0.359s, 2036 1,569,865 871,275 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.967s, 2039 301,085 300,681 CS First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 525,000 526,684 Ser. 05-C5, Class AJ, 5.1s, 2038 F 539,000 546,976 Ser. 04-C1, Class B, 4.855s, 2037 5,750,000 6,012,505 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.937s, 2038 8,528,705 93,475 Ser. 04-C4, Class AX, IO, 1.189s, 2039 2,811,790 43,181 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 F 733,189 705,736 Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.332s, 2034 674,945 928,204 IFB Ser. 3859, Class SG, IO, 6.46s, 2039 8,388,892 1,226,624 IFB Ser. 3727, Class PS, IO, 6.46s, 2038 3,500,479 452,805 IFB Ser. 3835, Class SC, IO, 6.41s, 2038 20,447,819 3,760,967 IFB Ser. 3856, Class PS, IO, 6.36s, 2040 1,277,781 207,253 IFB Ser. 3803, Class SP, IO, 6.36s, 2038 2,691,353 349,639 IFB Ser. 3861, Class PS, IO, 6.36s, 2037 1,719,254 287,322 IFB Ser. 3708, Class SQ, IO, 6.31s, 2040 9,579,890 1,432,385 IFB Ser. 3907, Class KS, IO, 6.31s, 2040 3,190,874 587,933 IFB Ser. 3708, Class SA, IO, 6.21s, 2040 13,527,325 1,982,024 IFB Ser. 3934, Class SA, IO, 6.16s, 2041 612,882 107,236 IFB Ser. 3116, Class AS, IO, 5.86s, 2034 2,969,953 310,491 IFB Ser. 3852, Class NT, 5.76s, 2041 3,178,708 3,324,324 IFB Ser. 3752, Class PS, IO, 5.76s, 2040 1,399,111 238,842 Ser. 3687, Class CI, IO, 5s, 2038 3,151,789 481,121 Ser. 3632, Class CI, IO, 5s, 2038 702,101 57,039 Ser. 3626, Class DI, IO, 5s, 2037 460,565 21,624 Ser. 3747, Class HI, IO, 4 1/2s, 2037 408,382 48,108 Ser. 3738, Class MI, IO, 4s, 2034 30,816,268 2,726,087 Ser. 3748, Class NI, IO, 4s, 2034 1,969,291 177,906 Ser. 3736, Class QI, IO, 4s, 2034 567,880 26,974 29 MORTGAGE-BACKED SECURITIES (13.9%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3751, Class MI, IO, 4s, 2034 $459,228 $23,154 Ser. T-8, Class A9, IO, 0.428s, 2028 283,308 2,302 Ser. T-59, Class 1AX, IO, 0.275s, 2043 648,486 5,674 Ser. T-48, Class A2, IO, 0.212s, 2033 928,165 5,801 FRB Ser. T-54, Class 2A, IO, zero %, 2043 374,768 59 Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.306s, 2035 94,698 168,134 IFB Ser. 05-122, Class SE, 22.264s, 2035 397,528 588,957 IFB Ser. 11-4, Class CS, 12.423s, 2040 2,805,406 3,254,271 IFB Ser. 11-67, Class BS, IO, 6.261s, 2041 5,986,270 960,796 IFB Ser. 404, Class S13, IO, 6.161s, 2040 240,724 33,464 IFB Ser. 10-35, Class SG, IO, 6.161s, 2040 5,376,090 868,884 Ser. 397, Class 2, IO, 5s, 2039 162,267 25,025 Ser. 398, Class C5, IO, 5s, 2039 1,093,547 104,871 Ser. 10-13, Class EI, IO, 5s, 2038 990,582 62,807 Ser. 12-30, Class PI, IO, 4s, 2042 7,905,221 1,385,785 Ser. 406, Class 2, IO, 4s, 2041 525,140 79,769 Ser. 406, Class 1, IO, 4s, 2041 326,259 52,626 Ser. 03-W10, Class 1, IO, 1.431s, 2043 420,022 19,820 Ser. 98-W2, Class X, IO, 0.997s, 2028 1,768,812 82,913 Ser. 03-W1, Class 2A, IO, zero %, 2042 801,145 63 Ser. 08-36, Class OV, PO, zero %, 2036 51,772 45,244 Ser. 98-W5, Class X, IO, zero %, 2028 510,251 20,888 FRB Ser. 06-104, Class EK, zero %, 2036 20,823 20,198 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class G, 5.157s, 2038 F 567,000 522,898 Ser. 05-C2, Class XC, IO, 0.157s, 2043 17,985,063 132,730 GMAC Commercial Mortgage Securities, Inc. FRB Ser. 03-C2, Class E, 5.652s, 2040 F 2,310,000 2,345,134 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.46s, 2038 1,672,797 230,675 IFB Ser. 11-61, Class CS, IO, 6.44s, 2035 11,953,112 1,809,235 IFB Ser. 10-85, Class SD, IO, 6.41s, 2038 296,539 49,896 IFB Ser. 11-37, Class SD, IO, 6.41s, 2038 2,152,171 294,167 IFB Ser. 10-120, Class SB, IO, 5.96s, 2035 588,423 62,602 IFB Ser. 10-20, Class SC, IO, 5.91s, 2040 153,079 25,841 IFB Ser. 11-70, Class SN, IO, 5.66s, 2041 726,000 213,909 IFB Ser. 11-70, Class SH, IO, 5.65s, 2041 786,718 232,758 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 258,692 44,261 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 8,766,705 1,209,840 Ser. 12-8, Class PI, IO, 4s, 2041 5,057,315 891,605 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 4,216,206 148,832 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 F 263,000 242,015 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 311,000 303,465 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 287,620 295,305 30 MORTGAGE-BACKED SECURITIES (13.9%)* cont. Principal amount Value GSMPS Mortgage Loan Trust 144A Ser. 98-2, IO, 0.446s, 2027 $76,732 $6 Ser. 98-3, IO, 0.31s, 2027 93,280 1,738 Ser. 99-2, IO, zero %, 2027 137,993 1,795 Ser. 98-4, IO, zero %, 2026 107,895 3,528 Harborview Mortgage Loan Trust FRB Ser. 05-7, Class 1A1, 3.074s, 2045 742,443 374,934 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.419s, 2037 4,392,731 2,328,147 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR35, Class 2A1A, 0.409s, 2037 722,897 388,024 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.439s, 2037 2,605,835 1,113,994 FRB Ser. 06-A7, Class 1A1, 0.399s, 2036 884,082 422,218 FRB Ser. 07-A1, Class 1A3A, 0.389s, 2037 3,018,098 1,599,592 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2, 5.827s, 2051 542,607 547,099 FRB Ser. 02-C2, Class E, 5.518s, 2034 376,000 375,391 Ser. 07-LDPX, Class A3S, 5.317s, 2049 545,000 558,953 Ser. 02-C3, Class D, 5.314s, 2035 351,000 354,815 Ser. 03-C1, Class D, 5.192s, 2037 6,183,000 6,231,305 FRB Ser. 05-LDP3, Class AJ, 5.176s, 2042 776,000 763,271 Ser. 04-CB8, Class B, 4 1/2s, 2039 708,000 681,274 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class A2, 5.532s, 2032 16,152 16,147 Ser. 06-C7, Class A2, 5.3s, 2038 318,456 318,456 Ser. 05-C7, Class A2, 5.103s, 2030 25,764 25,764 Ser. 03-C5, Class F, 4.843s, 2037 480,000 453,840 Ser. 07-C2, Class XW, IO, 0.712s, 2040 2,741,577 44,562 LB-UBS Commercial Mortgage Trust 144A Ser. 02-C2, Class J, 6.235s, 2035 5,886,000 5,889,532 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, 0.8s, 2047 2,970,747 94,693 Merrill Lynch Mortgage Trust Ser. 04-MKB1, Class B, 5.28s, 2042 F 1,870,000 1,914,936 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-3, Class AM, 5.456s, 2046 F 297,000 319,030 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.249s, 2049 F 57,126,605 731,490 Morgan Stanley Capital I 144A Ser. 12-C4, Class XA, IO, 2.897s, 2045 3,995,870 613,937 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 524,000 518,220 Nomura Asset Securities Corp. 144A Ser. 98-D6, Class B1, 6s, 2030 177,000 185,081 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 5,302,001 275,704 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 3,601,642 115,253 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 1,700,000 1,754,409 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 8,396,308 318,220 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 2,912,759 62,624 Ser. 06-AR8, Class X, IO, 0.4s, 2036 13,052,119 176,204 31 MORTGAGE-BACKED SECURITIES (13.9%)* cont. Principal amount Value Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 $1,086,387 $173,822 Wachovia Bank Commercial Mortgage Trust Ser. 06-C25, Class A2, 5.684s, 2043 119,643 119,643 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class C, 4.9s, 2036 F 103,000 103,757 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.749s, 2045 1,047,123 607,331 FRB Ser. 05-AR11, Class A1C4, 0.679s, 2045 1,043,561 605,266 FRB Ser. 05-AR17, Class A1C4, 0.639s, 2045 3,396,767 1,528,545 Total mortgage-backed securities (cost $94,505,172) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* strike price amount Value SPDR S&P rust (Put) Oct-12/100.00 152,100 $111,814 SPDR S&P rust (Put) Jan-13/110.00 83,466 197,288 SPDR S&P rust (Put) Jul-12/117.00 83,466 48,999 SPDR S&P rust (Put) Apr-13/117.00 141,593 665,155 SPDR S&P rust (Put) Aug-12/121.00 117,974 152,794 SPDR S&P rust (Put) Feb-13/115.00 117,974 401,207 SPDR S&P rust (Put) May-12/103.00 105,301 959 SPDR S&P rust (Put) Nov-12/99.00 105,301 95,605 SPDR S&P rust (Put) Sep-12/125.00 116,203 283,429 SPDR S&P rust (Put) Mar-13/116.00 116,203 470,473 SPDR S&P rust (Put) Jun-12/107.00 137,607 9,610 SPDR S&P rust (Put) Dec-12/102.00 137,607 195,754 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 $30,843,000 260,623 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 1,792,000 21,092 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 11,143,000 184,194 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,246,000 49,614 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 2,246,000 27,536 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 55,602,200 3,251,061 32 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 $55,602,200 $160,134 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 15,702,947 1,816,360 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 15,702,947 3,926 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 6,636,700 1,792,108 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 6,636,700 308,474 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 6,636,700 1,878,252 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 6,636,700 286,705 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 10,272,000 848,981 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/3.625 10,272,000 519,660 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 21,329,000 1,642,461 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 21,329,000 1,599,462 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 21,329,000 379,016 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 21,329,000 372,383 33 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 $36,444,000 $4,478,968 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 36,444,000 1,293,762 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 4,286,000 38,831 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 4,286,000 41,617 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 1,792,000 35,571 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 5,413,000 144,094 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,246,000 66,774 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 2,246,000 47,660 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 5,413,000 173,487 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,313,000 186,423 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,313,000 181,320 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 4,286,000 43,503 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 5,572 34 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $4,286,000 $5,572 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 5,572 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 5,572 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 4,286,000 5,572 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.055% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.055 1,704,000 17,824 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 19,161,000 255,799 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 19,161,000 255,799 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 19,161,000 264,613 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 11,143,000 152,102 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 3,952,000 71,768 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 2,246,000 43,864 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 2,246,000 20,776 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 13,085,789 1,503,165 35 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 $13,085,789 $3,010 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,013,186 1,658,010 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,013,186 1,041 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,234,316 673,499 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,234,316 523 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 13,085,789 1,694,610 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 13,085,789 1,439 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,085,789 1,721,305 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,085,789 1,047 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,141,805 810,227 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 6,141,805 430 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 19,381,000 2,872,264 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 19,381,000 550,420 36 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 $19,381,000 $2,954,905 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 19,381,000 530,594 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 2,443 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 2,443 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 2,443 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 2,443 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 4,286,000 2,443 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.03 1,704,000 12,303 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 11,143,000 113,993 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 2,246,000 37,688 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 2,246,000 13,768 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,313,000 74,774 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,313,000 74,377 37 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.005 $1,704,000 $4,311 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 2,246,000 29,198 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 2,246,000 4,717 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 33,500,000 3,347,655 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 33,500,000 3,254,190 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 33,500,000 412,050 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.705% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.705 33,500,000 407,628 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 35,636,000 3,473,797 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 35,636,000 438,679 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 35,636,000 3,507,295 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 35,636,000 403,756 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 1,518,000 150,069 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 1,518,000 17,017 38 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 $21,860,000 $221,966 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 4,286,000 33,174 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 4,286,000 35,960 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 1,792,000 32,686 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 5,413,000 135,542 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,246,000 63,292 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 2,246,000 43,191 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 5,413,000 164,934 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 1,792,000 28,815 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 11,143,000 237,680 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 5,413,000 125,473 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,246,000 58,935 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 2,246,000 38,137 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (8.7%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 $5,413,000 $153,892 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 1,792,000 25,231 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 11,143,000 211,717 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,246,000 54,892 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 2,246,000 33,331 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,313,000 142,393 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,313,000 138,782 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 12,294,000 1,428,563 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. Sep-15/4.04 12,294,000 376,196 Total purchased options outstanding (cost $66,579,802) SENIOR LOANS (6.7%)* c Principal amount Value Basic materials (0.5%) INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) $750,000 $747,188 Momentive Performance Materials, Inc. bank term loan FRN Ser. B3, 3 1/2s, 2015 750,000 719,438 Norit NV bank term loan FRN 6 3/4s, 2017 (Netherlands) 497,500 501,231 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2017 281,438 281,438 Styron Corp. bank term loan FRN 6.008s, 2017 364,405 339,238 Tronox, Inc. bank term loan FRN Ser. B, 4 1/4s, 2017 447,857 447,697 Tronox, Inc. bank term loan FRN Ser. DD, 1s, 2017 U 122,143 121,990 Tube City IMS Corp. bank term loan FRN Ser. B, 5 3/4s, 2019 665,000 667,078 40 SENIOR LOANS (6.7%)* c cont. Principal amount Value Capital goods (0.5%) Husky Injection Molding Systems, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (Canada) $496,250 $500,282 Rexnord Corp. bank term loan FRN Ser. B, 5s, 2018 738,150 744,147 Reynolds Group Holdings, Inc, bank term loan FRN Ser. C, 6 1/2s, 2018 369,111 373,840 Reynolds Group Holdings, Inc, bank term loan FRN Ser. E, 6 1/2s, 2018 489,661 495,935 SRAM Corp. bank term loan FRN 8 1/2s, 2018 595,000 598,347 SRAM Corp. bank term loan FRN 4.771s, 2018 175,846 177,824 Terex Corp. bank term loan FRN Ser. B, 5 1/2s, 2017 666,650 671,650 Communication services (0.4%) Asurion Corp. bank term loan FRN Ser. B, 5 1/2s, 2018 1,263,926 1,264,979 Intelsat Jackson Holdings SA bank term loan FRN Ser. B, 5 1/4s, 2018 (Bermuda) 990,000 994,537 MetroPCS Wireless, Inc. bank term loan FRN Ser. B3, 4.02s, 2018 493,758 488,821 Consumer cyclicals (2.1%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,149,085 1,159,140 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 6 1/4s, 2017 1,188,182 1,192,472 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 600,000 548,464 CCM Merger, Inc. bank term loan FRN Ser. B, 7s, 2017 946,098 942,944 Cenveo, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 654,947 655,349 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.894s, 2016 1,131,906 909,455 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 5 1/4s, 2016 CAD 1,682,437 1,683,969 Goodman Global, Inc. bank term loan FRN 9s, 2017 $356,364 362,155 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 173,708 174,576 Gymboree Corp. bank term loan FRN 5s, 2018 493,750 472,677 Interactive Data Corp. bank term loan FRN 4 1/2s, 2018 685,009 685,523 J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 990,000 980,100 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 583,141 580,663 Lord & Taylor, LLC bank term loan FRN 5 3/4s, 2018 830,918 841,304 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,280,000 1,280,178 Nortek, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 676,583 678,274 Radio One, Inc. bank term loan FRN Ser. B, 7 1/2s, 2016 492,409 486,254 Realogy Corp. bank term loan FRN Ser. B, 4.77s, 2016 349,587 324,784 Spectrum Brands Holdings, Inc. bank term loan FRN 5s, 2016 768,397 770,510 Consumer staples (1.0%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 864,702 866,702 Claire’s Stores, Inc. bank term loan FRN 3.086s, 2014 826,906 786,125 Dean Foods Co. bank term loan FRN Ser. A1, 3 1/4s, 2014 379,221 378,154 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 476,400 472,604 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 1,200,000 1,199,250 41 SENIOR LOANS (6.7%)* c cont. Principal amount Value Consumer staples cont. Prestige Brands, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 $916,667 $921,250 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 1,488,750 1,486,657 Rite Aid Corp. bank term loan FRN 4 1/2s, 2018 971,916 963,655 Energy (0.1%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 485,233 466,632 Financials (0.5%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 275,258 276,463 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 1,000,000 999,500 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,125,000 1,153,125 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.818s, 2017 502,664 502,979 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.814s, 2017 587,336 587,336 Health care (1.1%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,012,327 1,011,062 Capsugel Holdings US, Inc. bank term loan FRN Ser. B, 5 1/4s, 2018 989,565 999,213 Health Management Associates, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 1,122,188 1,122,468 IASIS Healthcare, LLC bank term loan FRN Ser. B, 5s, 2018 564,300 565,358 Kinetic Concepts, Inc. bank term loan FRN Ser. B, 7s, 2018 1,197,000 1,220,753 Multiplan, Inc. bank term loan FRN Ser. B, 4 3/4s, 2017 892,762 888,744 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 718,200 725,083 Quintiles Transnational Corp. bank term loan FRN Ser. B, 5s, 2018 992,500 993,120 Technology (0.3%) First Data Corp. bank term loan FRN 4.245s, 2018 1,000,000 910,375 Lawson Software, Inc. bank term loan FRN Ser. B, 5 3/4s, 2018 1,000,000 1,012,292 Transportation (0.1%) Delta Air lInes, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 827,745 827,745 Utilities and power (0.1%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 1,093,159 604,243 Total senior loans (cost $46,973,270) COMMODITY LINKED NOTES (3.1%)* Principal amount Value Deutsche Bank AG/London 144A notes Ser. 00DL, zero %, 2013 (Indexed to the DB Commodity Booster OYE Benchmark Light Energy TR Index) (United Kingdom) $5,650,000 $5,316,085 UBS AG/Jersey Branch 144A notes zero %, 2012 (Indexed to the UBS Bloomberg CMCI Essence Index) (Jersey) 16,764,000 16,006,043 Total commodity linked notes (cost $22,414,000) 42 FOREIGN GOVERNMENT BONDS AND NOTES (1.3%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $725,000 $588,700 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 1,305,000 1,299,132 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 3,710,000 3,348,275 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 220,000 214,764 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 775,000 785,179 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 150,000 128,625 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 475,000 476,078 Ukraine (Government of) 144A bonds 7 3/4s, 2020 125,000 113,125 Ukraine (Government of) 144A sr. unsec. notes 7.95s, 2021 230,000 208,490 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 1,700,000 1,683,000 Total foreign government bonds and notes (cost $9,297,890) ASSET-BACKED SECURITIES (0.6%)* Principal amount Value Bear Stearns Asset Backed Securities Trust FRB Ser. 06-HE9, Class 1A2, 0.389s, 2036 $7,000,000 $3,115,000 Countrywide Asset Backed Certificates FRB Ser. 07-1, Class 2A2, 0.339s, 2037 1,041,000 929,093 Total asset-backed securities (cost $4,206,608) SHORT-TERM INVESTMENTS (29.2%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% e 74,161,389 $74,161,389 SSgA Prime Money Market Fund 0.12% P 14,055,000 14,055,000 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, July 16, 2012 $14,750,000 $14,745,194 Straight-A Funding, LLC commercial paper with an effective yield of 0.178%, May 1, 2012 6,000,000 6,000,000 U.S. Treasury Bills with an effective yield of 0.163%, April 4, 2013 5,000,000 4,991,680 U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 # ## 10,000,000 9,990,590 U.S. Treasury Bills with an effective yield of 0.100%, November 15, 2012 # ## 30,000,000 29,975,670 U.S. Treasury Bills with an effective yield of 0.078%, October 18, 2012 # ## 10,000,000 9,993,280 U.S. Treasury Bills with an effective yield of 0.099%, August 23, 2012 # ## 10,000,000 9,996,600 U.S. Treasury Bills with an effective yield of 0.041%, July 26, 2012 30,000,000 29,993,370 Total short-term investments (cost $203,919,977) TOTAL INVESTMENTS Total investments (cost $853,013,188) Key to holding’s currency abbreviations CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen SEK Swedish Krona 43 Key to holding’s abbreviations EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $697,301,754. † Non-income-producing security. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $457,184, or 0.1% of netassets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 8). At the close of the reporting period, the fund maintained liquid assets totaling $458,124,355 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 44 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $151,474,211) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 5/16/12 $290,687 $289,986 $701 Australian Dollar Sell 5/16/12 290,687 286,900 (3,787) British Pound Buy 5/16/12 101,098 99,751 1,347 Japanese Yen Sell 5/16/12 1,110,428 1,078,580 (31,848) Swedish Krona Buy 5/16/12 37,235 37,894 (659) Barclays Bank PLC Australian Dollar Buy 5/16/12 1,312,775 1,315,775 (3,000) Brazilian Real Buy 5/16/12 374,608 386,817 (12,209) Brazilian Real Sell 5/16/12 374,608 379,639 5,031 British Pound Buy 5/16/12 1,337,154 1,297,065 40,089 Chilean Peso Buy 5/16/12 392,911 394,188 (1,277) Czech Koruna Sell 5/16/12 598,730 622,772 24,042 Euro Sell 5/16/12 7,675,986 7,737,770 61,784 Hungarian Forint Sell 5/16/12 26,767 26,253 (514) Japanese Yen Buy 5/16/12 1,054,617 1,029,258 25,359 Malaysian Ringgit Sell 5/16/12 388,356 383,347 (5,009) Mexican Peso Buy 5/16/12 119,566 122,136 (2,570) Mexican Peso Sell 5/16/12 119,566 118,469 (1,097) New Zealand Dollar Sell 5/16/12 390,607 391,779 1,172 Norwegian Krone Buy 5/16/12 3,217,004 3,240,373 (23,369) Polish Zloty Buy 5/16/12 381,262 386,626 (5,364) Singapore Dollar Sell 5/16/12 890,517 880,438 (10,079) South African Rand Buy 5/16/12 3,274 14,688 (11,414) South Korean Won Buy 5/16/12 788,921 791,605 (2,684) South Korean Won Sell 5/16/12 788,921 779,971 (8,950) Swedish Krona Buy 5/16/12 1,644,672 1,743,062 (98,390) Taiwan Dollar Sell 5/16/12 392,370 389,197 (3,173) Turkish Lira Buy 5/16/12 246,197 242,169 4,028 Citibank, N.A. Australian Dollar Sell 5/16/12 150,858 107,535 (43,323) Brazilian Real Buy 5/16/12 336,834 350,846 (14,012) British Pound Sell 5/16/12 926,434 926,642 208 Canadian Dollar Buy 5/16/12 1,310,713 1,304,632 6,081 Czech Koruna Sell 5/16/12 1,406,487 1,434,297 27,810 Euro Sell 5/16/12 339,545 338,256 (1,289) Japanese Yen Buy 5/16/12 371,666 383,156 (11,490) Mexican Peso Sell 5/16/12 1,025,960 1,047,208 21,248 Polish Zloty Buy 5/16/12 216,697 217,098 (401) 45 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $151,474,211) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Sell 5/16/12 $597,180 $590,539 $(6,641) South Korean Won Buy 5/16/12 386,695 388,754 (2,059) Swedish Krona Buy 5/16/12 2,967,387 3,021,777 (54,390) Taiwan Dollar Sell 5/16/12 393,798 389,951 (3,847) Turkish Lira Buy 5/16/12 647,027 637,540 9,487 Credit Suisse AG Australian Dollar Buy 5/16/12 768,022 780,546 (12,524) Brazilian Real Buy 5/16/12 312,296 328,501 (16,205) British Pound Buy 5/16/12 1,413,099 1,397,262 15,837 Canadian Dollar Buy 5/16/12 1,310,511 1,304,589 5,922 Chilean Peso Buy 5/16/12 769,814 769,196 618 Czech Koruna Sell 5/16/12 972,223 1,001,106 28,883 Euro Sell 5/16/12 3,384,206 3,386,030 1,824 Hungarian Forint Sell 5/16/12 22,954 24,895 1,941 Japanese Yen Sell 5/16/12 2,136,273 2,050,462 (85,811) New Zealand Dollar Buy 5/16/12 33,824 35,679 (1,855) Norwegian Krone Buy 5/16/12 9,972 (1,531) 11,503 Polish Zloty Buy 5/16/12 378,633 379,661 (1,028) Singapore Dollar Sell 5/16/12 901,345 891,032 (10,313) South African Rand Buy 5/16/12 788,402 789,560 (1,158) South Korean Won Buy 5/16/12 360,401 360,750 (349) Swedish Krona Buy 5/16/12 2,591,525 2,665,367 (73,842) Swiss Franc Sell 5/16/12 1,355,556 1,361,217 5,661 Taiwan Dollar Sell 5/16/12 779,683 772,851 (6,832) Turkish Lira Buy 5/16/12 1,047,346 1,026,545 20,801 Deutsche Bank AG Australian Dollar Buy 5/16/12 719,227 727,123 (7,896) Brazilian Real Buy 5/16/12 144,664 158,113 (13,449) British Pound Sell 5/16/12 48,034 47,412 (622) Canadian Dollar Buy 5/16/12 1,297,051 1,303,070 (6,019) Czech Koruna Sell 5/16/12 1,177,577 1,203,509 25,932 Euro Buy 5/16/12 387,334 389,121 (1,787) Mexican Peso Buy 5/16/12 396,144 392,554 3,590 Mexican Peso Sell 5/16/12 396,144 392,527 (3,617) New Zealand Dollar Sell 5/16/12 364,790 363,228 (1,562) Polish Zloty Buy 5/16/12 379,615 384,388 (4,773) Singapore Dollar Sell 5/16/12 495,926 490,328 (5,598) South African Rand Buy 5/16/12 397,912 395,916 1,996 South African Rand Sell 5/16/12 397,912 387,314 (10,598) South Korean Won Buy 5/16/12 388,005 389,734 (1,729) Swiss Franc Sell 5/16/12 1,320,406 1,324,967 4,561 Turkish Lira Buy 5/16/12 643,167 631,338 11,829 46 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $151,474,211) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 5/16/12 $370,382 $365,576 $4,806 Australian Dollar Sell 5/16/12 370,382 369,524 (858) British Pound Sell 5/16/12 1,313,137 1,317,104 3,967 Canadian Dollar Buy 5/16/12 1,304,135 1,293,863 10,272 Chilean Peso Buy 5/16/12 387,632 390,165 (2,533) Czech Koruna Sell 5/16/12 775,906 793,919 18,013 Japanese Yen Buy 5/16/12 529,109 516,418 12,691 Singapore Dollar Sell 5/16/12 796,940 789,908 (7,032) South African Rand Buy 5/16/12 1,197,241 1,193,709 3,532 South Korean Won Buy 5/16/12 391,589 393,615 (2,026) Swedish Krona Buy 5/16/12 1,309,867 1,296,565 13,302 Taiwan Dollar Sell 5/16/12 5,345 5,841 496 Turkish Lira Buy 5/16/12 1,030,202 1,014,904 15,298 HSBC Bank USA, National Association Australian Dollar Buy 5/16/12 1,414,422 1,397,415 17,007 Australian Dollar Sell 5/16/12 1,414,422 1,396,877 (17,545) British Pound Buy 5/16/12 1,446,528 1,445,506 1,022 Canadian Dollar Buy 5/16/12 1,300,391 1,294,547 5,844 Czech Koruna Sell 5/16/12 775,922 794,522 18,600 Euro Buy 5/16/12 899,101 911,225 (12,124) Japanese Yen Buy 5/16/12 992,768 983,323 9,445 Norwegian Krone Sell 5/16/12 1,305,234 1,314,091 8,857 Singapore Dollar Sell 5/16/12 890,436 880,669 (9,767) South Korean Won Buy 5/16/12 389,251 391,282 (2,031) Turkish Lira Buy 5/16/12 253,066 249,050 4,016 JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/16/12 1,299,666 1,291,345 8,321 Australian Dollar Sell 5/16/12 1,299,666 1,298,918 (748) Brazilian Real Buy 5/16/12 326,579 346,968 (20,389) British Pound Sell 5/16/12 1,829,824 1,809,128 (20,696) Canadian Dollar Buy 5/16/12 1,404,017 1,401,780 2,237 Chilean Peso Buy 5/16/12 390,514 390,920 (406) Czech Koruna Sell 5/16/12 984,407 1,006,637 22,230 Euro Sell 5/16/12 3,140,501 3,151,067 10,566 Japanese Yen Buy 5/16/12 93,908 90,175 3,733 Mexican Peso Sell 5/16/12 922,282 934,098 11,816 Polish Zloty Buy 5/16/12 388,578 394,654 (6,076) Singapore Dollar Sell 5/16/12 499,481 494,501 (4,980) South African Rand Buy 5/16/12 764,199 777,314 (13,115) South Korean Won Buy 5/16/12 378,668 380,494 (1,826) Swiss Franc Sell 5/16/12 905,761 909,352 3,591 Taiwan Dollar Sell 5/16/12 393,640 390,762 (2,878) Turkish Lira Buy 5/16/12 899,412 880,544 18,868 47 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $151,474,211) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/16/12 $1,733,928 $1,727,681 $6,247 Australian Dollar Sell 5/16/12 1,733,928 1,712,246 (21,682) Brazilian Real Sell 5/16/12 66,969 46,938 (20,031) British Pound Sell 5/16/12 87,304 111,141 23,837 Canadian Dollar Buy 5/16/12 1,310,612 1,304,532 6,080 Chilean Peso Buy 5/16/12 393,568 392,401 1,167 Czech Koruna Sell 5/16/12 982,019 1,004,380 22,361 Euro Buy 5/16/12 755,473 749,263 6,210 Japanese Yen Sell 5/16/12 2,171,295 2,111,460 (59,835) Mexican Peso Buy 5/16/12 656,445 651,438 5,007 Mexican Peso Sell 5/16/12 656,445 669,217 12,772 New Zealand Dollar Sell 5/16/12 479,252 476,581 (2,671) Norwegian Krone Sell 5/16/12 1,301,549 1,309,898 8,349 Polish Zloty Buy 5/16/12 392,315 396,213 (3,898) Singapore Dollar Sell 5/16/12 393,136 389,753 (3,383) South African Rand Buy 5/16/12 471,690 468,194 3,496 South African Rand Sell 5/16/12 471,690 469,842 (1,848) South Korean Won Buy 5/16/12 389,447 391,079 (1,632) Swedish Krona Buy 5/16/12 1,334,775 1,365,546 (30,771) Taiwan Dollar Sell 5/16/12 789,920 782,473 (7,447) Turkish Lira Buy 5/16/12 791,669 784,137 7,532 State Street Bank and Trust Co. Australian Dollar Buy 5/16/12 3,943,837 3,914,955 28,882 Australian Dollar Sell 5/16/12 3,943,838 3,909,867 (33,971) Brazilian Real Buy 5/16/12 330,921 349,314 (18,393) British Pound Buy 5/16/12 1,329,040 1,329,085 (45) Canadian Dollar Buy 5/16/12 1,302,314 1,300,030 2,284 Chilean Peso Buy 5/16/12 784,405 784,367 38 Czech Koruna Sell 5/16/12 195,064 209,533 14,469 Euro Sell 5/16/12 2,126,497 2,097,218 (29,279) Hungarian Forint Buy 5/16/12 398,093 390,508 7,585 Japanese Yen Sell 5/16/12 1,638,971 1,592,894 (46,077) Mexican Peso Buy 5/16/12 208,124 206,233 1,891 Mexican Peso Sell 5/16/12 208,124 212,469 4,345 Norwegian Krone Buy 5/16/12 500,594 504,568 (3,974) Polish Zloty Buy 5/16/12 599,193 599,790 (597) Singapore Dollar Sell 5/16/12 506,835 500,837 (5,998) South African Rand Buy 5/16/12 387,152 382,287 4,865 South African Rand Sell 5/16/12 387,152 389,961 2,809 South Korean Won Buy 5/16/12 394,661 397,712 (3,051) Swedish Krona Sell 5/16/12 1,319,592 1,280,104 (39,488) Swiss Franc Sell 5/16/12 1,355,556 1,360,916 5,360 Turkish Lira Buy 5/16/12 773,220 757,252 15,968 48 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $151,474,211) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Buy 5/16/12 $411,269 $409,839 $1,430 Australian Dollar Sell 5/16/12 411,269 405,920 (5,349) British Pound Sell 5/16/12 83,734 81,096 (2,638) Euro Sell 5/16/12 6,414,172 6,433,747 19,575 Japanese Yen Buy 5/16/12 93,822 92,311 1,511 Japanese Yen Sell 5/16/12 93,822 91,193 (2,629) Mexican Peso Sell 5/16/12 333,954 349,623 15,669 Norwegian Krone Buy 5/16/12 1,202,645 1,212,416 (9,771) Swedish Krona Buy 5/16/12 1,921,022 1,956,379 (35,357) Total FUTURES CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Canadian Government Bond 10 yr (Long) 14 $1,871,438 Jun-12 $8,298 Euro STOXX 50 Index (Short) 935 27,958,735 Jun-12 2,212,449 Euro-Swiss Franc 3 Month (Short) 47 12,935,162 Jun-12 (131,249) Euro-Swiss Franc 3 Month (Short) 47 12,939,046 Dec-12 (180,910) NASDAQ 100 Index E-Mini (Short) 318 17,294,430 Jun-12 (735,852) S&P 500 Index E-Mini (Long) 762 53,096,160 Jun-12 1,775,841 S&P Mid Cap 400 Index E-Mini (Long) 413 40,870,480 Jun-12 1,167,964 U.S. Treasury Bond 30 yr (Long) 360 51,435,000 Jun-12 578,785 U.S. Treasury Note 10 yr (Short) 30 3,968,438 Jun-12 (40,510) Total WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $47,744,175) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) 1,410,851 May-12/143.00 $666,710 SPDR S&P rust (Put) 83,466 Jan-13/95.00 94,684 SPDR S&P rust (Put) 83,466 Jul-12/105.00 17,731 SPDR S&P rust (Put) 141,593 Apr-13/100.00 331,291 SPDR S&P rust (Put) 117,974 Aug-12/110.0 69,468 SPDR S&P rust (Put) 117,974 Feb-13/100.00 198,869 SPDR S&P rust (Put) 105,301 May-12/90.00 278 SPDR S&P rust (Put) 105,301 Nov-12/85.00 42,489 SPDR S&P rust (Put) 116,203 Sep-12/113.00 134,523 SPDR S&P rust (Put) 116,203 Mar-13/100.00 221,992 SPDR S&P rust (Put) 137,607 Jun-12/95.00 3,995 SPDR S&P rust (Put) 137,607 Dec-12/85.00 83,221 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. $8,571,000 Aug-12/2.394 275,900 49 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $47,744,175) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. $21,271,000 Aug-12/2.4475 $770,648 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 55,602,200 Aug-12/2.73 160,134 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 55,602,200 Aug-12/2.73 3,251,061 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 39,821,400 Aug-12/2.855 81,634 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 39,821,400 Aug-12/2.855 2,751,261 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.375 317,274 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.375 1,879,865 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.46 294,928 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 6,636,700 Aug-15/4.46 1,969,998 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,259,726 Aug-16/3.625 539,662 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 3.625% versus the three month USD-LIBOR-BBA maturing August 2026. 10,259,726 Aug-16/3.625 868,999 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 21,094,416 Aug-16/4.17 377,590 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 21,094,416 Aug-16/4.17 1,584,191 50 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $47,744,175) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $18,978,932 Aug-16/4.28 $690,814 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 18,978,932 Aug-16/4.28 2,346,365 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 35,414,819 Aug-16/4.35 4,533,947 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,352,631 Aug-16/4.68 235,544 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,352,631 Aug-16/4.68 1,237,860 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 2,400,000 Dec-12/2.345 73,824 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 2,400,000 Dec-12/2.355 75,600 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 2,400,000 Jan-13/2.3625 76,584 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 35,195 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 35,195 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 35,195 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 35,195 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 2,057,000 Jul-12/2.1714 35,195 51 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $47,744,175) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. $8,571,000 Jul-12/2.372 $256,616 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.6075 772,516 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.6075 772,516 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 15,827,000 Jul-12/2.61875 787,235 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 2,246,000 Jul-12/2.6825 123,552 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July2026. 6,960,526 Jul-16/4.67 196,983 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July2026. 6,960,526 Jul-16/4.67 1,027,374 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 6,921,908 Jul-16/4.74 182,406 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. 6,921,908 Jul-16/4.74 1,087,245 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 3,266,918 Jul-16/4.79 83,823 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 3,266,918 Jul-16/4.79 523,824 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 2,784,210 Jul-16/4.80 72,946 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 2,784,210 Jul-16/4.80 435,450 52 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $47,744,175) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $2,014,000 Jun-12/2.183 $32,506 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 32,506 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 32,506 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 32,506 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 2,014,000 Jun-12/2.183 32,506 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 2,246,000 Jun-12/2.195 13,768 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 2,246,000 Jun-12/2.195 37,688 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 8,571,000 Jun-12/2.346 235,874 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 8,451,295 Jun-16/4.12 636,425 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 8,316,290 Jun-16/4.39 704,390 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 8,263,488 Jun-16/4.575 109,756 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 8,263,488 Jun-16/4.575 778,231 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. 8,316,290 Jun-16/4.89 96,469 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 8,451,295 Jun-16/5.12 91,578 53 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $47,744,175) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.005% versus the three month USD-LIBOR-BBA maturing May 2022. $1,704,000 May-12/2.005 $4,311 Option on an interest rate swap with Bank of America N.A. for the obligation to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May2022. 2,246,000 May-12/2.17 4,717 Option on an interest rate swap with Bank of America N.A. for the obligation to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May2022. 2,246,000 May-12/2.17 29,198 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 8,571,000 May-12/2.324 220,789 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 12,870,759 May-16/4.11 965,873 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 14,031,812 May-16/4.36 1,173,340 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 13,961,977 May-16/4.60 174,385 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 13,961,977 May-16/4.60 1,280,593 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May2021. 19,149,649 May-16/4.745 233,626 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May2021. 19,149,649 May-16/4.745 1,891,985 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 12,539,848 May-16/4.7575 158,002 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 12,539,848 May-16/4.7575 1,257,747 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May2021. 26,824,343 May-16/4.765 303,920 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 26,824,343 May-16/4.765 2,640,052 54 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $47,744,175) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. $47,874,123 May-16/4.77 $598,427 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 47,874,123 May-16/4.77 4,825,712 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 14,031,812 May-16/4.86 162,208 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 12,870,759 May-16/5.11 139,159 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 2,400,000 Nov-12/2.32 69,840 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 2,400,000 Nov-12/2.335 71,976 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 8,571,000 Oct-12/2.443 311,127 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 8,571,000 Sep-12/2.419 293,728 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 12,294,000 Sep-15/4.04 367,627 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 2025. 12,294,000 Sep-15/4.04 1,461,548 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 7,936,217 Sep-16/3.49 458,237 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. 7,936,217 Sep-16/3.49 614,581 Total 55 TBA SALE COMMITMENTS OUTSTANDING at 4/30/12 (proceeds receivable $42,438,125) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2042 $1,000,000 5/14/12 $1,070,703 Federal National Mortgage Association, 3 1/2s, May 1, 2042 40,000,000 5/14/12 41,537,500 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $696,000 $— 3/23/14 0.643% 3 month USD- LIBOR-BBA $(1,409) 5,954,000 — 4/17/42 2.83875% 3 month USD- LIBOR-BBA (32,584) 64,668,000 — 4/18/14 3 month USD- LIBOR-BBA 0.56875% 26,723 Barclays Bank PLC 9,790,000 182,779 4/18/22 2.3475% 3 month USD- LIBOR-BBA (107,000) 1,393,000 — 4/16/14 0.567% 3 month USD- LIBOR-BBA (602) 7,634,000 — 4/17/14 3 month USD- LIBOR-BBA 0.569% 3,588 723,000 — 4/20/14 3 month USD- LIBOR-BBA 0.56% 194 1,713,000 — 4/25/22 2.059% 3 month USD- LIBOR-BBA (4,001) 1,101,000 — 4/25/14 3 month USD- LIBOR-BBA 0.569% 470 1,312,000 — 4/27/14 0.5725% 3 month USD- LIBOR-BBA (632) 605,000 — 4/27/22 3 month USD- LIBOR-BBA 2.1225% 4,885 1,009,000 — 4/27/14 0.5725% 3 month USD- LIBOR-BBA (486) 471,000 — 4/27/22 3 month USD- LIBOR-BBA 2.115% 3,473 3,040,000 — 4/5/22 2.261% 3 month USD- LIBOR-BBA (68,595) 73,431,000 — 4/10/42 3.0756% 3 month USD- LIBOR-BBA (4,069,052) 2,166,000 — 4/12/22 2.085% 3 month USD- LIBOR-BBA (12,374) 2,246,000 9,209 4/18/22 2.15% 3 month USD- LIBOR-BBA (16,145) JPY 19,007,500 — 4/13/17 0.45625% 6 month JPY- LIBOR-BBA (464) $2,451,000 — 4/11/22 2.265% 3 month USD- LIBOR-BBA (55,093) 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. GBP 2,960,000 $— 8/8/21 2.9785% 6 month GBP- LIBOR-BBA $(281,507) GBP 1,320,000 — 8/15/31 3.6% 6 month GBP- LIBOR-BBA (190,604) GBP 4,470,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 454,703 JPY 1,441,163,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 67,014 JPY 720,581,500 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% 27,668 JPY 1,441,163,000 — 2/17/17 6 month JPY- LIBOR-BBA 0.44125% 31,589 JPY 5,537,400,000 — 3/6/14 6 month JPY- LIBOR-BBA 0.34375% (9,098) JPY 2,236,300,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA (87,590) JPY 9,251,800,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (16,024) JPY 1,347,600,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (65,666) Citibank, N.A. $1,390,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 7,339 1,334,000 — 3/23/22 2.4285% 3 month USD- LIBOR-BBA (52,146) 8,104,000 — 3/23/42 3 month USD- LIBOR-BBA 3.1348% 559,624 501,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (18,581) 1,042,000 — 4/12/17 3 month USD- LIBOR-BBA 1.175% 4,963 Credit Suisse International 7,929,000 — 4/30/22 3 month USD- LIBOR-BBA 2.068% 22,951 886,000 — 4/30/22 3 month USD- LIBOR-BBA 2.068% 2,565 856,000 — 4/30/22 2.077% 3 month USD- LIBOR-BBA (3,188) 1,829,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 53,736 748,000 — 4/12/42 2.835% 3 month USD- LIBOR-BBA (3,761) 269,395,000 — 4/13/14 0.5925% 3 month USD- LIBOR-BBA (243,782) 38,526,000 — 4/13/17 1.1675% 3 month USD- LIBOR-BBA (167,951) 39,983,000 — 4/13/42 3 month USD- LIBOR-BBA 2.8785% 561,558 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $3,757,000 $— 4/17/42 2.8375% 3 month USD- LIBOR-BBA $(19,620) GBP 2,961,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 250,690 SEK 14,200,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 27,265 SEK 14,200,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 3,359 SEK 14,200,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (25,731) SEK 7,026,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE (2,545) SEK 9,137,000 — 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE (2,399) SEK 15,690,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 3,807 SEK 1,600,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 310 SEK 22,878,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (13,233) Deutsche Bank AG $1,670,000 — 5/2/22 2.046% 3 month USD- LIBOR-BBA (852) 46,466,000 — 5/2/42 3 month USD- LIBOR-BBA 2.8115% (60,870) 703,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 3,241 EUR 10,880,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (1,581,832) Goldman Sachs International $593,500 — 4/23/22 2.10375% 3 month USD- LIBOR-BBA (3,896) 3,091,000 89,918 4/27/22 2.60% 3 month USD- LIBOR-BBA (71,794) 3,952,000 (73,112) 4/27/22 3 month USD- LIBOR-BBA 2.35% 42,086 18,049,400 — 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% 25,854 4,845,000 — 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 (7,264) 13,204,300 — 3/20/14 0.277% 1 month USD- FEDERAL FUNDS-H.15 (33,000) 8,132,000 — 4/12/22 2.09542% 3 month USD- LIBOR-BBA (54,308) 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $6,343,000 $— 4/13/22 2.137% 3 month USD- LIBOR-BBA $(66,374) 3,189,000 — 4/18/42 2.834375% 3 month USD- LIBOR-BBA (14,368) 10,626,000 — 4/18/42 3 month USD- LIBOR-BBA 2.814126% 2,848 EUR 10,900,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 724,260 GBP 2,537,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 28,656 GBP 1,320,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 26,597 GBP 2,400,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (8,919) GBP 19,323,000 — 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% (24,195) GBP 20,945,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (34,681) GBP 2,304,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (162,990) GBP 2,303,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (140,980) GBP 8,643,000 — 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND (293) GBP 9,449,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND 886 GBP 9,446,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 16,279 GBP 2,671,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (2,513) GBP 15,401,000 — 4/4/14 0.5525% 1 month GBP- WMBA-SONIA- COMPOUND 15,379 SEK 24,485,000 — 2/13/17 2.15% 3 month SEK- STIBOR-SIDE 8,600 SEK 24,485,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (34,060) SEK 78,096,900 — 2/21/14 3 month SEK- STIBOR-SIDE 1.895% (36,609) 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 17,354,400 $— 2/21/22 2.485% 3 month SEK- STIBOR-SIDE $7,338 SEK 23,501,000 — 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE 5,867 SEK 9,200,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% 1,179 SEK 18,399,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (10,146) JPMorgan Chase Bank, NA $237,000 — 4/20/22 3 month USD- LIBOR-BBA 2.085% 1,215 4,495,000 — 4/26/22 3 month USD- LIBOR-BBA 2.074% 16,422 13,956,000 — 4/27/14 3 month USD- LIBOR-BBA 0.568% 5,085 591,000 — 4/27/17 1.159% 3 month USD- LIBOR-BBA (1,931) 3,682,000 — 4/27/22 3 month USD- LIBOR-BBA 2.11% 25,453 676,000 — 4/27/42 2.858% 3 month USD- LIBOR-BBA (5,966) 4,527,700 219,820 4/12/22 4.8675% 3 month USD- LIBOR-BBA (974,367) 9,568,000 — 3/26/42 3.0525% 3 month USD- LIBOR-BBA (493,556) CAD 1,830,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 13,999 JPY 933,978,000 — 2/20/22 6 month JPY- LIBOR-BBA 0.965% 84,892 JPY 22,600,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 9,763 JPY 30,400,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (206) JPY 780,900,000 — 3/6/22 1.0175% 6 month JPY- LIBOR-BBA (114,545) UBS AG CHF 30,584,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (450,877) Total E See Note 1 to the financial statements regarding extended effective dates. 60 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $900,377 $— 1/12/41 4.00% (1 month Synthetic TRS $(3,888) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,990,133 — 1/12/40 (5.00%) 1 month Synthetic TRS 9,557 USD-LIBOR Index 5.00% 30 year Fannie Mae pools baskets 381,225 — 3/14/13 (3 month USD- A basket (122,657) LIBOR-BBA) (MLTRFCF) of common stocks baskets 244,404 — 3/14/13 (3 month USD- A basket (79,401) LIBOR-BBA) (MLTRFCF) of common stocks shares 182,716 — 7/30/12 3 month USD- Market Vectors (1,843,836) LIBOR-BBA Gold Miners ETF units 9,934 — 3/14/13 (3 month USD- Russell 1000 (97,278) LIBOR-BBA) Total Return Index units 6,367 — 3/14/13 (3 month USD- Russell 1000 (47,024) LIBOR-BBA) Total Return Index Barclays Bank PLC $763,317 — 1/12/40 5.00% (1 month Synthetic MBX 2,505 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,700,165 — 1/12/38 (6.50%) 1 month Synthetic MBX (10,636) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,847,702 — 1/12/38 (6.50%) 1 month Synthetic MBX (24,070) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,468,600 — 1/12/40 5.00% (1 month Synthetic MBX 8,101 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,941,907 — 1/12/41 5.00% (1 month Synthetic MBX 7,280 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 9,773,521 — 1/12/38 (6.50%) 1 month Synthetic MBX (61,140) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,706,288 — 1/12/41 4.50% (1 month Synthetic TRS (41,859) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 61 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $8,608,561 $— 1/12/38 (6.50%) 1 month Synthetic MBX $(53,852) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 6,393,450 — 1/12/41 5.00% (1 month Synthetic MBX 23,969 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,471,506 — 1/12/40 4.00% (1 month Synthetic MBX 14,542 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 288,612 — 1/12/40 4.00% (1 month Synthetic TRS (208) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,620,000 — 4/7/16 (2.63%) USA Non Revised (36,782) Consumer Price Index-Urban (CPI-U) 9,288,172 — 1/12/41 3.50% (1 month Synthetic MBX 58,022 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 1,330,291 — 1/12/41 3.50% (1 month Synthetic MBX 8,310 USD-LIBOR) Index 3.50% 30 year Fannie Mae pools 4,590,797 — 1/12/41 5.00% (1 month Synthetic MBX 17,211 USD-LIBOR) Index 5.00% 30 year Fanne Mae pools 14,680,187 — 1/12/38 (6.50%) 1 month Synthetic MBX (91,834) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 9,151,117 — 1/12/40 4.00% (1 month Synthetic MBX 53,843 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,633,471 — 1/12/38 (6.50%) 1 month Synthetic MBX (22,730) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 15,688,108 — 1/12/40 4.50% (1 month Synthetic MBX 98,868 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,086,084 — 1/12/41 4.50% (1 month Synthetic MBX 6,504 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 62 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $10,394,540 $— 1/12/40 4.50% (1 month Synthetic MBX $65,507 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,811,498 — 1/12/41 4.50% (1 month Synthetic TRS (27,959) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 22,151 — 1/12/40 4.50% (1 month Synthetic MBX 140 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 22,605,085 — 1/12/41 5.00% (1 month Synthetic MBX 84,745 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 4,743,399 — 1/12/41 (4.50%) 1 month Synthetic TRS 34,795 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 668,278 — 1/12/40 5.00% (1 month Synthetic MBX 2,193 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,168,446 — 1/12/40 5.00% (1 month Synthetic MBX 7,116 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,571,748 — 1/12/40 5.00% (1 month Synthetic MBX 5,158 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 2,560,900 — 1/12/41 5.00% (1 month Synthetic MBX 9,601 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,295,701 — 1/12/40 5.00% (1 month Synthetic TRS (10,143) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,214,266 — 1/12/41 5.00% (1 month Synthetic MBX 4,552 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools baskets 305 — 2/13/13 (3 month USD- A basket 1,929,870 LIBOR-BBA plus (CGPUTQL2) 0.10%) of common stocks 63 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. cont. baskets 415,296 $— 3/28/13 (3 month USD- A basket $838,566 LIBOR-BBA) (CGPUTS10) of common stocks units 6,793 — 2/13/13 3 month USD- Russell 1000 (1,044,575) LIBOR-BBA Total Return Index minus 0.15% Credit Suisse International $1,530,266 — 1/12/41 5.00% (1 month Synthetic MBX 5,737 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,135,659 42,530 1/12/41 4.50% (1 month Synthetic TRS (6,586) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,199,078 (25,183) 1/12/41 (5.00%) 1 month Synthetic TRS 1,722 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 5,843,076 — 1/12/40 5.00% (1 month Synthetic TRS (11,191) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 324,219 — 2/11/13 (3 month USD- iShares MSCI (241,326) LIBOR-BBA Emerging Markets minus 0.35%) Index 1,911,406 — 1/12/40 5.00% (1 month Synthetic TRS (3,661) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 899,560 — 1/12/41 4.00% (1 month Synthetic TRS (3,884) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,086,084 3,903 1/12/41 (4.50%) 1 month Synthetic MBX (1,833) USD-LIBOR Index 4.50% 30 year Fannie Mae pools Goldman Sachs International 835,775 522 1/12/38 6.50% (1 month Synthetic TRS 1,852 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,929,319 (2,289) 1/12/38 6.50% (1 month Synthetic TRS 1,321 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 64 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,259,753 $(4,943) 1/12/38 6.50% (1 month Synthetic TRS $(2,159) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,500,000 — 3/1/16 2.47% USA Non Revised 5,730 Consumer Price Index-Urban (CPI-U) 1,125,000 — 3/3/16 2.45% USA Non Revised 3,116 Consumer Price Index-Urban (CPI-U) 2,996,749 — 1/12/38 (6.50%) 1 month Synthetic MBX (18,747) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,125,896 — 1/12/38 (6.50%) 1 month Synthetic MBX (7,043) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 312,109 — 1/12/41 4.00% (1 month Synthetic TRS (1,348) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 696,934 — 1/12/41 4.00% (1 month Synthetic TRS (3,009) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 850,275 — 1/12/41 (4.50%) 1 month Synthetic TRS 6,237 USD-LIBOR Index 4.50% 30 year Fannie Mae pools 4,105,227 — 1/12/38 (6.50%) 1 month Synthetic MBX (25,679) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 425,268 — 1/12/40 (5.00%) 1 month Synthetic TRS 814 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 212,987 — 1/12/38 (6.50%) 1 month Synthetic MBX (1,332) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 567,800 — 1/12/38 (6.50%) 1 month Synthetic MBX (3,552) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 65 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $6,072,853 $— 1/12/40 (5.00%) 1 month Synthetic TRS $11,631 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 481,709 — 1/12/38 6.50% (1 month Synthetic TRS 1,716 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 1,566,264 (2,937) 1/12/41 4.00% (1 month Synthetic TRS (9,664) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,561,928 2,197 1/12/40 (5.00%) 1 month Synthetic TRS 5,152 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 3,210,233 (9,530) 1/12/38 6.50% (1 month Synthetic TRS 1,984 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools EUR 7,181,000 — 10/18/13 (1.7775%) Eurostat Eurozone (74,903) HICP excluding tobacco UBS AG baskets 476,409 — 5/24/12 (3 month USD- A basket 582,918 LIBOR-BBA plus (UBSEMBSK) 0.60%) of common stocks contracts 112,073 — 5/24/12 3 month USD- MSCI Daily Total 1,964,374 LIBOR-BBA minus Return Net USD 0.35% Index shares 130,053 — 2/22/13 (3 month USD- iShares MSCI (216,285) LIBOR-BBA minus Emerging Markets 0.20%) Index Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(4,006) $450,000 12/20/19 (100 bp) $87,832 Deutsche Bank AG DJ CDX NA IG Series 17 Index BBB+/P 765,298 38,800,000 12/20/16 100 bp 997,192 66 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) JPMorgan Chase Bank NA Belgium Government International Bond, 4 1/4s, 9/28/14 — $(353,495) $3,478,000 12/20/16 (100 bp) $(142,891) Belgium Government International Bond, 4 1/4s, 9/28/14 — (257,485) 3,458,000 3/20/17 (100 bp) (32,946) Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — (2,475,821) 20,906,000 3/20/17 (100 bp) 627,075 Bundesrepublic of Deutschland, 6%, 6/20/16 — (322,336) 8,696,000 12/20/16 (25 bp) (118,290) France, Gov’t of, 4.25%, 04/25/2019 — (947,722) 10,434,000 12/20/16 (25 bp) (228,722) France, Gov’t of, 4.25%, 04/25/2019 — (247,336) 3,458,000 3/20/17 (25 bp) 10,480 Republic of Austria, 4.65%, 1/5/18 — (419,892) 8,695,000 12/20/16 (100 bp) (198,392) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April30, 2012. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 67 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,950,650 $— $— Capital goods 9,128,236 — — Communication services 5,796,225 — — Conglomerates 3,820,858 — — Consumer cyclicals 26,477,291 — — Consumer staples 24,751,678 — — Energy 20,130,099 471,471 — Financials 27,104,856 — — Health care 21,731,425 — — Technology 58,037,844 — — Transportation 4,256,955 — — Utilities and power 7,112,018 — — Total common stocks — Asset-backed securities $— $4,044,093 $— Asset-backed commercial paper — 20,745,194 — Commodity linked notes — 21,322,128 — Corporate bonds and notes — 104,514,424 — Foreign government bonds and notes — 8,845,368 — Mortgage-backed securities — 96,619,432 — Purchased options outstanding — 60,428,295 — Senior loans — 46,805,339 — U.S. Government and Agency Mortgage Obligations — 125,570,703 — Short-term investments 88,216,389 94,941,190 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts — (317,703) — Futures contracts 4,654,816 — — Written options — (55,336,812) — TBA sale commitments — (42,608,203) — Interest rate swap contracts — (7,207,496) — Total return swap contracts — 1,628,915 — Credit default contracts — 5,264,133 — Totals by level $— The accompanying notes are an integral part of these financial statements. 68 Statement of assets and liabilities 4/30/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $778,851,799) $812,660,772 Affiliated issuers (identified cost $74,161,389) (Notes 1 and 6) 74,161,389 Cash 195,301 Dividends, interest and other receivables 3,349,734 Receivable for shares of the fund sold 1,955,670 Receivable for investments sold 2,758,314 Receivable for sales of delayed delivery securities (Note 1) 43,134,072 Unrealized appreciation on swap contracts (Note 1) 10,792,211 Receivable for variation margin (Note 1) 1,078 Unrealized appreciation on forward currency contracts (Note 1) 827,554 Premium paid on swap contracts (Note 1) 5,146,087 Total assets LIABILITIES Payable for investments purchased 913,943 Payable for purchases of delayed delivery securities (Note 1) 124,641,766 Payable for shares of the fund repurchased 1,748,505 Payable for compensation of Manager (Note 2) 455,726 Payable for investor servicing fees (Note 2) 101,995 Payable for custodian fees (Note 2) 58,008 Payable for Trustee compensation and expenses (Note 2) 20,079 Payable for administrative services (Note 2) 7,889 Payable for distribution fees (Note 2) 197,509 Unrealized depreciation on forward currency contracts (Note 1) 1,145,257 Written options outstanding, at value (premiums received $47,744,175) (Notes 1 and 3) 55,336,812 Premium received on swap contracts (Note 1) 1,316,176 Unrealized depreciation on swap contracts (Note 1) 14,936,570 TBA sale commitments, at value (proceeds receivable $42,438,125) (Note 1) 42,608,203 Collateral on certain derivative contracts, at value (Note 1) 14,055,000 Other accrued expenses 136,990 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $670,358,464 Distributions in excess of net investment income (Note 1) (4,891,159) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 5,611,386 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 26,223,063 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 69 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($314,141,151 divided by 26,993,769 shares) $11.64 Offering price per class A share (100/94.25 of $11.64)* $12.35 Net asset value and offering price per class B share ($25,131,292 divided by 2,183,604 shares)** $11.51 Net asset value and offering price per class C share ($134,803,152 divided by 11,713,671 shares)** $11.51 Net asset value and redemption price per class M share ($4,002,150 divided by 346,731 shares) $11.54 Offering price per class M share (100/96.50 of $11.54)* $11.96 Net asset value, offering price and redemption price per class R share ($958,984 divided by 83,011 shares) $11.55 Net asset value, offering price and redemption price per class Y share ($218,265,025 divided by 18,731,490 shares) $11.65 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 70 Statement of operations Six months ended 4/30/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $15,195) (including interest income of $20,395 from investments in affiliated issuers) (Note 6) $9,899,562 Dividends (net of foreign tax of $371) 2,134,164 Total investment income EXPENSES Compensation of Manager (Note 2) 3,055,006 Investor servicing fees (Note 2) 647,518 Custodian fees (Note 2) 73,077 Trustee compensation and expenses (Note 2) 28,409 Administrative services (Note 2) 13,203 Distribution fees — Class A (Note 2) 413,940 Distribution fees — Class B (Note 2) 118,221 Distribution fees — Class C (Note 2) 656,665 Distribution fees — Class M (Note 2) 14,476 Distribution fees — Class R (Note 2) 1,899 Other 178,854 Fees waived and reimbursed by Manager (Note 2) (193,185) Total expenses Expense reduction (Note 2) (448) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (18,942,068) Net realized gain on swap contracts (Note 1) 19,283,930 Net realized gain on futures contracts (Note 1) 5,194,363 Net realized loss on foreign currency transactions (Note 1) (1,053,193) Net realized gain on written options (Notes 1 and 3) 7,350,463 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 415,655 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 25,160,555 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 71 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/12* Year ended 10/31/11 Operations: Net investment income $7,026,091 $18,472,388 Net realized gain (loss) on investments and foreign currency transactions 11,833,495 (5,806,846) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 25,576,210 (3,151,242) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (13,532,153) (8,169,234) Class B (751,043) (467,344) Class C (4,254,680) (2,392,932) Class M (130,463) (75,223) Class R (22,424) (13,926) Class Y (7,869,459) (5,334,657) Net realized short-term gain on investments Class A — (1,168,906) Class B — (81,523) Class C — (424,194) Class M — (13,125) Class R — (2,079) Class Y — (711,941) Increase (decrease) from capital share transactions (Note 4) (39,930,579) 158,875,325 Total increase (decrease) in net assets NET ASSETS Beginning of period 719,356,759 569,822,218 End of period (including distributions in excess of net investment income of $4,891,159 and undistributed net investment income of $14,642,972, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 72 This page left blank intentionally. 73 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) e Class A April 30, 2012** .12 .61 (.44) — — 6.69 * .67 * 1.06 * 80 * October 31, 2011 .33 (.04) (.34) (.05) — 1.37 2.86 174 October 31, 2010 .43 .06 (.15) (.05) — f 1.63 3.81 244 October 31, 2009† .33 .83 — f * 1.41 * 3.06 * 48 * Class B April 30, 2012** .08 .60 (.36) — — 6.30 * 1.04 * .68 * 80 * October 31, 2011 .24 (.03) (.28) (.05) — 2.12 2.14 174 October 31, 2010 .34 .05 (.11) (.05) — f 2.38 3.05 244 October 31, 2009† .29 .79 — f * 2.05* 2.71* 48* Class C April 30, 2012** .08 .60 (.36) — — 6.33 * 1.04 * .68 * 80 * October 31, 2011 .24 (.04) (.27) (.05) — 2.12 2.12 174 October 31, 2010 .34 .06 (.13) (.05) — f 2.38 3.05 244 October 31, 2009† .32 .77 — f * 2.05* 2.89* 48* Class M April 30, 2012** .09 .60 (.38) — — 6.38 * .92 * .81 * 80 * October 31, 2011 .27 (.03) (.28) (.05) — 1.87 2.34 174 October 31, 2010 .37 .03 (.13) (.05) — f 2.13 3.30 244 October 31, 2009† .33 .77 — f * 1.84* 3.04* 48* Class R April 30, 2012** .10 .61 (.41) — — 6.57 * .79 * .93 * 80 * October 31, 2011 .30 (.05) (.32) (.05) — 1.62 2.60 174 October 31, 2010 .40 .04 (.14) (.05) — f 1.88 3.56 244 October 31, 2009† .32 .80 — f * 1.62* 2.99* 48* Class Y April 30, 2012** .13 .61 (.46) — — 6.84 * .55 * 1.18 * 80 * October 31, 2011 .36 (.05) (.36) (.05) — 1.12 3.13 174 October 31, 2010 .46 .05 (.16) (.05) — f 1.38 4.04 244 October 31, 2009† .40 .77 — f * 1.19* 3.56* 48* * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets April 30, 2012 0.03% October 31, 2011 0.08 October 31, 2010 0.03 October 31, 2009 0.46 e Portfolio turnover excludes TBA roll transactions. f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 74 75 Notes to financial statements 4/30/12 (Unaudited) Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the reporting period represents the period from November 1, 2011 through April 30, 2012. Putnam Absolute Return 700 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 700 basis points (or 7.00%), as reflected by the return of the Bank of America Merrill Lynch U.S. Treasury Bill Index, on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund pursues a consistent absolute return by combining two independent investment strategies  a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. 76 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting 77 from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 2,271,600,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average of approximately 5,000 futures contracts outstanding for the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. 78 Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $305,100,000 on forward currency contracts for the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $633,800,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $3,893,400,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which 79 would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $168,700,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $10,470,836 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $19,959,833 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $19,056,953. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the 80 unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. At October 31, 2011 the fund had a short-term capital loss carryover of $1,806,605 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2019. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $855,153,341, resulting in gross unrealized appreciation and depreciation of $53,926,577 and $22,257,757, respectively, or net unrealized appreciation of $31,668,820. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of 81 most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.030% of the first $5 billion, 0.980% of the next $5 billion, 0.930% of the next $10 billion, 0.880% of the next $10 billion, 0.830% of the next $50 billion, 0.810% of the next $50 billion, 0.800% of the next $100 billion and 0.795% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 7.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.28%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.44% of the fund’s average net assets before a decrease of $14,990 (0.002% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2013, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, and payments under each fund’s distribution plans) will not exceed an annual rate of 1.10% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $193,185 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at 82 the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $369 under the expense offset arrangements and by $79 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $533, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $70,927 and $915 from the sale of classA and classM shares, respectively, and received $23,585 and $13,400 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $15 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $451,722,559 and $492,363,632, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 83 Written option transactions during the reporting period are summarized as follows: Written swap Written swap Written equity Written equity option contract option premiums option contract option premiums amounts received amounts received Written options outstanding at the beginning of the reporting period $1,394,159,874 $61,819,245 2,308,730 $3,468,509 Options opened 169,812,000 4,211,304 10,212,176 8,673,884 Options exercised (270,177,308) (7,869,257) — — Options expired — — (5,312,964) (5,367,576) Options closed (333,252,611) (14,470,877) (4,534,396) (2,721,057) Written options outstanding at the end of the reporting period $960,541,955 $43,690,415 2,673,546 $4,053,760 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 3,992,904 $44,989,647 18,112,482 $208,722,727 Shares issued in connection with reinvestment of distributions 1,114,342 12,090,613 713,542 7,998,802 5,107,246 57,080,260 18,826,024 216,721,529 Shares repurchased (10,258,768) (114,729,235) (11,109,900) (127,412,446) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 235,023 $2,614,393 751,426 $8,561,358 Shares issued in connection with reinvestment of distributions 65,358 703,255 45,503 506,450 300,381 3,317,648 796,929 9,067,808 Shares repurchased (170,881) (1,898,026) (366,921) (4,178,314) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 1,311,381 $14,525,378 5,575,202 $63,711,440 Shares issued in connection with reinvestment of distributions 322,163 3,466,472 196,433 2,186,296 1,633,544 17,991,850 5,771,635 65,897,736 Shares repurchased (1,729,130) (19,200,172) (2,684,420) (30,534,870) Net increase (decrease) 84 Six months ended 4/30/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 31,731 $354,376 199,468 $2,298,205 Shares issued in connection with reinvestment of distributions 11,446 123,388 7,426 82,726 43,177 477,764 206,894 2,380,931 Shares repurchased (37,551) (420,207) (142,592) (1,613,112) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 31,844 $356,164 30,089 $345,497 Shares issued in connection with reinvestment of distributions 2,080 22,424 1,437 16,005 33,924 378,588 31,526 361,502 Shares repurchased (8,063) (89,789) (12,270) (141,949) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 6,493,053 $72,399,631 13,107,648 $151,422,143 Shares issued in connection with reinvestment of distributions 530,842 5,759,637 378,525 4,243,266 7,023,895 78,159,268 13,486,173 155,665,409 Shares repurchased (5,441,091) (60,998,528) (11,131,173) (127,338,899) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $5,264,133 Payables $— Foreign exchange contracts Receivables 827,554 Payables 1,145,257 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized appreciation/ appreciation/ Equity contracts (depreciation) 13,105,069* (depreciation) 6,293,485* Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 62,246,374* (depreciation) 64,890,240* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 85 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $504,441 $504,441 Foreign exchange contracts — — 453,266 — $453,266 Equity contracts (1,536,950) 2,951,708 — (3,037,216) $(1,622,458) Interest rate contracts (2,110,268) 52,299 — (11,317,198) $(13,375,167) Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $676,558 $676,558 Foreign exchange contracts — — (980,951) — $(980,951) Equity contracts (6,174,415) 3,218,435 — 4,987,795 $2,031,815 Interest rate contracts (13,443,543) 1,975,928 — 13,619,577 $2,151,962 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $20,395 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $234,667,489 and $204,433,358, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $122,143, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments Tronox, Inc. $122,143 86 Note 9: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 87 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 88 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 89 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 90 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 91 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Robert J. Darretta Mark C. Trenchard Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Elizabeth T. Kennan Boston, MA 02109 Kenneth R. Leibler Robert T. Burns Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens James P. Pappas London, England SW1A 1LD Vice President Officers Investment Sub-Advisor Robert L. Reynolds Judith Cohen The Putnam Advisory President Vice President, Clerk and Company, LLC Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Michael Higgins Principal Executive Vice President, Senior Associate Marketing Services Officer, Treasurer and Treasurer and Assistant Clerk Putnam Retail Management Compliance Liaison One Post Office Square Nancy E. Florek Boston, MA 02109 Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Custodian Principal Financial Officer Proxy Manager State Street Bank and Trust Company Janet C. Smith Susan G. Malloy Vice President, Assistant Vice President and Legal Counsel Treasurer and Principal Assistant Treasurer Ropes & Gray LLP Accounting Officer Trustees Robert R. Leveille Jameson A. Baxter, Chair Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis This report is for the information of shareholders of Putnam Absolute Return 700 Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Sector Fund Semiannual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Our allocation of assets among the underlying funds may hurt performance. In addition, the fund’s performance is subject to the risks that may affect the performance of the underlying funds, which are as follows: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. An underlying fund’s policy of concentrating on a limited group of industries and an underlying fund’s non-diversified status, which means the underlying fund may invest in fewer issuers, can increase the underlying fund’s vulnerability to common economic forces and may result in greater losses and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. The prices of stocks may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A world of sectors in one portfolio In recent decades, innovation and business growth have propelled stocks in different industry sectors to market-leading performance. Putnam Global Sector Fund offers investors the opportunity to gain exposure to sectors across the globe. The fund is composed of eight Putnam global sector funds, each of which is managed by experienced analysts. These managers use risk controls and a stock selection process that is grounded in fundamental research. The fund offers a convenient way to invest in all sectors in the MSCI World Index. Each underlying sector fund invests at least 80% of its assets in stocks of a particular industry group, in markets around the world. The funds can invest in businesses of all sizes, but focus primarily on midsize and large companies. The managers are not limited to value-style or growth-style investing, and can target businesses at different stages of growth, from newer, rapidly growing companies to established global corporations. The fund managers focus on a number of factors when making investment decisions, including company valuation, financial strength, and competitive position within each sector. And because these are actively managed funds, the stocks in the portfolios are constantly monitored and adjusted as business fundamentals, market conditions, or investment opportunities change. Talented analysts pursue opportunities around the globe Since U.S. companies represent only a portion of the total worldwide market capitalization, targeting stocks around the globe is an important investment strategy. However, finding the right stocks in the broad universe of domestic and international markets requires rigorous research and in-depth knowledge of global markets. Putnam Global Sector Fund represents the best ideas and stock recommendations from approximately 40 analysts covering over 1,000 companies. Finding opportunities in this broad universe of stocks requires in-depth knowledge of global markets. The fund’s global approach can give it a competitive edge in targeting opportunities in diverse markets around the world. Putnam analysts, who are located in Boston, London, and Singapore, talk to private companies and consultants, attend trade shows, and work to find information that the markets haven’t already factored into stock prices. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Aaron, what can you tell us about the investing environment for the six months ended April 30, 2012? During the period, we returned to an environment that was closer to normal for the financial markets. For a good portion of 2011, markets were unsettled and investor confidence was shaken by a series of macroeconomic issues. Among the biggest concerns were sovereign credit woes in Europe and the potential for a financial system meltdown in the eurozone. In the United States, key issues were the struggle over the federal debt ceiling, the downgrade of U.S. sovereign debt, and a depressed housing market. While these concerns remain, I believe that two key factors in recent months have helped paint a brighter picture for the global economy and stock markets. First, the European Central Bank’s Long-Term Refinancing Operation [LTRO], initiated in December and expanded in February, bought Europe some time to deal with its sovereign debt problems and for banks to improve liquidity and rebuild their balance sheets. We saw the first positive signs when banks in Europe began to report stronger-than-expected quarterly earnings. The second encouraging factor has been emerging signs of growth in the U.S. housing market. New home sales were up solidly for This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 4/30/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. 5 the first quarter versus the same period a year ago. Inventories have declined substantially and many home builders are reporting significant order increases. In my view, this has the potential to boost consumer confidence and employment, particularly in areas tied to housing, and could provide a tailwind for the U.S. economy. The fund outperformed its benchmark, the MSCI World Index, for the period. Can you describe your investment approach? The portfolio is diversified across a range of companies in markets around the world. This is a big equity universe, and we need to identify the subset of stocks that we believe will outperform. This is a “fund of funds,” which means it invests in a portfolio of underlying Putnam mutual funds. These eight underlying funds cover all the sectors in the MSCI World Index benchmark. Each fund is actively managed by one or more equity research analysts with specialized sector expertise. Our analysts spend the time and energy needed to dig deep into each sector, and they constantly monitor and adjust the fund holdings as business fundamentals or investment opportunities change. While general themes in the broad financial markets have some influence on our portfolio construction process, we want stock selection to be the main driver of performance. I believe the key to our success is the independent research of these skilled analysts and the collaboration among all the members of our Global Equity Research team. What are some stocks that contributed to performance during the period? Among the top-performing holdings for the period was the stock of Embraer , a Brazilian airplane manufacturer that has continued to grow its product line and gain market share. Embraer became a significant manufacturer of regional jets in the 1990s, and is also engaged in the business jet market. We believe that the company is also well positioned to benefit from growth opportunities in the Brazilian defense industry. Country/territory allocations are shown as a percentage of the underlying fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 Another portfolio highlight was a position in Cobalt International Energy , a U.S.-based exploration and production company with recently discovered deepwater oil assets in the Gulf of Mexico and off the west coast of Africa. This stock is a good example of a central theme in the energy portfolio — namely, to invest in companies that can create value by adding resources to their asset base. In the case of Cobalt, while the company had not made any major discoveries, we established a position based on our belief that even if the company experienced average drilling success rates, it would create significant value and offer upside potential for the stock. That thesis was rewarded late last year when Cobalt made a major oil discovery off the coast of Angola. A top-performer in the health-care sector was Pharmasset , a biotechnology company that specializes in the treatment of hepatitisC. Pharmasset has promising compounds in development, and we believed a successful launch of these drugs could help the company gain a significant share of the hepatitis C market. The primary driver of the stock’s recent outperformance, however, was the acquisition of Pharmasset by Gilead Sciences, which paid a significant premium for its shares in a deal finalized in January. Wyndham Worldwide , an operator of hotels and time-share properties, was also among the top contributors to fund returns. The stock fell to very inexpensive levels when investors grew concerned about the funding for its time-share financing business during the depths of the recession following the 2008 financial crisis. As the economy began to recover, so did business travel and lodging demand, and investors gained confidence in the strength of Allocations are represented as a percentage of the fund’s net assets and may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 7 Wyndham’s businesses. The stock declined sharply again in the volatile markets of 2011 — for many of the same reasons — but has since recovered dramatically. The company has solid business fundamentals, generates a lot of cash, and has a management team that uses that cash wisely, in our view. Wyndham’s management has taken advantage of its stock’s declines by initiating share buyback programs, and was able to triple its dividend thanks to robust cash flows. What are some stocks that detracted from performance during the period? One notable detractor was SanDisk , a developer of flash memory chips that are used in mobile devices such as tablets and smartphones. The stock declined during the period because of weaker-than-expected demand for mobile phones, which led to price declines for SanDisk products. However, we expect the pricing environment to improve, and anticipate that SanDisk can continue to gain market share. In our view, the proliferation of mobile devices — combined with users who will need considerable memory for storing music, books, and video — should further boost demand for SanDisk’s flash memory products. In the utilities sector, a position in Pittsburgh-based natural gas producer EQT was a disappointment. EQT’s stock has struggled due to concerns about the cost of expanding horizontal drilling operations — a new method for extracting natural gas from shale deposits — for one of its subsidiaries. Additionally, EQT’s dividend yield is well below the sector average, which hurt its stock during a period when investors were looking for high yields. Also dampening fund performance was the stock of Mitsubishi Electric , a maker of electric and electronic equipment. Mitsubishi has been the focus of several investigations, including by the Japan Fair Trade Commission and the FBI in 2011, regarding automotive equipment. Mitsubishi received from Japan’s Ministry of Defense a 90-day suspension from bidding on government contracts. The suspension followed the revelation that Mitsubishi had overcharged Japan’s Ministry of Defense, as well as two other government agencies, for expenses. As the fund enters the second half of its fiscal year, what is your outlook? I find the current environment somewhat encouraging. Most large banks worldwide are healthier today, and lending in the United States is starting to improve, which is critical for the economy to function efficiently. In general, we are seeing continued solid earnings growth from corporations, stock valuations that remain reasonable, and accommodating policymakers across world economies. However, we continue to monitor a number of potential risks for investors. In the United States, we have the looming “fiscal cliff” — when a series of tax increases could occur together with federal budget spending cuts if Congress cannot reach agreement on a long-term plan. And while some progress has been made in Europe, the region’s debt crisis remains a potential headwind for global equity markets. At the stock level, despite the impressive rebound in equity markets since this past October, a number of sectors and industries have yet to recover. In our view, this means there is plenty to be optimistic about in terms of stock selection for our sector fund portfolios. And I believe our bottom-up, research-based investment approach can be especially effective in this environment. Our sector funds are actively managed by analysts who focus more on the long-term potential of individual companies than on broader developments in the markets. That stock-specific focus helps us to identify the stocks that we believe can outperform regardless of where we are in the economic cycle. Thank you, Aaron, for your time and insights today. 8 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Putnam Global Sector Fund is managed by a team of senior equity analysts at Putnam: Sheba M. Alexander, CFA; Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Steven W. Curbow; Christopher J. Eitzmann; Vivek Gandhi, CFA; Brian T. Hertzog; Greg Kelly; David Morgan; Ferat Ongoren; Nathaniel N. Salter; and Walter D. Scully. They are overseen by Aaron Cooper. Portfolio Manager Aaron M. Cooper is Director of Global Equity Research at Putnam. He holds an A.B. from Harvard University. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1999. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 11.29% 4.90% 9.53% 6.53% 9.60% 9.60% 10.17% 6.35% 10.80% 11.88% Annual average 5.27 2.32 4.47 3.08 4.50 4.50 4.76 3.00 5.05 5.54 1 year –6.94 –12.29 –7.66 –12.10 –7.61 –8.50 –7.38 –10.65 –7.14 –6.71 6 months 9.44 3.11 9.04 4.04 9.09 8.09 9.20 5.41 9.33 9.57 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 4/30/12 MSCI World Index (ND) Life of fund 12.79% Annual average 5.95 1 year –4.63 6 months 7.54 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. 10 Fund price and distribution information For the six-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.243 $0.175 $0.188 $0.183 $0.214 $0.265 Capital gains — Long-term 0.180 0.180 0.180 0.180 0.180 0.180 Capital gains — Short-term 0.006 0.006 0.006 0.006 0.006 0.006 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $9.77 $10.37 $9.68 $9.68 $9.72 $10.07 $9.76 $9.80 4/30/12 10.21 10.83 10.15 10.14 10.20 10.57 10.22 10.23 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) (3/31/10) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 12.38% 5.92% 10.72% 6.72% 10.68% 10.68% 11.25% 7.39% 11.88% 12.97% Annual average 6.01 2.92 5.22 3.31 5.20 5.20 5.48 3.63 5.77 6.29 1 year –1.76 –7.40 –2.48 –7.16 –2.52 –3.46 –2.29 –5.73 –1.96 –1.52 6 months 24.11 16.98 23.77 18.77 23.71 22.71 23.77 19.49 24.13 24.35 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 10/31/11* 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% Total annual operating expenses for the fiscal year ended 10/31/11 2.91% 3.66% 3.66% 3.41% 3.16% 2.66% Annualized expense ratio for the six-month period ended 4/30/12 † 0.25% 1.00% 1.00% 0.75% 0.50% 0.00% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report because it includes fees and expenses of the underlying Putnam funds in which it invests. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 2/28/13. † Excludes the expense ratios of the underlying Putnam funds. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.30 $5.20 $5.20 $3.90 $2.60 $0.00 Ending value (after expenses) $1,094.40 $1,090.40 $1,090.90 $1,092.00 $1,093.30 $1,095.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $1.26 $5.02 $5.02 $3.77 $2.51 $0.00 Ending value (after expenses) $1,023.62 $1,019.89 $1,019.89 $1,021.13 $1,022.38 $1,024.86 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 4/30/12 (Unaudited) Shares Value Global Sector Funds* 99.6% Putnam Global Consumer Fund (Class Y) 38,950 $593,993 Putnam Global Financials Fund (Class Y) 46,901 513,098 Putnam Global Health Care Fund (Class Y) 6,294 278,703 Putnam Global Industrials Fund (Class Y) 22,173 308,200 Putnam Global Natural Resources Fund (Class Y) 24,551 500,587 Putnam Global Technology Fund (Class Y) 21,106 349,733 Putnam Global Telecommunications Fund (Class Y) 8,196 111,627 Putnam Global Utilities Fund (Class Y) 9,735 101,631 Total Global Sector Funds (cost $2,764,732) Fixed Income Funds* 0.4% Putnam Money Market Fund (Class A) 12,546 $12,546 Total Fixed Income Funds (cost $12,546) Total Investments (cost $2,777,278) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $2,769,525. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Global sector funds $2,757,572 $— $— Fixed income funds 12,546 — — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 17 Statement of assets and liabilities 4/30/12 (Unaudited) ASSETS Investment in affiliated underlying Putnam Funds, at value (Note 1): Affiliated underlying Putnam Funds (identified cost $2,777,278) (Note 5) $2,770,118 Cash 4 Receivable for shares of the fund sold 1,244 Receivable for investments sold 1,500 Receivable from Manager (Note 2) 16,408 Total assets LIABILITIES Payable for investments purchased 1,250 Payable for shares of the fund repurchased 1,500 Payable for distribution fees (Note 2) 699 Payable for reports to shareholders 6,997 Payable for audit expense 8,655 Other accrued expenses 648 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,715,449 Distributions in excess of net investment income (Note 1) (10,635) Accumulated net realized gain on investments (Note 1) 71,871 Net unrealized depreciation of investments (7,160) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,879,635 divided by 184,021 shares) $10.21 Offering price per class A share (100/94.25 of $10.21)* $10.83 Net asset value and offering price per class B share ($105,138 divided by 10,353 shares)** $10.15*** Net asset value and offering price per class C share ($262,543 divided by 25,895 shares)** $10.14 Net asset value and redemption price per class M share ($13,980 divided by 1,371 shares) $10.20 Offering price per class M share (100/96.50 of $10.20)* $10.57 Net asset value, offering price and redemption price per class R share ($11,075 divided by 1,084 shares) $10.22 Net asset value, offering price and redemption price per class Y share ($497,154 divided by 48,584 shares) $10.23 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. 18 Statement of operations Six months ended 4/30/12 (Unaudited) INVESTMENT INCOME Income distributions from underlying Putnam Fund shares (Note 5) $52,856 Total investment income EXPENSES Distribution fees — Class A (Note 2) 2,167 Distribution fees — Class B (Note 2) 500 Distribution fees — Class C (Note 2) 1,208 Distribution fees — Class M (Note 2) 54 Distribution fees — Class R (Note 2) 26 Reports to shareholders 8,139 Auditing 8,655 Other 453 Fees waived and reimbursed by Manager (Note 2) (17,247) Total expenses Net investment income Net realized gain on sales of underlying Putnam Fund shares (Notes 1 and 3) 11,969 Capital gain distribution from underlying Putnam Fund shares 81,363 Net unrealized appreciation of underlying Putnam Fund shares during the period 105,921 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 19 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/12* Year ended 10/31/11 Operations: Net investment income $48,901 $15,864 Net realized gain on underlying Putnam Fund shares 93,332 91,587 Net unrealized appreciation (depreciation) on underlying Putnam Fund shares 105,921 (215,869) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (40,313) (45,209) Class B (1,791) (2,404) Class C (4,516) (3,844) Class M (288) (590) Class R (223) (379) Class Y (12,405) (16,150) Net realized short-term gain on investments Class A (995) (2,749) Class B (61) (159) Class C (144) (255) Class M (9) (39) Class R (6) (25) Class Y (281) (956) From net realized long-term gain on investments Class A (29,862) — Class B (1,843) — Class C (4,324) — Class M (284) — Class R (187) — Class Y (8,426) — Redemption fees (Note 1) 33 365 Increase from capital share transactions (Note 4) 298,991 1,118,516 Total increase in net assets NET ASSETS Beginning of period 2,328,305 1,390,601 End of period (including distributions in excess of net investment income of $10,635 and no monies, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 20 This page left blank intentionally. 21 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A April 30, 2012** .18 .69 (.24) (.19) — e * .12* 1.88* 18* October 31, 2011 .08 (.25) (.41) (.02) — e .25 .78 24 October 31, 2010† (.01) .38 — e * .15* (.06)* 14* Class B April 30, 2012** .16 .68 (.18) (.19) — e * .50* 1.67* 18* October 31, 2011 — e (.25) (.37) (.02) — e 99 1.00 (.02) 24 October 31, 2010† (.05) .36 — — — .01 * 46 .59* (.51)* 14* Class C April 30, 2012** .16 .68 (.19) (.19) — e * .50* 1.62* 18* October 31, 2011 (.02) (.23) (.37) (.02) — e 1.00 (.15) 24 October 31, 2010† (.05) .36 — — — .01 * 71 .59* (.52)* 14* Class M April 30, 2012** .19 .66 (.18) (.19) — e * .37* 1.98* 18* October 31, 2011 .04 (.27) (.37) (.02) — e 15 .75 .42 24 October 31, 2010† (.04) .37 — — — .01 * 16 .44* (.38)* 14* Class R April 30, 2012** .19 .67 (.21) (.19) — e * .25* 1.89* 18* October 31, 2011 .07 (.26) (.38) (.02) — e 10 .50 .70 24 October 31, 2010† (.02) .36 — — — .01 * 10 .30* (.22)* 14* Class Y April 30, 2012** .21 .68 (.27) (.19) — e * —* 2.14* 18* October 31, 2011 .11 (.25) (.42) (.02) — e — 1.08 24 October 31, 2010† .01 .36 — — — .01 * —* .08* 14* * Not annualized. ** Unaudited. † For the period March 31, 2010 (commencement of operations) to October 31, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Expense ratios do not include expenses of the underlying funds. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation the expenses of each class reflect a reduction of the following amount (Note 2). Percentage of average net assets April 30, 2012 0.67% October 31, 2011 3.53 October 31, 2010 10.58 e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 22 23 Notes to financial statements 4/30/12 (Unaudited) Within the following Notes to financial statements, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through April 30, 2012. Putnam Global Sector Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation by allocating its assets among eight Putnam global sector funds to provide exposure to sectors of the global markets in approximately the same proportions as the sector weightings in the MSCI World Index. We may also invest in money market instruments or an affiliated money market fund for cash management. The financial statements report on the fund, which may invest in the following Putnam Funds: Putnam Global Consumer Fund, Putnam Global Financials Fund, Putnam Global Health Care Fund, Putnam Global Industrials Fund, Putnam Global Natural Resources Fund, Putnam Global Technology Fund, Putnam Global Telecommunications Fund, Putnam Global Utilities Fund, which are all non-diversified and Putnam Money Market Fund, which is diversified (the underlying Putnam Funds), which are managed by Putnam Management. The financial statements of the underlying Putnam Funds contain additional information about the expenses and investments of the underlying Putnam Funds and are available upon request. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The price of the fund’s shares are based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests, which are classified as Level 1. The NAVs of the underlying Putnam Funds are determined based on the policies contained in each of the underlying Putnam Fund’s 24 financial statements. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Security transactions and related investment income Security transactions, which consist of shares of the underlying Putnam Funds, are recorded on the trade date (date the order to buy or sell is executed). Gains or losses from the sale of the underlying Putnam Funds are determined on the identified cost basis. Income and capital gain distributions from the underlying Putnam Funds are recorded on the ex-dividend date. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $2,798,385, resulting in gross unrealized appreciation and depreciation of $91,644 and $119,911, respectively, or net unrealized depreciation of $28,267. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund does not pay a management fee to Putnam Management. Putnam Management has contractually agreed to reimburse the fund for other expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s distribution plan) through February 28, 2013. During the reporting period, the fund’s expenses were reduced by $17,247 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. 25 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,270 and $3 from the sale of classA and classM shares, respectively, and received $33 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received and no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of underlying Putnam Funds aggregated $784,092 and $460,650, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 38,457 $367,338 85,601 $914,126 Shares issued in connection with reinvestment of distributions 7,838 71,170 4,440 46,711 46,295 438,508 90,041 960,837 Shares repurchased (17,760) (177,915) (19,032) (195,889) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 805 $7,794 10,932 $115,809 Shares issued in connection with reinvestment of distributions 363 3,283 244 2,563 1,168 11,077 11,176 118,372 Shares repurchased (1,057) (10,420) (5,395) (57,102) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 3,935 $39,135 17,475 $182,621 Shares issued in connection with reinvestment of distributions 868 7,835 354 3,712 4,803 46,970 17,829 186,333 Shares repurchased (2,305) (23,665) (1,268) (14,245) Net increase 26 Six months ended 4/30/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 49 $484 229 $2,399 Shares issued in connection with reinvestment of distributions 64 581 60 629 113 1,065 289 3,028 Shares repurchased (307) (2,997) (301) (2,767) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 46 416 38 404 46 416 38 404 Shares repurchased — Net increase 46 38 Six months ended 4/30/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 4,117 $40,680 23,999 $258,282 Shares issued in connection with reinvestment of distributions 2,325 21,112 1,625 17,106 6,442 61,792 25,624 275,388 Shares repurchased (4,550) (45,840) (14,710) (155,843) Net increase At the close of the reporting period, a Trustee of the Fund owned 6.71% of the outstanding shares of the fund. At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at the end of the Shares Percent of ownership reporting period ClassM 1,080 78.77% $11,016 ClassR 1,084 100.00 11,075 ClassY 1,094 2.25 11,192 27 Note 5: Transactions with affiliated issuers Transactions during the reporting period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: Market value Market value at beginning at end of of reporting Purchase Sale Investment Capital gain reporting Affiliates period cost proceeds income distributions period Putnam Global Consumer Fund $491,198 $168,970 $95,712 $8,569 $36,896 $593,993 Putnam Global Financials Fund 429,784 148,562 99,136 7,407 3,126 513,098 Putnam Global Health Care Fund 230,028 90,981 43,093 6,654 21,238 278,703 Putnam Global Industrials Fund 248,429 82,613 41,131 6,923 8,649 308,200 Putnam Global Natural Resources Fund 423,779 141,048 68,114 13,178 — 500,587 Putnam Global Technology Fund 292,353 86,128 54,195 4,331 10,010 349,733 Putnam Global Telecommunications Fund 108,210 29,075 29,917 3,937 1,444 111,627 Putnam Global Utilities Fund 98,715 24,755 23,647 1,857 — 101,631 Putnam Money Market Fund 6,290 11,960 5,705 — — 12,546 Totals Note 6: Market, credit and other risks In the normal course of business, the underlying Putnam funds trade financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The underlying Putnam funds may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 7: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 28 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Robert R. Leveille Putnam Investment Robert J. Darretta Vice President and Management, LLC John A. Hill Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Elizabeth T. Kennan Mark C. Trenchard Kenneth R. Leibler Vice President and Investment Sub-Manager Robert E. Patterson BSA Compliance Officer Putnam Investments Limited George Putnam, III 57–59 St James’s Street Robert L. Reynolds Robert T. Burns London, England SW1A 1LD W. Thomas Stephens Vice President and Chief Legal Officer Investment Sub-Advisor Officers The Putnam Advisory Robert L. Reynolds James P. Pappas Company, LLC President Vice President One Post Office Square Boston, MA 02109 Jonathan S. Horwitz Judith Cohen Executive Vice President, Vice President, Clerk and Marketing Services Principal Executive Assistant Treasurer Putnam Retail Management Officer, Treasurer and One Post Office Square Compliance Liaison Michael Higgins Boston, MA 02109 Vice President, Senior Associate Steven D. Krichmar Treasurer and Assistant Clerk Custodian Vice President and State Street Bank Principal Financial Officer Nancy E. Florek and Trust Company Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Legal Counsel Vice President, Assistant Proxy Manager Ropes & Gray LLP Treasurer and Principal Accounting Officer Susan G. Malloy Trustees Vice President and Jameson A. Baxter, Chair Assistant Treasurer Ravi Akhoury Barbara M. Baumann This report is for the information of shareholders of Putnam Global Sector Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012
